





TERM LOAN CREDIT AGREEMENT


Dated December 21, 2018 by and among
OVERSEAS SHIPHOLDING GROUP, INC.,
as Holdings,


AMERICAN SHIPHOLDING GROUP, INC. JUNEAU TANKER CORPORATION MAREMAR TANKER LLC
MARITRANS GENERAL PARTNER INC. MARITRANS OPERATING COMPANY L.P. OSG 192 LLC
OSG 209 LLC
OSG 214 LLC
OSG 242 LLC
OSG 243 LLC
OSG 244 LLC
OSG 252 LLC
OSG 254 LLC OSG AMERICA LLC OSG AMERICA L.P.
OSG AMERICA OPERATING COMPANY LLC OSG BULK SHIPS, INC.
OSG CAR CARRIERS, INC. OSG COLUMBIA LLC OSG COURAGEOUS LLC
OSG DELAWARE BAY LIGHTERING LLC OSG ENDURANCE LLC
OSG ENTERPRISE LLC OSG FREEDOM LLC OSG HONOUR LLC
OSG INDEPENDENCE LLC OSG INTREPID LLC
OSG MARITRANS PARENT LLC OSG NAVIGATOR LLC
OSG PRODUCT TANKERS, LLC OSG PRODUCT TANKERS AVTC, LLC
OSG PRODUCT TANKERS I, LLC OSG PRODUCT TANKERS II, LLC
OSG PRODUCT TANKERS MEMBER LLC OSG SHIP MANAGEMENT, INC. OVERSEAS ST HOLDING LLC
U.S. SHIPHOLDING GROUP, INC. VIVIAN TANKSHIPS CORPORATION,
OVERSEAS ANACORTES LLC OVERSEAS BOSTON LLC OVERSEAS HOUSTON LLC







OVERSEAS LONG BEACH LLC OVERSEAS LOS ANGELES LLC OVERSEAS MARTINEZ LLC OVERSEAS
NEW YORK LLC OVERSEAS NIKISKI LLC OVERSEAS TAMPA LLC OVERSEAS TEXAS CITY LLC,
as Borrowers,


PGIM, INC.,
as Arranger


PGIM, INC.,
as Administrative Agent


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
and ALLY BANK,
as Co-Syndication Agents


AB PRIVATE CREDIT INVESTORS CORPORATION,
as Documentation Agent


PGIM, INC.,
as Collateral Agent and Mortgage Trustee


and


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as a Lender


THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO



TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS    2
Section 1.01    Defined Terms    2
Section 1.02    Terms Generally    43
Section 1.03    Accounting Terms; GAAP    44
Section 1.04    Resolution of Drafting Ambiguities    44
Section 1.05    Rounding    44
ARTICLE II THE CREDITS    44
Section 2.01    The Initial Term Loan    44
Section 2.02    Funding of Each Lender’s Term Commitment    44
Section 2.03    Borrowing Procedure    45
Section 2.04    The Notes    45
Section 2.05    Fees    45
Section 2.06    Interest on Initial Term Loan    46
Section 2.07    Termination of Commitments    46
Section 2.08    Amortization of the Initial Term Loan    46
Section 2.09    Optional and Mandatory Prepayments of Initial Term Loan    47
Section 2.10    Alternate Rate of Interest    48
Section 2.11    Increased Costs; Change in Legality    49
Section 2.12    Breakage Payments    50
Section 2.13    Payments Generally; Pro Rata Treatment; Sharing of Setoffs    50
Section 2.14    Taxes    51
Section 2.15    Mitigation Obligations; Replacement of Lenders.    54
Section 2.16    Increases of the Term Commitments    55
ARTICLE III REPRESENTATIONS AND WARRANTIES    57
Section 3.01    Organization; Powers    58
Section 3.02    Authorization; Enforceability    58
Section 3.03    No Conflicts; No Default    58
Section 3.04    Financial Statements; Projections    58
Section 3.05    Properties    59
Section 3.06    Intellectual Property    60
Section 3.07    Equity Interests and Subsidiaries    60
Section 3.08    Litigation; Compliance with Legal Requirements    61
Section 3.09    Agreements.    61
Section 3.10    Federal Reserve Regulations    61
Section 3.11    Investment Company Act; etc    61
Section 3.12    Use of Proceeds    61
Section 3.13    Beneficial Ownership Certification    61
Section 3.14    Taxes    62
Section 3.15    No Material Misstatements    62
Section 3.16    Labor Matters    62
Section 3.17    Solvency    62
Section 3.18    Employee Benefit Plans    62
Section 3.19    Environmental Matters    63
Section 3.20    Insurance    64



Section 3.21    Security Documents    64
Section 3.22    Anti-Terrorism Law; Foreign Corrupt Practices Act    65
Section 3.23    Concerning Vessels    66
Section 3.24    Form of Documentation; Citizenship    67
Section 3.25    Compliance with ISM Code and ISPS Code    67
Section 3.26    Threatened Withdrawal of DOC, SMC or ISSC    67
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS    67
Section 4.01    Conditions to Initial Credit Extension    67
Section 4.02    Conditions to All Credit Extensions    71
Section 4.03    Conditions Subsequent    71
ARTICLE V AFFIRMATIVE COVENANTS    72
Section 5.01    Financial Statements, Reports, etc    72
Section 5.02    Litigation and Other Notices    75
Section 5.03    Existence; Businesses and Properties    75
Section 5.04    Insurance    76
Section 5.05    Obligations and Taxes    76
Section 5.06    Employee Benefits    77
Section 5.07
Maintaining Records; Access to Properties and Inspections; Quarterly Lender
Calls    77

Section 5.08    Use of Proceeds    77
Section 5.09    Compliance with Environmental Laws and other Legal
Requirements    77
Section 5.10    Additional Collateral; Additional Borrowers    78
Section 5.11    Security Interests; Further Assurances    79
Section 5.12    Certain Information Regarding the Loan Parties.    80
Section 5.13    Appraisals; Inspections    80
Section 5.14    Deposit Accounts; Securities Accounts    80
Section 5.15    Post-Closing Matters    81
Section 5.16    Citizenship; Flag of Vessel; Vessel Classifications; Operation
of Vessels... 81 Section 5.17    Borrower Group    82
Section 5.18    Material Agreements    83
Section 5.19    Ship Management    83
Section 5.20    Maintenance of Ratings    83
Section 5.21    Financial Covenants    83
Section 5.22    Most Favored Nations Provisions    83
Section 5.23    AML/KYC Compliance    84
ARTICLE VI NEGATIVE COVENANTS    84
Section 6.01    Indebtedness    84
Section 6.02    Liens    86
Section 6.03    Sale and Leaseback Transactions    89
Section 6.04    Investments, Loans and Advances    89
Section 6.05    Mergers and Consolidations    91
Section 6.06    Asset Sales.    91
Section 6.07    Acquisitions    92
Section 6.08    Restricted Payments    93
Section 6.09    Transactions with Affiliates    94
Section 6.10    Operating Leases    95



Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Certain Other Documents, etc    95

Section 6.12    Limitation on Certain Restrictions on Borrowers    95
Section 6.13    Limitation on Issuance of Capital Stock    96
Section 6.14    Business    96
Section 6.15    [Reserved]    96
Section 6.16    Fiscal Periods    96
Section 6.17    No Further Negative Pledge    96
Section 6.18    Anti-Terrorism Law; Anti-Money Laundering    97
Section 6.19    Embargoed Person    97
Section 6.20    Restrictions on Chartering, etc    97
ARTICLE VII GUARANTEE    97
Section 7.01    The Guarantee    97
Section 7.02    Obligations Unconditional    98
Section 7.03    Reinstatement    99
Section 7.04    Subrogation; Subordination    99
Section 7.05    Remedies    99
Section 7.06    Instrument for the Payment of Money    99
Section 7.07    Continuing Guarantee    99
Section 7.08    General Limitation on Guarantee Obligations    99
Section 7.09    Keepwell.    100
Section 7.10    [Reserved]    100
ARTICLE VIII EVENTS OF DEFAULT    100
Section 8.01    Events of Default    100
Section 8.02    Rescission    103
ARTICLE IX APPLICATION OF COLLATERAL PROCEEDS    103
Section 9.01    Application of Proceeds    103
ARTICLE X THE PAYING AGENT, THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT    104
Section 10.01    Appointment    104
Section 10.02    Agent in Its Individual Capacity    105
Section 10.03    Exculpatory Provisions    105
Section 10.04    Reliance by Agent    106
Section 10.05    Delegation of Duties    106
Section 10.06    Successor Agent    106
Section 10.07    Non-Reliance on Agent and Other Lenders    107
Section 10.08    Name Agents    107
Section 10.09    Indemnification    107
Section 10.10    Withholding Taxes    108
Section 10.11    Lender’s Representations, Warranties and
Acknowledgements    108
Section 10.12    Security Documents and Guarantee    109
Section 10.13    Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim
.....................................................................................................................
110
Section 10.14    Ship Mortgage Trust    111
Section 10.15    Intercreditor Agreement    111



Section 10.16    Paying Agent    111
ARTICLE XI MISCELLANEOUS    115
Section 11.01    Notices    115
Section 11.02    Waivers; Amendment    118
Section 11.03    Expenses; Indemnity    120
Section 11.04    Successors and Assigns    122
Section 11.05    Survival of Agreement    126
Section 11.06    Counterparts; Integration; Effectiveness    127
Section 11.07    Severability.    127
Section 11.08    Right of Setoff; Marshalling; Payments Set Aside.    127
Section 11.09    Governing Law; Jurisdiction; Consent to Service of
Process    128
Section 11.10    Waiver of Jury Trial    128
Section 11.11    Headings    129
Section 11.12    Confidentiality    129
Section 11.13    Interest Rate Limitation    130
Section 11.14    Assignment and Acceptance    130
Section 11.15    Obligations Absolute    130
Section 11.16    Waiver of Defenses; Absence of Fiduciary Duties    130
Section 11.17    Patriot Act    131
Section 11.18    Bank Product Providers    131
Section 11.19    EXCLUDED SWAP OBLIGATIONS    132
Section 11.20
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC    132

ARTICLE XII CROSS-GUARANTY    133
Section 12.01    Cross-Guaranty.    133
Section 12.02    Waivers by Borrowers    133
Section 12.03    Benefit of Guaranty    134
Section 12.04    Waiver of Subrogation, Etc    134
Section 12.05    Election of Remedies    134
Section 12.06    Limitation    134
Section 12.07    Contribution with Respect to Guaranty Obligations.    135
Section 12.08    Liability Cumulative    135








EXHIBITS


Exhibit A    –    Form of Assignment and Acceptance Exhibit B    –    [Reserved]
Exhibit C    –    [Reserved]
Exhibit D    –    Form of Bank Product Provider Letter Agreement Exhibit
E    –    Form of Borrowing Request
Exhibit F    –    Form of Term Loan Priority Collateral Vessel Mortgage Exhibit
G    –    Form of ABL Priority Collateral Vessel Mortgage Exhibit
H-1    –    Form of Compliance Certificate - Holdings
Exhibit H-2    –    Form of Compliance Certificate - Borrower Representative
Exhibit I    –    Form of Holdings Pledge Agreement
Exhibit J    –    Form of Intercompany Subordination Agreement Exhibit
K    –    Form of Intercreditor Agreement
Exhibit L    –    Form of Joinder Agreement
Exhibit M    –    Form of Note
Exhibit N    –    Form of Perfection Certificate
Exhibit O    –    Form of Security Agreement
Exhibit P    –    Form of Portfolio Interest Certificate Exhibit Q    –    Form
of Solvency Certificate
Exhibit R    -    Form of Quiet Enjoyment Agreement



TERM LOAN CREDIT AGREEMENT


This TERM LOAN CREDIT AGREEMENT (as amended, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”), dated as of December
21, 2018, is made by and among OVERSEAS SHIPHOLDING GROUP, INC., a Delaware
corporation, as guarantor (“Holdings”), AMERICAN SHIPHOLDING GROUP, INC., a New
York corporation, JUNEAU TANKER CORPORATION, a New York corporation, MAREMAR
TANKER LLC, a
Delaware limited liability company, MARITRANS GENERAL PARTNER, INC., a Delaware
corporation, MARITRANS OPERATING COMPANY L.P., a Delaware limited partnership,
OSG 192 LLC, a Delaware limited liability company, OSG 209 LLC, a Delaware
limited liability company, OSG 214 LLC, a Delaware limited liability company,
OSG 242 LLC, a Delaware limited liability company, OSG 243 LLC, a Delaware
limited liability company, OSG 244 LLC, a Delaware limited liability company,
OSG 252 LLC, a Delaware limited liability company, OSG 254 LLC, a Delaware
limited liability company, OSG AMERICA LLC, a Delaware limited liability
company, OSG AMERICA L.P., a Delaware limited partnership, OSG AMERICA OPERATING
COMPANY LLC, a Delaware limited liability company, OSG BULK SHIPS, INC., a New
York corporation (“OBS”), OSG CAR CARRIERS, INC., a New York corporation, OSG
COLUMBIA LLC, a Delaware limited liability company, OSG COURAGEOUS LLC, a
Delaware limited liability company, OSG DELAWARE BAY LIGHTERING LLC, a Delaware
limited liability company, OSG ENDURANCE LLC, a Delaware limited liability
company, OSG ENTERPRISE LLC, a Delaware limited liability company, OSG FREEDOM
LLC, a Delaware limited liability company, OSG HONOUR LLC, a Delaware limited
liability company, OSG INDEPENDENCE LLC, a Delaware limited liability company,
OSG INTREPID LLC, a Delaware limited liability company, OSG MARITRANS PARENT
LLC, a Delaware limited liability company, OSG NAVIGATOR LLC, a Delaware limited
liability company, OSG PRODUCT TANKERS, LLC, a Delaware limited liability
company, OSG PRODUCT TANKERS AVTC, LLC, a Delaware limited liability company,
OSG PRODUCT TANKERS I, LLC, a Delaware limited liability company, OSG PRODUCT
TANKERS II, LLC, a Delaware limited liability company, OSG PRODUCT TANKERS
MEMBER LLC, a Delaware limited liability company, OSG SHIP MANAGEMENT, INC., a
Delaware corporation, OVERSEAS ST HOLDING LLC, a Delaware limited liability
company, U.S. SHIPHOLDING GROUP, INC., a New York corporation, and VIVIAN
TANKSHIPS CORPORATION,
a New York corporation, OVERSEAS ANACORTES LLC, a Delaware limited liability
company, OVERSEAS BOSTON LLC, a Delaware limited liability company, OVERSEAS
HOUSTON LLC, a Delaware limited liability company, OVERSEAS LONG BEACH LLC, a
Delaware limited liability company, OVERSEAS LOS ANGELES LLC, a Delaware limited
liability company, OVERSEAS MARTINEZ LLC, a Delaware limited liability company,
OVERSEAS NEW YORK LLC, a Delaware limited liability company, OVERSEAS NIKISKI
LLC, a Delaware limited liability company, OVERSEAS TAMPA LLC, a Delaware
limited liability company, OVERSEAS TEXAS CITY LLC, a Delaware limited liability
company (collectively, but excluding Holdings, the “Borrowers”, and each
individually, jointly and severally, a “Borrower”), the lenders from time to
time party hereto (collectively, the “Lenders”, and each individually a
“Lender”), PGIM, INC., as arranger (in such capacity, the “Arranger”), PGIM,
INC., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), THE PRUDENTIAL INSURANCE COMPANY OF AMERICA and ALLY
BANK, as co-syndication agents (in such capacities, the “Syndication Agents”),
AB PRIVATE CREDIT INVESTORS CORPORATION, as documentation agent (in such
capacity, the “Documentation Agent”) and PGIM, INC., as collateral agent and
mortgage trustee for the Secured Parties (in such capacity, the “Collateral
Agent” or the “Mortgage Trustee” as the context requires).



WITNESSETH:


WHEREAS, the Borrowers have requested that the Lenders make available to them a
senior secured term loan facility on the date hereof in the aggregate principal
amount of $325,000,000, as more particularly set forth herein; and


WHEREAS, the Borrowers have agreed to secure their Obligations by granting the
Collateral Agent and the Mortgage Trustee (as applicable), for the benefit of
the Secured Parties, a duly perfected lien on certain of their assets described
herein;


WHEREAS, the Guarantor has agreed to guarantee all of the Borrowers’ Obligations
to the Lenders hereunder; and


WHEREAS, the Lenders are willing to make available to the Borrowers such term
loan facility on the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the other Term Loan Documents, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


ARTICLE I DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“ABL Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as the administrative agent under the ABL Loan Documents, or any
successor administrative agent under the ABL Loan Documents.


“ABL Borrowers” means the “Borrowers” as defined in the ABL Credit Agreement and
“ABL Borrower” means any one of them.


“ABL Collateral Agent” means Wells Fargo Bank, National Association, in its
capacity as collateral agent under the ABL Loan Documents, or any successor
collateral agent under the ABL Loan Documents.


“ABL Credit Agreement” means the ABL Credit Agreement, dated as of August 5,
2014, as modified and in effect on the date hereof, among Holdings, OBS, as
Administrative Borrower, certain Subsidiaries of OBS, as Co-Borrowers, the other
Guarantors party thereto, the lenders from time to time party thereto, the ABL
Administrative Agent, the ABL Collateral Agent, and the other agents and
arrangers party thereto (and shall include any replacement ABL Facility entered
into in accordance with the terms hereof) pursuant to which the lenders party
thereto have agreed to make advances to the ABL Borrowers up to $30,000,000 in
the aggregate at any one time outstanding.


“ABL Facility” means (a) the ABL Credit Agreement, and (b) one or more other
asset based revolving credit facilities evidencing Permitted Refinancing
Indebtedness in respect of the credit agreement referenced in clause (a) above
or any asset based revolving credit facility in this clause (b); provided that
the holders of such Indebtedness under this clause (b) or a representative
acting on behalf of



the holders of such Indebtedness under this clause (b) shall have become a party
to the Intercreditor Agreement.


“ABL Lenders” means the lenders from time to time party to the ABL Credit
Agreement.


“ABL Loan Documents” means the “Loan Documents” (or any similar term) as defined
in the ABL Credit Agreement or other ABL Facility.


“ABL Loans” means the revolving loans, swingline loans and letters of credit
(and reimbursement obligations in respect thereof) from time to time outstanding
under the ABL Credit Agreement.


“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the ABL
Credit Agreement (as in effect on the date hereof).


“ABL Priority Collateral Vessels” means (i) as of the Closing Date, the Vessels
identified as such on Schedule 1.01(a), and (ii) thereafter, any substitute
Vessel acquired by a Borrower in replacement of any Vessel that constitutes an
ABL Priority Collateral Vessel on the date hereof, using proceeds advanced under
the ABL Credit Agreement or proceeds from the sale or Total Loss of an ABL
Priority Collateral Vessel.


“ABL Security Documents” means, subject to the terms of the Intercreditor
Agreement, the security agreements, pledge agreements, collateral vessel
mortgages and other security documents entered into pursuant to the ABL Credit
Agreement in which Liens are granted on the Collateral to the ABL Collateral
Agent for its benefit and the benefit of the other secured parties under the ABL
Loan Documents.


“Acquisition Consideration” means the purchase consideration for a Permitted
Acquisition and all other payments (including related acquisition fees, costs
and expenses), directly or indirectly, by any Borrower in exchange for, or as
part of, or in connection with, a Permitted Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of a Permitted Acquisition or deferred
for payment at any future time, whether or not any such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions or repayments of
Indebtedness and/or Contingent Obligations, “earn-outs” and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any person or business; provided that any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof by a Borrower.


“Additional Permitted Unsecured Debt” means unsecured Indebtedness of the
Borrowers so long as (i) any such Indebtedness does not mature earlier than
ninety-one (91) days after the Maturity Date in effect at the time of the
incurrence or issuance of such Indebtedness, (ii) such Indebtedness does not
have any scheduled prepayment, amortization, redemption, sinking fund or similar
obligations prior to ninety-one (91) days after such Maturity Date (other than
customary offers to purchase upon a change of control or asset sale), (iii) such
Indebtedness does not contain any financial maintenance covenants (whether
stated as a covenant, default or otherwise), (iv) such Indebtedness otherwise
contains terms and conditions (excluding economic terms such as interest rate
and redemption premiums) which, taken as a whole, are not more restrictive on
the Borrowers in any material respect than



the terms and conditions of the Term Loan Documents as in effect on the Closing
Date (provided that a certificate of the Borrower Representative that is
delivered to the Administrative Agent in good faith at least five (5) Business
Days prior to the incurrence of such Additional Permitted Unsecured Debt,
together with a reasonably detailed description of the material terms and
conditions of such Additional Permitted Unsecured Debt or drafts of the
documentation relating thereto, stating that the Borrowers have determined in
good faith that such terms and conditions satisfy the requirements set forth in
this clause
(iv)shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Borrowers of
an objection (including a reasonable description of the basis upon which it
objects) within five (5) Business Days after being notified of such
determination by the Borrowers), and (v) both before and after giving effect
thereto the Borrowers are in compliance with their Fixed Charge Coverage Ratio
set forth in Section 5.21(c).


“Additional Permitted Unsecured Debt Documents” means any indenture, purchase
agreement, note agreement, loan agreement or other agreement, document or
instrument (including any note or guarantee) issued or executed and delivered
with respect to any Additional Permitted Unsecured Debt.


“Adjusted LIBOR Rate” means, with respect to the Initial Term Loan, as well as
any Incremental Term Loan, for any Interest Period, an interest rate per annum
(rounded upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Term Loan in effect
for such Interest Period divided by 1 minus the Statutory Reserves (if any) for
such Term Loan for such Interest Period; provided that if such rate is below
zero, the Adjusted LIBOR Rate shall deemed to be zero. Notwithstanding the
foregoing, if the Required Lenders determine that LIBOR has been discontinued,
is no longer being published or is no longer recognized as an industry standard
benchmark interest rate, then the “Adjusted LIBOR Rate” shall equal the
Alternate Base Rate.


“Administrative Agent” has the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor administrative
agent pursuant to Article X.


“Administrative Agent Fees” has the meaning assigned to such term in Section
2.05(b).


“Administrative Questionnaire” means an administrative questionnaire in the form
supplied from time to time by the Administrative Agent.


“Advisors” means legal counsel (including local and foreign counsel), auditors,
accountants, consultants, appraisers, engineers or other advisors.


“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified; provided,
however, that (x) for purposes of Section 6.09, the term “Affiliate” shall also
include (i) any person that directly or indirectly owns 15% or more of any class
of Equity Interests of the person specified, and (ii) any person that is an
officer or director of the person specified.


“Agent(s)” means the Arranger, the Syndication Agents, the Administrative Agent,
the Documentation Agent, the Collateral Agent, the Paying Agent and the Mortgage
Trustee; and “Agent” mean any of them, as the context may require.


“Agreement” has the meaning assigned to such term in the preamble hereto.



“Alternate Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%, and (c) 2.00% per annum. If the Administrative Agent shall have
reasonably determined that it is unable to ascertain the Federal Funds Effective
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Alternate Base Rate shall be determined without regard
to clause (b) of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Base Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Base Rate or the Federal Funds
Effective Rate, respectively.


“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.22(a).


“Applicable Margin” means 5.00% per annum.


“Approved Appraiser” means Dufour, Laskey & Strouse or other marine appraiser
selected by the Administrative Agent and reasonably acceptable to the Borrowers.


“Approved Broker” means any of Compass Maritime Services, H. Clarkson & Co.,
Ltd., Fearneys A/S, Dufour, Laskey & Strouse, Merrill Marine Services, North
American Marine Advisors or any other independent shipbroker to be mutually
agreed upon between the Collateral Agent and the Borrowers.


“Approved Classification Society” means any classification society set forth on
Schedule 1.01(b) or otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld).


“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Term Loan Document or the transactions
contemplated therein which is distributed to the Agents or the Lenders by means
of electronic communications pursuant to Section 11.01(b).


“Approved Fund” means, with respect to any Lender (including an Eligible
Assignee that becomes a Lender), any person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered, advised (in an investment advisory capacity)
or managed by (a) such Lender (or such Eligible Assignee), (b) an Affiliate of
such Lender (or such Eligible Assignee) or (c) an entity or an Affiliate of an
entity that administers, advises (in an investment advisory capacity) or manages
such Lender (or such Eligible Assignee).


“Arranger” has the meaning assigned to such term in the preamble hereto.


“Asset Sale” means (a) any disposition of any property by any Borrower and (b)
any issuance or sale of any Equity Interests of any Borrower, in each case, to
any person other than a Borrower. Notwithstanding the foregoing, an “Asset Sale”
shall not include any disposition of property permitted by, or expressly
referred to in, Section 6.06(a), 6.06(c), 6.06(d), 6.06(e), 6.06(f), 6.06(g),
6.06(h), 6.06(j), 6.06(k), 6.06(l) or 6.06(m).


“Assignee Group” means two or more Approved Funds administered, advised (in an
investment advisory capacity) or managed by the same investment advisor or
manager or by an Affiliate of such investment advisor or manager.



“Assignment and Acceptance” means an assignment and acceptance, substantially in
the form of Exhibit A, to be entered into by a Lender, as assignor, and an
assignee (with the consent of any party whose consent is required pursuant to
Section 11.04(b)), and accepted by the Administrative Agent (such acceptance not
to be unreasonably withheld).


“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrowers’ then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction.


“Bank Product” means transactions under Hedging Agreements extended to the
Borrowers by a Bank Product Provider.


“Bank Product Agreements” means those agreements entered into from time to time
by the Borrowers with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.


“Bank Product Obligations” means (a) all Hedging Obligations pursuant to Hedging
Agreements entered into with one or more of the Bank Product Providers, and (b)
all amounts that the Administrative Agent or any Lender is obligated to pay to a
Bank Product Provider as a result of the Administrative Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to the Borrowers; provided that,
in order for any item described in clause (a) or (b) above, as applicable, to
constitute “Bank Product Obligations,” the applicable Bank Product must have
been provided on or after the Closing Date and the Administrative Agent shall
have received a Bank Product Provider Letter Agreement from the applicable Bank
Product Provider (and acknowledged by the Borrowers) within thirty (30) days
after the date of the provision of the applicable Bank Product to the Borrowers.


“Bank Product Provider” means any Agent, any Lender or any of their respective
Affiliates (or any person who at the time the respective Bank Product Agreement
was entered into by such person was an Agent, a Lender or an Affiliate thereof);
provided, however, that no such person shall constitute a Bank Product Provider
with respect to a Bank Product (x) unless and until the Administrative Agent
shall have received a Bank Product Provider Letter Agreement from such person
with respect to the applicable Bank Product (and acknowledged by the Borrowers)
within thirty (30) days after the provision of such Bank Product to the
Borrowers or (y) to the extent such person constitutes a “Bank Product Provider”
(or similar term) under the ABL Loan Documents.


“Bank Product Provider Letter Agreement” means a letter agreement substantially
in the form of Exhibit D, or in such other form reasonably satisfactory to the
Administrative Agent, duly executed by the applicable Bank Product Provider, the
Borrowers and the Administrative Agent.


“Bank Secrecy Act” has the meaning assigned to such term in Section 3.22(a).


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.


“Base Rate” means, for any day, the prime rate published in The Wall Street
Journal, Eastern Edition, for such day and, if more than one rate is quoted, it
is the highest rate quoted; provided



that if The Wall Street Journal ceases to publish for any reason such rate of
interest, “Base Rate” means the prime lending rate as set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of prime lending interest rates); each change in the
Base Rate shall be effective on the date such change is effective. The Base Rate
is not necessarily the lowest rate charged by any financial institution to its
customers.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Ownership of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.


“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person, or if such
general partner does not have a board of managers or board of directors, the
functional equivalent of the foregoing, and (d) in any other case, the
functional equivalent of the foregoing.


“Borrower Representative” means OBS.


“Borrowers” mean each of the entities identified as “Borrowers” in the preamble
hereto, together with each new direct and indirect Subsidiary of OBS.


“Borrowing Request” means a request by the Borrower Representative in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit E, or
such other form as mutually agreed to by the Administrative Agent and the
Borrowers from time to time.


“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by law or other governmental
action to close and shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.


“Capital Expenditures” means, as to any person without duplication, (a) any
expenditure for any purchase or other acquisition of any asset, including
capitalized leasehold improvements, which would be classified as a fixed or
capital asset on a consolidated balance sheet of such person prepared in
accordance with GAAP, and (b) Capital Lease Obligations and Synthetic Lease
Obligations, but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property to the extent made with the
Net Cash Proceeds from Asset Sales or Casualty Events, (ii) the purchase price
of equipment that is purchased substantially contemporaneously with the trade-in
of existing equipment to the extent of the gross amount of such purchase price
that is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time and (iii) Permitted Acquisitions.



“Capital Lease” means, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP as in effect on the Closing
Date.


“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any Capital Lease, any lease entered into as
part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person in
accordance with GAAP as in effect on the Closing Date, and the amount of such
obligations shall be the capitalized amount thereof (or the amount that would be
capitalized if such Synthetic Lease or other lease were accounted for as a
Capital Lease) determined in accordance with GAAP as in effect on the Closing
Date.


“Capital Requirements” means, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, liquidity requirements, the calculation of such person’s capital
or similar matters, or (ii) affecting the amount of capital required to be
obtained or maintained by such person or any person controlling such person
(including any direct or indirect holding company), or the manner in which such
person or any person controlling such person (including any direct or indirect
holding company), allocates capital to any of its contingent liabilities
(including letters of credit), advances, acceptances, commitments, assets or
liabilities.


“Cash Equivalents” means, as of any date of determination and as to any person,
any of the following (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one (1) year from the date of acquisition by such person, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition by such
person and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (c) time deposits and certificates of
deposit of any Lender or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of
$500,000,000 and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
one (1) year from the date of acquisition by such person, (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
person meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities, (e) commercial paper issued by any person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, and in each case maturing not
more than one (1) year after the date of acquisition by such person, (f)
investments in money market funds at least 95% of whose assets are comprised of
securities of the types described in clauses (a) through (e) above, and (g)
investments in prime money market funds reasonably acceptable to the
Administrative Agent.


“Casualty Event” means any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Borrower.
“Casualty Event” shall include any taking of all or any part of any Vessel or
Chartered Vessel of any Borrower or any part thereof, in or by condemnation or
other eminent domain proceedings



pursuant to any Legal Requirement, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Vessel or Chartered Vessel of any
Borrower or any part thereof by any Governmental Authority, or any settlement in
lieu thereof.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.


“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary” contained herein.


“Change in Control” means the occurrence of any of the following:


(a)    Holdings at any time ceases to own directly 100% of the Equity Interests
of OBS or ceases to have the power to vote, or direct the voting of, any such
Equity Interests;


(b)    OBS ceases to own, directly or indirectly, 100% of the Equity Interests
of each of the other Borrowers or ceases to have the power to vote, or direct
the voting of, any such Equity Interests;


(c)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that, for purposes of this clause, such person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of either (x) Voting Equity Interests of Holdings
representing 50% or more of the voting power of the total outstanding Voting
Equity Interests of Holdings or (y) 50% or more of the total economic interests
of the Equity Interests of Holdings (in either case, taking into account in the
numerator all such securities that such person or group has the right to acquire
(whether pursuant to an option right or otherwise) and taking into account in
the denominator all securities that any person has the right to acquire (whether
pursuant to an option right or otherwise));


(d)    during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of Holdings cease to be composed of
individuals (i) who were members of that Board of Directors at the commencement
of such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clause (i) constituting at the
time of such election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clauses (i) and (ii)
constituting at the time of such election or nomination at least a majority of
that Board of Directors; provided, however, that for purposes hereof, the
following directors shall be disregarded: (1) the replacement of any director
which is appointed by a shareholder other than pursuant to a proxy solicitation,
and such director seat is either left vacant or filled by a separate appointee
by such shareholder, and (2) any resignation of a director by his or her own
volition, and not upon request or requirement by vote of the shareholders or
otherwise, or as part of a preplacement of conditional resignation notice; or


(e)    any “change in control” or similar event (however described) occurs under
the ABL Loan Documents.



“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty, (b) any change in any law, order, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (x) requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Charges” has the meaning assigned to such term in Section 11.13.


“Charter Contract Lien Restrictions” means, subject to Section 5.16(h) any
provisions in a charter contract for a Vessel that prohibits or limits the
placing of a preferred ship mortgage or other Lien for the benefit of the
Collateral Agent on such Vessel.


“Chartered Vessels” means the vessels demise chartered by the Borrowers from a
third party. The Chartered Vessels as of the Closing Date are identified as such
on Schedule 1.01(a).


“CIP Regulations” has the meaning assigned to such term in Section 10.16(j).


“Claims” has the meaning assigned to such term in Section 11.03(b).


“Closing Date” means December 21, 2018.


“Closing Date Material Adverse Effect” means any event, change, effect,
development, circumstance or condition that, either individually or in the
aggregate, has caused or could reasonably be expected to cause a material
adverse change in, or a material adverse effect on, the financial condition,
shareholders’ equity or results of operations of Holdings and its Subsidiaries,
taken as a whole, other than those events that are the result of any change
after December 31, 2017 in global, national or regional political conditions
(including acts of terrorism or war), macroeconomic factors, interest rates,
currency exchange rates, or in the general business, market and economic
conditions affecting the industries and regions in which Holdings and its
Subsidiaries operate, in each case, to the extent that any such change does not
have a disproportionate impact on Holdings and its Subsidiaries, taken as a
whole, relative to other persons operating in the industries in which Holdings
and its Subsidiaries operate.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means, collectively, all of (a) the ABL Priority Collateral and (b)
the Term Loan Priority Collateral.


“Collateral Agent” has the meaning assigned to such term in the preamble hereto
and includes each other person appointed as the successor collateral agent
pursuant to Article X (it being understood that, unless the context expressly
requires otherwise, the term “Collateral Agent” shall include the Collateral
Agent acting in its capacity as the Mortgage Trustee).


“Collateral Value to Loan Test” means, at any time, that the aggregate Fair
Market Value of all Term Loan Priority Collateral Vessels built in 2009 or
thereafter at such time shall be no less



than 143% of the sum of the then aggregate outstanding principal amount of the
Initial Term Loan and all Incremental Term Loans at such time.


“Collateral Vessel” means an ABL Priority Collateral Vessel or a Term Loan
Priority Collateral Vessel.


“Collateral Vessel Mortgage” means a first preferred ship mortgage or second
preferred ship mortgage, substantially in the form of Exhibit F or Exhibit G,
respectively, or such other form as may be reasonably satisfactory to the
Administrative Agent and the Borrowers.


“Commitment” means, with respect to any Lender, any Term Commitment of such
Lender.


“Commitment Letter” means the Commitment Letter, dated October 26, 2018, among
PGIM, Inc., Holdings and OBS.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” has the meaning assigned to such term in Section 11.01(b).


“Compliance Certificate” means (i) in the case of Holdings, a certificate of a
Financial Officer of Holdings substantially in the form of Exhibit H-1 or such
other form as the Administrative Agent and Holdings may agree to from time to
time and (ii) in the case of the Borrowers, a certificate of a Financial Officer
of the Borrower Representative substantially in the form of Exhibit H-2 or such
other form as the Administrative Agent and the Borrowers may agree to from time
to time.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Amortization Expense” means, as to any person for any period, the
amortization expense of such person for such period, determined on a
consolidated basis in accordance with GAAP.


“Consolidated Depreciation Expense” means, as to any person for any period, the
depreciation expense of such person for such period, determined on a
consolidated basis in accordance with GAAP.


“Consolidated EBITDA” means, as to any person for any period, Consolidated Net
Income for such period, adjusted by (i) adding thereto, without duplication, in
each case only to the extent (and in the same proportion) deducted in
determining such Consolidated Net Income:


(a)Consolidated Interest Expense for such period;


(b)
Consolidated Amortization Expense for such period;



(c)
Consolidated Depreciation Expense for such period;



(d)
Consolidated Tax Expense for such period;




(e)non-recurring transaction costs and expenses (including legal, accounting,
tax and appraisal and collateral field exam costs and expenses) incurred, prior
to, or within 135 days following, the Closing Date, in connection with the
Transactions during such period;


(f)extraordinary (as determined by reference to GAAP immediately prior to giving
effect to FASB’s Accounting Standards Update No. 2015-01) losses or charges for
such period;


(g)the aggregate amount of all other non-cash charges reducing Consolidated Net
Income during such period (including (x) any write-down, write-off or impairment
of assets (other than current assets) and (y) non-cash stock based compensation
expense, but excluding the amortization of a prepaid cash item that was paid in
a prior period);


(h)non-recurring fees and expenses incurred during such period in connection
with any Permitted Acquisition or incurrence or issuance of Indebtedness (other
than intercompany Indebtedness);


(i)non-recurring cash charges incurred during any twelve (12) month period in
respect of restructurings, business process optimizations, headcount reductions
or other similar actions, including severance charges in respect of employee
terminations and related employee replacement costs;


(j)to the extent actually reimbursed or reasonably expected to be reimbursed in
cash to the Borrowers within six (6) months thereof, expenses incurred during
such period to the extent covered by indemnification provisions in any agreement
in connection with a Permitted Acquisition;


(k)to the extent covered by insurance and actually reimbursed or reasonably
expected to be reimbursed in cash to the Borrowers within six (6) months
thereof, expenses incurred during such period with respect to liability or
Casualty Events or business interruption;


(l)other non-recurring charges incurred during such period reasonably acceptable
to the Administrative Agent in an aggregate amount not to exceed $5,000,000.


(ii)
subtracting therefrom, without duplication,



(a)    the aggregate amount of all non-cash income increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period;


(b)    any unusual, non-recurring or extraordinary income or gains for such
period to the extent such unusual, non-recurring or extraordinary gains during
such period exceed
$5,000,000 in the aggregate;


(c)
any gains on extinguishment of debt; and



(d)    the aggregate amount of any cash payments or cash charges during such
period on account of any non-cash charges that were added back to Consolidated
EBITDA in a prior period pursuant to clause (i)(g) above.


“Consolidated Fixed Charges” means, as to any person for any period, an amount
equal to the sum of, without duplication (i) Consolidated Interest Expense of
such person for such period and



(ii)scheduled principal amortization on all Indebtedness (including scheduled
principal payments made on the Initial Term Loan and any Incremental Term Loans
and ABL Loans), determined on a consolidated basis in accordance with GAAP.


“Consolidated Indebtedness” means, as to any person as of any date, an amount
equal to the sum of, without duplication, (i) the aggregate principal amount of
all Indebtedness of such person on such date (to the extent such Indebtedness
would be included on a balance sheet prepared in accordance with GAAP)
consisting only of Indebtedness for borrowed money and obligations in respect of
Capital Lease Obligations, (ii) the aggregate principal amount of all debt
obligations of such person evidenced by bonds, debentures, notes, loan
agreements or similar instruments (other than performance, surety or similar
bonds to the extent not otherwise included in clause (i) above), (iii) the
aggregate amount of unreimbursed drawings in respect of letters of credit (or
similar facilities) issued for the account of such person, and (iv) the
aggregate amount of all Contingent Obligations of such person in respect of
Indebtedness of third persons of the type described in preceding clauses (i)
through (iii), in each case calculated on a consolidated basis for such person.


“Consolidated Interest Expense” means, as to any person for any period, the
total consolidated interest expense of such person for such period determined on
a consolidated basis in accordance with GAAP plus, without duplication:


(a)    imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Borrowers for such period;


(b)    commissions, discounts and other fees and charges owed by the Borrowers
with respect to letters of credit securing financial obligations, bankers’
acceptance financing, receivables financings and similar credit transactions for
such period;


(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Borrowers for such period;


(d)    cash contributions to any employee stock ownership plan or similar trust
made by such person to the extent such contributions are used by such plan or
trust to pay interest or fees to any person (other than the Borrowers) in
connection with Indebtedness incurred by such plan or trust for such period;


(e)    all interest paid or payable with respect to discontinued operations of
such person for such period;


(f)    the interest portion of any payment obligations of such person for such
period deferred for payment at any future time, whether or not such future
payment is subject to the occurrence of any contingency, and includes any and
all payments representing the purchase price and any assumptions of Indebtedness
and/or Contingent Obligations, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; and


(g)    all interest on any Indebtedness of such person of the type described in
clause (e) or (j) of the definition of “Indebtedness” contained herein for such
period;



provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Hedging Agreements.


“Consolidated Net Income” means, as to any person for any period, the
consolidated net income (or loss) of such person for such period, determined on
a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that there shall be excluded from such net income (to the
extent otherwise included therein), without duplication, the net income (or
loss) for such period in the case of OBS, the Unrestricted Subsidiaries.


“Consolidated Tax Expense” means, as to any person for any period, the sum of,
without duplication, (i) the tax expense (including federal, state, local and
foreign income taxes) of such person for such period, determined on a
consolidated basis in accordance with GAAP and (ii) the aggregate amount of all
Permitted Tax Distributions made during such period.


“Consolidated Total Assets” means, as to any person as of any date of
determination, the net book value of all assets of such person (including all of
its Subsidiaries) determined on a consolidated basis in accordance with GAAP on
such date.


“Contingent Obligation” means, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing any Indebtedness,
leases or other obligations (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation agreement, understanding or arrangement of such person, whether or
not contingent: (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth, net equity, liquidity, level of income, cash flow or
solvency of the primary obligor; (c) to purchase or lease property, securities
or services primarily for the purpose of assuring the primary obligor of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; (d) with respect to bankers’ acceptances, letters of
credit and similar credit arrangements, until a reimbursement or equivalent
obligation arises (which reimbursement obligation shall constitute a primary
obligation); or (e) otherwise to assure or hold harmless the primary obligor of
any such primary obligation against the payment of such primary obligation;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties given in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation, or portion thereof, in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument, agreements or other
documents or, if applicable, unwritten enforceable agreement, evidencing such
Contingent Obligation) or, if not stated or determinable, the amount that can
reasonably be expected to become an actual or matured liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by such person in good faith.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.


“Controlled Affiliates” means all Affiliates controlled by, or under the control
of, Holdings or one of its Subsidiaries.



“Controlled Specified ABL Accounts” means, collectively, those Deposit Accounts
and Securities Accounts pursuant to which a Deposit Account Control Agreement or
a Securities Account Control Agreement (or, with respect to any Deposit Account
or Securities Account located outside of the United States, customary security
arrangements in the applicable jurisdiction for perfecting a security interest
in such Deposit Account or Securities Account and the assets deposited therein
or credited thereto) have been entered into pursuant to the ABL Credit
Agreement.


“Credit Extension” means the making of a Term Loan by a Lender.


“Debt Issuance” means the incurrence by any Borrower of any Indebtedness after
the Closing Date (other than as permitted by Section 6.01).


“Default” means any event, occurrence or condition which is, or upon notice,
lapse of time or both would constitute, an Event of Default.


“Default Rate” has the meaning assigned to such term in Section 2.06(b).


“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Term Loan within one Business Day of the date on which it shall have been
required to fund the same (unless the subject of a good faith dispute between
the Borrowers and such Lender related hereto), (b) notified the Borrowers, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) otherwise failed to pay over to the Borrowers,
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due (unless
the subject of a good faith dispute), or (d) at any time after the Closing Date
(i) been (or has a parent company that has been) adjudicated as, or determined
by any Governmental Authority having regulatory authority over such person or
its properties or assets to be, insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment unless, in the case of any
Lender referred to in this clause (d), the Borrowers and the Administrative
Agent shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority; provided,
that, as of any date of determination, the determination of whether any Lender
is a Defaulting Lender hereunder shall not take into account, and shall not
otherwise impair, any amounts funded by such Lender which have been assigned by
such Lender to an SPC pursuant to Section 11.04(h). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination by the
Administrative Agent to the Borrowers and each other.


“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.



“Deposit Account Bank” means a financial institution with whom a Deposit Account
is
maintained.


“Deposit Account Control Agreement” means a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Loan Party, the Collateral Agent, the ABL Collateral Agent and the
relevant Deposit Account Bank (or, with respect to any Deposit Accounts located
outside of the United States, customary security arrangements in the applicable
jurisdictions for perfecting a security interest in such Deposit Accounts and
the assets deposited therein or credited thereto).


“Disposition” or “disposition” means, with respect to any property, any
conveyance, sale, lease, sublease, assignment, transfer or other disposition of
such property (including (i) by way of merger or consolidation, (ii) any Sale
and Leaseback Transaction and (iii) any Synthetic Lease).


“Disqualified Institutions” means those persons (including any such person’s
Affiliates that are clearly identifiable on the basis of such Affiliates’ names)
identified by the Borrowers to the Administrative Agent in writing from time to
time to the extent such person is identified by name and is directly engaged in
substantially similar business operations as the Borrowers (in each case, other
than a bona fide debt fund or an investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course), which designations
shall not apply retroactively to disqualify any persons that have previously
acquired an assignment or participation interest in the Initial Term Loan or any
Incremental Term Loans or the Term Commitments.


“Documentation Agent” has the meaning assigned to such term in the preamble
hereto. “Dollars” or “$” means lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.


“Eligible Assignee” means any person that meets the requirements to be an
assignee under Section 11.04(b) (subject to such consents, if any, as may be
required under Section 11.04(b)) but, in any event, excluding Disqualified
Institutions.


“Embargoed Person” has the meaning assigned to such term in Section 6.19.


“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is, or at any time during which the applicable statute of
limitations remains open was, maintained or contributed to by any Loan Party or
any of its ERISA Affiliates, other than a Multiemployer Plan.


“Environment” means air, land, soil, surface waters, ground waters, stream and
river
sediments.


“Environmental Claim” means any claim, notice, demand, Order, action, suit or
proceeding alleging or asserting liability or obligations under Environmental
Law, including liability or obligation for investigation, assessment,
remediation, removal, cleanup, response, corrective action, monitoring,
post-remedial or post-closure studies, investigations, operations and
maintenance, injury, damage, destruction or loss to natural resources, personal
injury, wrongful death, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened



Release of Hazardous Material in, on, into or from the Environment at any
location or from any Vessel or Chartered Vessel or (ii) any violation of or
non-compliance with Environmental Law.


“Environmental Law” means any and all applicable current and future Legal
Requirements relating to the Environment, the Release or threatened Release of
Hazardous Material, exposure to Hazardous Materials, natural resource damages,
or occupational safety or health.


“Environmental Permit” means any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.


“Equity Interest” means, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated, whether voting or non-voting), of equity of
such person, including, if such person is a partnership, partnership interests
(whether general or limited), or if such person is a limited liability company,
membership interests, and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership or limited liability company,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, with respect to any person, any trade or business
(whether or
not incorporated) that, together with such person, is treated as a single
employer under Section 414(b) or
(c) of the Code (and, for purposes of Section 302 of ERISA and each “applicable
section” under Section 414(t)(2) of the Code, under Section 414(b), (c), (m) or
(o) of the Code), or under Section 4001 of ERISA.


“ERISA Event” means: (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan for which the requirement to provide notice to the
PBGC has not been waived; (b) the failure to meet the minimum funding standard
of Section 412 or 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any Loan Party or any of its ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan, in any case, resulting in liability to any Loan Party or any of
its ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan under
Section 4042 of ERISA, or the occurrence of any event or condition which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability on any Loan Party or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of any Loan Party or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan which withdrawal
would reasonably be expected to result in liability to any Loan Party or any of
its ERISA Affiliates, or the receipt by any Loan Party or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
imposition of a Lien pursuant to Section 430(k) of the Code or pursuant to ERISA
with



respect to any Pension Plan or a violation of Section 436 of the Code; or (l)
the occurrence of a non- exempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which would reasonably be
expected to result in liability to any Loan Party or any of its ERISA
Affiliates.


“Event of Default” has the meaning assigned to such term in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Account” means any Deposit Account or Securities Account (a)(i) to
secure corporate credit card obligations of the Borrowers, or (ii) to secure
operating lease obligations of the Borrowers, in each case, in the ordinary
course of business and solely to the extent that (x) the granting of a security
interest in any such Deposit Account or Securities Account is prohibited by, or
constitutes a violation or breach of, a restriction pursuant to the applicable
contract governing the respective credit card or lease obligations, and (y) the
only proceeds held in such Deposit Account or Securities Account are used for
the purposes set forth in preceding clause (i) or (ii), as applicable, or (b)
maintained by any Borrower in the ordinary course of business as agent or
administrator exclusively for any pool arrangement with third parties so long as
the proceeds held in (or credited to) such Deposit Accounts or Securities
Accounts are distributed promptly pursuant to the rules of the relevant pool
arrangement to such Borrower.


“Excluded Collateral” means: (i) any contract, instrument, license or other
agreement to which any Loan Party is a party, any of its rights or interests
thereunder, or any assets subject thereto, the granting of a security interest
in which is prohibited by, or constitutes a violation or breach of a restriction
pursuant to, applicable Legal Requirements (including the Jones Act) or the
respective contract, instrument, license or other agreement (including any
requirement to obtain the consent of any Governmental Authority or third party
(other than Holdings or any of its Subsidiaries or Controlled Affiliates)), in
each case, only for so long as the grant of such security interest shall
constitute or result in
(x) the abandonment, invalidation or unenforceability of any right, title or
interest of any Loan Party therein or (y) a breach or termination pursuant to
the terms of, or a default under, any such contract, instrument, license,
property rights or other agreement (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC of any relevant jurisdiction or any other applicable Legal
Requirement (including the Bankruptcy Code) or principles of equity); provided,
however, that such security interest shall attach immediately and automatically
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied or any such consent has been obtained; and
provided, further, that, to the extent severable, shall attach immediately to
any portion of such contract, instrument, license or other agreement or any
rights or interests thereunder or any assets subject thereto that does not
result in any of the consequences specified in preceding clause (x) or (y)
including any proceeds and receivables of any such contract, instrument, license
or other agreement or any rights or interests thereunder or any assets subject
thereto; (ii) any Margin Stock; (iii) any Equity Interests in, and assets of,
any Joint Ventures to the extent the pledge thereof would (A) violate or breach
the terms of, or require the consent of any third party (other than Holdings or
any of its Subsidiaries or Controlled Affiliates) pursuant to, any shareholder
or similar arrangements (including joint venture agreements) relating to such
Joint Venture, except to the extent that any such consent has been obtained, or
(B) result (including following any exercise of remedies) in a change in
control, repurchase obligation or other materially adverse consequence to any of
the Loan Parties; (iv) any property subject to a Lien securing Purchase Money
Obligations permitted hereunder to the extent that a grant of a security
interest therein would violate the terms of such Indebtedness, other than
proceeds and receivables thereof; (i) any United States “intent to use”
trademark applications filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. Section 1051, prior to the accepted filing of a “Statement of Use” and
issuance of a “Certificate of Registration” pursuant to Section 1(d) of the
Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby such
intent-to-use trademark



application is converted to a “use in commerce” application pursuant to Section
1(c) of the Lanham Act;
(v) assets to the extent a security interest in such assets (x) would result in
an investment in “United States property” by a CFC within the meaning of Section
956 or 957 of the Code or (y) otherwise would result in a material adverse tax
consequence to the Borrowers, as reasonably determined by the Borrowers in
consultation with the Lenders; (vi) assets as to which the costs of obtaining
and/or perfecting such security interest are excessive in relation to the
practical benefit of the security to be afforded thereby (as reasonably
determined by the Borrowers and the Administrative Agent); (vii) any leasehold
interests in Real Property; (viii) any Excluded Accounts; (ix) motor vehicles,
aircraft and other assets subject to certificates of title (other than Vessels)
to the extent that a Lien on such assets cannot be perfected solely by the
filing of a financing statement; (x) commercial tort claims with respect to
claimed damages of less than $2,500,000; (xi) letter of credit rights (other
than to the extent consisting of supporting obligations that can be perfected
solely by the filing of a financing statement); (xii) any Equity Interests in
any Unrestricted Subsidiary; and (xiii) to the extent that, and only for so long
as, the grant of a security interest therein shall constitute or result in a
breach of any written consent agreement in existence on the Closing Date (as in
effect on such date) among one or more AMSCO Parties (as defined below) and one
or more Loan Parties relating to the Profit Sharing Agreement or the Amended and
Restated Framework Agreement (as defined in the Security Agreement) (as in
effect on the Closing Date) or require the consent of American Shipping Company
ASA or American Tanker Inc. or any of their Affiliates (collectively, the “AMSCO
Parties”) (which consent has not been obtained), the Profit Share (as defined in
the Profit Sharing Agreement), if any, that (i) is not Retained Profit Share (as
defined in the Profit Sharing Agreement), (ii) is determined, for the avoidance
of doubt, after giving effect to any applicable Profit Share Reduction Event (as
defined in the Profit Sharing Agreement), and (iii) is then due and owing to one
or more of the AMSCO Parties or, if the Profit Share is not yet determined at
the time of certification thereof pursuant to Section 5.01(j), is then estimated
to be due and owing (and not yet paid) to one or more AMSCO Parties, in each
case, as certified to the Administrative Agent and the Collateral Agent by a
Responsible Officer of the Borrower Representative in accordance with Section
5.01(j); provided, however, that such security interest shall attach immediately
and automatically at such time as the grant of a security interest in the Profit
Share would not constitute, or result in, a breach of such consent agreement or
such consent shall have been obtained. It is understood and agreed that (x) to
the extent any consent of a third party (that is not Holdings or any of its
Subsidiaries or Controlled Affiliates) is required by the terms of any charter
to a third party with respect to any Vessel that will comprise Collateral in
order for a Loan Party to grant a Collateral Vessel Mortgage on such Vessel,
such Loan Party shall use its commercially reasonable efforts to promptly obtain
such consent in coordination with the Administrative Agent, (y) to the extent
that any asset or property (including a Vessel) that is owned by a Loan Party
ceases to be Excluded Collateral because none of the applicable exclusions set
forth above continue to apply to such asset or property, such asset or property
shall thereafter constitute Collateral and the applicable Loan Party shall take
all such actions as may be required by the Term Loan Documents to grant a
perfected security interest therein to the Collateral Agent for the benefit of
the Secured Parties and
(z) notwithstanding the foregoing, to the extent that any asset or property of
any Loan Party constitutes “collateral” under the ABL Loan Documents, such asset
or property shall not constitute Excluded Collateral hereunder; provided,
further, that the term “Excluded Collateral” shall not include any Term Loan
Priority Collateral Vessels.


“Excluded Subsidiary” means (a) Foreign Subsidiaries that are “controlled
foreign corporations” (as defined in Section 957 of the Code) (each, a “CFC”),
any direct or indirect Subsidiary of a CFC, any Domestic Subsidiaries
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs, (b) any Subsidiary that is prohibited by any applicable Legal
Requirement of any Governmental Authority or by any contractual obligation
existing on the Closing Date from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, and (c) Unrestricted Subsidiaries.



“Excluded Swap Obligation” means, with respect to any guarantor, any Swap
Obligation incurred after the Closing Date if, and to the extent that, all or a
portion of the Guarantee of such guarantor of, or the grant by such guarantor of
a security interest to secure, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such guarantor or the grant of such security interest would
otherwise have become effective with respect to such Swap Obligation but for
such guarantor’s failure to constitute an “eligible contract participant” at
such time. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder.


“Excluded Taxes” means, with respect to a Recipient of any payment to be made by
or on account of any obligation of the Borrowers hereunder, (a) income or
franchise taxes and backup withholding taxes imposed on (or measured by) its net
income (i) by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, including (for the avoidance of doubt) U.S. federal income tax
imposed on the net income of a Foreign Lender as a result of such Foreign Lender
engaging in a trade or business in the United States; (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.15), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.14 (it being
understood and agreed, for the avoidance of doubt, that any withholding tax
imposed on a Foreign Lender as a result of a Change in Law or regulation or
interpretation thereof occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax under this clause (b)); (c)
taxes imposed as a result of a Foreign Lender’s failure to comply with Section
2.14(f); (d) branch profits taxes imposed by any jurisdiction described in
clause (a) above; (e) any
U.S. federal withholding taxes imposed under FATCA; and (f) any U.S. federal
withholding taxes imposed as a result of such Foreign Lender’s failure to comply
with Section 2.14(g).


“Executive Order” has the meaning assigned to such term in Section 3.22(a).


“Existing 2021 OSG Notes” means Holdings’ 7.5% Election 2 Notes due 2021 in an
aggregate principal amount not to exceed $301,000.


“Existing 2024 OSG Notes” means Holdings’ 7.500% Senior Notes due 2024 in an
aggregate principal amount not to exceed $390,000.


“Existing Lien” has the meaning assigned to such term in Section 6.02(c).


“Existing Term B Loan” means the various term loans made available to OBS
pursuant to that certain Term Loan Credit Agreement dated as of August 5, 2014,
as amended, among Holdings, OBS, the other guarantors party thereto, the lenders
party thereto and Jefferies Finance LLC, as Administrative Agent, Collateral
Agent and Mortgage Trustee.



“Existing Term Loan B Notes” means the various term notes issued by OBS to its
existing term lenders evidencing the Existing Term B Loan.


“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of the Borrowers.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(and related legislation or official administrative guidance) implementing the
foregoing.


“FCPA” has the meaning assigned to such term in Section 3.22(d).


“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.


“Fee Letter” means the confidential Fee Letter, dated October 25, 2018, between
Holdings and OBS, on the one hand, and PGIM, Inc.


“Fees” means the Administrative Agent Fees and the other fees referred to in
Section
2.05.


“Financial Assets” has the meaning specified in the UCC.


“Financial Officer” of any person means any of the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such person.


“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is (a) the most
senior Lien to which such Collateral is subject (subject only to non-consensual
Permitted Liens that arise under any Legal Requirement), or (b) a Collateral
Vessel Mortgage duly recorded by the National Vessel Documentation Center
covering a Term Loan Priority Collateral Vessel (subject only to Permitted
Collateral Vessel Liens (other than pursuant to Section 6.02(j)) which may,
under applicable law, be entitled to priority over such Collateral Vessel
Mortgage covering such Term Loan Priority Collateral Vessel).


“Fixed Charge Coverage Ratio” means, as to any person as of any date of
determination, the ratio of (i) Consolidated EBITDA of such person for the Test
Period less cash Capital Expenditures and cash taxes paid during the Test Period
to (ii) Consolidated Fixed Charges of such person for the Test Period then most
recently ended, determined on a consolidated basis in accordance with GAAP.



“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.


“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied on a consistent basis.


“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.


“Governmental Authority” means any federal, state, local or foreign (whether
civil, administrative, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality, regulatory or
self-regulatory body or any subdivision thereof, including, but not limited to,
the National Association of Insurance Commissioners, or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining to any government or any court, in each case whether associated
with a state of the United States, the United States, or a foreign entity or
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Granting Lender” has the meaning assigned to such term in Section 11.04(h).


“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.


“Guarantees” means the guarantees issued pursuant to Article VII by each of the
Guarantors.


“Guarantors” means (i) Holdings, and (ii) any Loan Party in its capacity as a
guarantor of the Bank Product Obligations of any Borrower.


“Hazardous Materials” means hazardous substances, hazardous wastes, hazardous
materials, or any other pollutants, contaminants, chemicals, wastes, materials,
compounds, constituents or substances, defined under, subject to regulation
under, or which can give rise to liability or obligations under, any
Environmental Laws, including polychlorinated biphenyls (“PCBs”) or any
substance or compound containing PCBs, asbestos or any asbestos-containing
materials in any form or condition, lead- based paint, urea formaldehyde,
pesticides, radon or any other, radioactive materials including any source,
special nuclear or by-product material, petroleum, petroleum products,
petroleum-derived substances, crude oil or any fraction thereof, or any mold,
microbial or fungal contamination that could pose a risk to human health or the
Environment.


“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction



is governed by, or otherwise subject to, any master agreement or any netting
agreement, and (b) any and all transactions or arrangements of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement (or similar documentation) published
from time to time by the International Swaps and Derivatives Association, Inc.,
any International Foreign Exchange Master Agreement, or any other master
agreement (any such agreement or documentation, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Hedging Obligations” means obligations under or with respect to Hedging
Agreements. “Hedging Termination Value” means, in respect of any one or more
Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include an Agent, a Lender or any Affiliate of an Agent or a Lender).


“Holdings” has the meaning assigned to such term in the preamble hereto.


“Holdings Pledge Agreement” means a Pledge Agreement substantially in the form
of Exhibit I between Holdings and the Collateral Agent for the benefit of the
Secured Parties.


“Holdings Total Leverage Ratio” means, at any date of determination, the ratio
of (i) Consolidated Indebtedness of Holdings and its Subsidiaries on such date
to (ii) Consolidated EBITDA of Holdings and its Subsidiaries on such date, for
the Test Period then most recently ended.


“Immaterial Subsidiary” means (i) as of the Closing Date, the Subsidiaries
listed on Schedule 3.07(d)(i), which have little or no assets and which are in
the process of being dissolved or are intended to be dissolved, and (ii) as of
any future date, any Subsidiary that after (x) disposition of its assets in
accordance with the terms hereof and payment to the Paying Agent of all sums due
to it pursuant to Section 2.09, and (y) delivery to the Administrative Agent of
a certificate to the effect that (A) it no longer has any assets, and (B) it
will be dissolved within thirty (30) days of the date of such certificate, has
been designated by the Borrower Representative to be dissolved.


“Increasing Lenders” has the meaning assigned to such term in Section 2.16(b).


“Incremental Joinder Agreement” has the meaning assigned to such term in Section
2.16(d).


“Incremental Loan Amendment” has the meaning assigned to such term in Section
2.16(d).


“Incremental Term Loans” has the meaning assigned to such term in Section 2.16.


“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money; (b) all obligations of such person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such person under conditional sale or other



title retention agreements relating to property purchased by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (d)
all obligations of such person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than ninety (90) days);
(e) all indebtedness secured by any Lien on property owned or acquired by such
person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not the obligations secured thereby have been
assumed, but limited to the lower of (i) the Fair Market Value of such property
and (ii) the amount of the Indebtedness secured; (f) all Capital Lease
Obligations, other Purchase Money Obligations and Synthetic Lease Obligations of
such person; (g) all obligations of such person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such person, valued, in the case of a redeemable preferred Equity Interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; (h) all Bank Product Obligations under Hedging Agreements
valued at the Hedging Termination Value thereof; (i) all obligations of such
person for the reimbursement of any obligor in respect of letters of credit,
letters of guaranty, bankers’ acceptances and similar credit transactions; and
(j) all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above;
provided that the term “Indebtedness” shall not include (i) preferred or prepaid
revenues, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller of such asset, (iii) any obligations constituting the exercise of
appraisal rights and settlements of any claim of actions (whether actual,
contingent or potential) with respect thereto, and (iv) those intercompany
payment obligations as and to the extent described in Schedule 6.09(e). The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.


“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not covered in preceding clause (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 11.03(b).


“Information” has the meaning assigned to such term in Section 11.12.


“Initial Non-Jones Act Tanker Loan” means the loan previously made to Mykonos
Tanker LLC and Santorini Tanker LLC, which is guaranteed by Holdings, in the
initial principal amount of $27,500,000, having a term of approximately eight
(8) years, bearing interest at a floating rate equal to the libor rate (as
described therein) plus 4.00% per annum (with interest only during the first
twelve (12) months) and an amortization period of seven years commencing on the
first anniversary date of such loan.


“Initial Term Loan” means the term loan made by the Lenders to the Borrowers on
the Closing Date pursuant to Section 2.01.


“Insolvency Laws” means the Bankruptcy Code, and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
Legal Requirements of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of



creditors, formal or informal moratorium, composition, marshaling of assets for
creditors or other, similar arrangement in respect of its creditors generally or
any substantial portion of its creditors, in each case, undertaken under United
States federal or state or non-United States Legal Requirements, including the
Bankruptcy Code.


“Insurance Deliverables Requirement” means, in relation to each Collateral
Vessel, with respect to (i) marine hull and machinery insurance and increased
value insurance, (ii) marine protection and indemnity insurance (including (x)
insurance for liability arising out of pollution and spillage or leakage of
cargo and (y) cargo liability insurance), (iii) war risks insurance and
increased value insurance, (iv) mortgagee’s interest insurance, and (v) such
other marine insurance that has been reasonably requested by the Administrative
Agent with the written consent of the Borrowers (not to be unreasonably withheld
or delayed), in each case that is required to be maintained in accordance with
the terms of this Agreement, the Borrowers shall have delivered to, or cause to
be delivered, a letter of undertaking from a marine insurance broker attaching
cover notes and certificates of entry evidencing such insurance, together with
notices of assignment and loss payee clauses, and letters of undertaking issued
by the protection and indemnity association, each of which shall be reasonably
satisfactory to the Administrative Agent.


“Insurances” means (i) all policies and contracts of insurances (including,
without limitation, all insurances with respect to marine hull and machinery,
marine war risk, protection and indemnify, pollution, requisition of title or
otherwise) in respect of the Collateral Vessels and all entries of the
Collateral Vessels in a protection and indemnity or war risk association club,
whether heretofore, now or hereafter effected, and all renewals and replacements
for the same, (ii) all monies and claims for monies due and to become due to the
Borrowers under said insurances with respect to an actual, constructive, agreed,
arranged or compromised total loss or any other loss or damage to any of the
Collateral Vessels, (iii) all returns of premiums, (iv) all other rights,
benefits and privileges of the Borrowers under or in respect of said insurances,
and (v) all proceeds of the foregoing.


“Intellectual Property” means any and all intellectual property rights
recognized under applicable law, whether arising under United States laws or
otherwise, including patents and patent applications; trademarks, trade names,
service marks, copyrights, domain names and applications for registration
thereof; trade secrets, proprietary information, inventions, databases, rights
in software, formulae, works of authorship, know-how and processes, and the
goodwill associated with any of the foregoing.


“Intercompany Note” means a promissory note (which may be a global intercompany
note) in form and substance reasonably satisfactory to the Administrative Agent.


“Intercompany Subordination Agreement” means an intercompany subordination
agreement substantially in the form of Exhibit J.


“Intercreditor Agreement” means an Intercreditor Agreement substantially in the
form of Exhibit K among the Collateral Agent, the ABL Collateral Agent and the
Loan Parties.


“Interest Payment Date” means the first Business Day of each month, commencing
February 1, 2019.


“Interest Period” means, initially, the period commencing on the date the
Initial Term Loan is made and running through but excluding February 1, 2019,
and thereafter from the first Business Day of the month (including February 1,
2019) to but excluding the first Business Day of the following month.



“Investments” has the meaning assigned to such term in Section 6.04. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment or any write- offs or write-downs
thereof.


“ISM Code” means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention (including the guidelines on its
implementation), adopted by the International Maritime Organization as
Resolution A.741(18) and Resolution A.913(22) (and the terms “safe management
system”, “Safety Management Certificate” and “Document of Compliance” having the
meanings specified in the ISM Code).


“ISPS Code” means the International Code for the Security of Ships and Port
Facilities adopted by the International Maritime Organization on December 13,
2002 and now set out in Chapter X1-2 of the Safety of Life Sea Convention
(SOLAS) 1974 (as amended).


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit L.


“Joint Venture” means any person other than a Borrower (i) in which a Borrower
holds or acquired a beneficial ownership interest (by way of ownership of Equity
Interests or other evidence of ownership) in excess of 20.0% of the Equity
Interests of such person and (ii) which is engaged in a business permitted by
Section 6.14(b).


“Jones Act” means 46 U.S.C. sec. 50501 (a), (b), and (d), Chapters 121 and 551
of Title 46, United States Code entitled “Documentation of Vessels” and
“Coastwise Trade,” respectively, and the laws pertaining to citizenship and
related matters codified elsewhere in Title 46.


“Legal Requirements” means, as to any person, any treaty, law (including the
common law), statute, ordinance, code, rule, regulation, guidelines, license,
permit requirement, judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction, policies and procedures, Order or
determination of an arbitrator or a court or other Governmental Authority, and
the interpretation or administration thereof, in each case applicable to or
binding upon such person or any of its property or to which such person or any
of its property is subject.


“Lenders” means (a) the financial institutions and other persons party hereto as
“Lenders” on the date hereof, and (b) each financial institution or other person
that becomes a party hereto pursuant to an Assignment and Acceptance, other
than, in each case, any such financial institution or person that has ceased to
be a party hereto pursuant to an Assignment and Acceptance.


“LIBOR Rate” means, with respect to each Interest Period, the rate per annum
equal to the rate per annum determined by the Paying Agent (in consultation with
the Administrative Agent) on the basis of the average rates offered by a
majority of the banks in the London interbank market for deposits in Dollars for
thirty (30) days, as published in the “Bloomberg Professional Service” Screen
“BBAM” two (2) Business Days prior to the first day of such Interest Period;
provided that if such rate is below zero, the LIBOR Rate will be deemed to be
zero; and provided, further, that with respect to the rate from the date of
making the Initial Term Loan to the first day of the first month thereafter, the
interest rate applicable to the Initial Term Loan shall be set on the second
(2nd) Business Day prior to the date such Initial Term Loan is made with such
rate having an effective date as of the date of making such Initial Term Loan.


“Lien” means, with respect to any property, (a) any preferred ship mortgage,
maritime lien, mortgage, deed of trust, lien (statutory or other), judgment
lien, pledge, encumbrance, charge,



assignment, hypothecation, deposit arrangement, security interest or encumbrance
of any kind or any arrangement to provide priority or preference, in each of the
foregoing cases whether voluntary or imposed or arising by operation of law, and
any agreement to give any of the foregoing, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement and
(c)in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.


“Loan” or “Loans” means a Term Loan.


“Loan Parties” means Holdings and the Borrowers; and “Loan Party” means any one
of
them.


“Margin Stock” has the meaning assigned to such term in Regulation U.


“Material Adverse Effect” means (a) a material adverse effect on, or a material
adverse change in, the condition (financial or otherwise), results of
operations, business, properties, assets or liabilities (contingent or
otherwise) of the Loan Parties, taken as a whole (including, for the avoidance
of doubt, as a result of any event, change, effect, circumstance, condition,
development or occurrence relating to Holdings that is a material adverse effect
on, or a material adverse change in, the condition (financial or otherwise),
results of operations, business, properties, assets or liabilities (contingent
or otherwise) of the Loan Parties, taken as a whole), (b) a material impairment
of the ability of the Loan Parties to fully and timely perform any of their
obligations under any Term Loan Document, (c) a material impairment of the
rights of or benefits or remedies available to the Lenders or any Agent under
any Term Loan Document, or (d) a material adverse effect on the Collateral or
any material portion thereof or on the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or the validity, enforceability, perfection or priority of such
Liens.


“Material Non-Public Information” means information and documentation that is
(i) not publicly available and (ii) material with respect to the Loan Parties or
any of their respective securities for purposes of foreign, United States
Federal and state securities laws.


“Maturity Date” means December , 2023.


“Maximum Rate” has the meaning assigned to such term in Section 11.13.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage Trustee” has the meaning assigned to such term in the preamble hereto.
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA and subject to Title IV of ERISA to which
any Loan Party or any of its ERISA Affiliates is making or obligated to make
contributions or during the preceding five plan years, has made or been
obligated to make contributions.


“National Vessel Documentation Center” means the National Vessel Documentation
Center of the United States Coast Guard, Department of Homeland Security, and
any successor board, agency or other Governmental Authority.


“Net Cash Proceeds” means: (a) with respect to any Asset Sale (other than any
issuance or sale of Equity Interests), the proceeds thereof in the form of cash,
Cash Equivalents and marketable securities (including any such proceeds received
by way of deferred payment of principal pursuant to a



note or installment receivable or purchase price adjustment receivable, or by
the sale, transfer or other disposition of any non-cash consideration received
in connection therewith or otherwise, but only as and when received) received by
any Loan Party (including cash proceeds subsequently received (as and when
received by any Loan Party) in respect of non-cash consideration initially
received) net of (i) reasonable and customary selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, survey costs, title insurance premiums,
related search and recording charges, mortgage recording taxes and transfer and
similar taxes and the Borrowers’ good faith estimate of income taxes paid or
payable in connection with such sale (after taking into account any available
tax credits or deductions and any tax sharing arrangements)), (ii) amounts
provided as a reserve, in accordance with GAAP, against (x) any liabilities
under any indemnification obligations associated with such Asset Sale or (y) any
other liabilities retained by any Loan Party associated with the properties sold
in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), and (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money that is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Term Loan Documents at the time
of such sale) and which is repaid with such proceeds (other than (x) any such
Indebtedness assumed by the purchaser of such properties, (y) the Secured
Obligations and (z) the obligations under the ABL Loan Documents); (b) with
respect to any Debt Issuance, or issuance or sale of Equity Interests by any
Loan Party, the cash proceeds thereof received by such Loan Party, net of
reasonable and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any Casualty Event, the cash
insurance proceeds, condemnation awards and other compensation received by any
Loan Party in respect thereof, net of all reasonable costs and expenses incurred
in connection with the collection of such proceeds, awards or other compensation
in respect of such Casualty Event.


“New Lender” has the meaning assigned to such term in Section 2.16(c).


“New Vessel Financing” means the financing to be provided by Wintrust Commercial
Finance and/or another lender in connection with the construction by Hyundai
Mipo Dockyard Company Ltd. of two new Non-Jones Act tankers, to replace the
tankers now owned by Mykonos Tanker LLC and Santorini Tanker, LLC, respectively,
in an aggregate principal amount not to exceed $55,000,000, which may be
guaranteed by Holdings.


“Non-Jones Act Tanker Loan Documents” means the agreements, instruments and
other documents evidencing the Non-Jones Act Tanker Loans or any other documents
executed and delivered in connection therewith.


“Non-Jones Act Tanker Loans” means the Initial Non-Jones Act Tanker Loan and the
New Vessel Financing.


“Non-U.S. Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party with respect to
employees, officers or directors employed, or otherwise engaged, outside the
United States.


“Notes” means any notes evidencing the Term Loans issued pursuant to Section
2.04(e), if any, substantially in the form of Exhibit M.


“NRSRO” means any nationally recognized statistical rating agency. “NY UCC”
means the UCC as in effect in the State of New York.



“Obligations” means (a) all obligations of the Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any Insolvency Proceeding, regardless of whether allowed or
allowable in such Insolvency Proceeding) on the Initial Term Loan and any
Incremental Term Loans, as and when due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations, including fees (including the fees provided for in the Fee
Letter), costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any Insolvency Proceeding, regardless of whether allowed or
allowable in such Insolvency Proceeding), of the Loan Parties under this
Agreement and the other Term Loan Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to this Agreement and the other Term Loan
Documents, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising; provided, that in no circumstances shall Excluded Swap
Obligations constitute Obligations.


“OBS” has the meaning assigned to such term in the preamble hereto.


“OBS Available Amount” means Consolidated EBITDA of the Borrowers since the
Closing Date, less cash Capital Expenditures of the Borrowers since the Closing
Date, less cash taxes of the Borrowers since the Closing Date, less scheduled
principal payments in respect of Consolidated Indebtedness of the Borrowers
since the Closing Date, less Consolidated Interest Expense of the Borrowers
since the Closing Date, less Investments made pursuant to Section 6.04(p) since
the Closing Date less Permitted Acquisitions made pursuant to Section 6.07 in
excess of $100,000,000 since the Closing Date less Restricted Payments made
pursuant to Section 6.08(b) since the Closing Date.


“OBS Total Leverage Ratio” means, as any date of determination, the ratio of (i)
Consolidated Indebtedness of OBS and its Subsidiaries (other than Mykonos Tanker
LLC and Santorini Tanker LLC to the extent they remain Subsidiaries of OBS) on
such date, to (ii) Consolidated EBITDA of OBS and its Subsidiaries (other than
Mykonos Tanker LLC and Santorini Tanker LLC to the extent they remain
Subsidiaries of OBS) on such date, for the Test Period then most recently ended.


“OFAC” has the meaning assigned to such term in Section 3.22(b).


“Officer’s Certificate” means, as to any person, a certificate executed by any
of the chairman of the Board of Directors (if an officer), the chief executive
officer, the president or one of the Financial Officers of such person, each in
his or her official (and not individual) capacity.


“Order” means any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.


“Organizational Documents” means, with respect to any person, (i) in the case of
any corporation, the certificate of incorporation, articles of incorporation or
deed of incorporation and by- laws (or similar documents) of such person, (ii)
in the case of any limited liability company, the certificate or articles of
formation or organization and operating agreement or memorandum and articles of
association (or similar constituent documents) of such person, (iii) in the case
of any limited partnership, the certificate of formation and limited partnership
agreement (or similar constituent documents) of such person (and, where
applicable, the equityholders or shareholders registry of such person), (iv) in
the case of any general partnership, the partnership agreement (or similar
constituent document) of such person, (v) in any other case, the functional
equivalent of the foregoing, and (vi) any shareholder, voting trust or similar
agreement between or among any holders of Equity Interests of such person.



“OSG Available Amount” means Consolidated EBITDA of Holdings since the Closing
Date, less cash Capital Expenditures of Holdings since the Closing Date, less
cash taxes of Holdings since the Closing Date, less scheduled principal payments
in respect of Consolidated Indebtedness of Holdings since the Closing Date, less
Consolidated Interest Expense of Holdings since the Closing Date, less
Restricted Payments made pursuant to Section 6.08(c) since the Closing Date.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction (including any subdivision or taxing authority thereof) imposing
such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Term Loan Document, or sold or assigned
an interest in any Term Loan or Term Loan Document).


“Other Taxes” means any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges (including fees and expenses to the extent incurred with respect
to any such Taxes or charges) or similar levies (including interest, fines,
penalties and additions with respect to any of the foregoing) arising from any
payment made or required to be made under any Term Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Term
Loan Document.


“Participant” has the meaning assigned to such term in Section 11.04(e).


“Participant Register” has the meaning assigned to such term in Section
11.04(e).


“Patriot Act” has the meaning assigned to such term in Section 3.22(a).


“Paying Agent” means U.S. Bank National Association and includes each other
person appointed as successor paying agent pursuant to Article X.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


“Pension Plan” means any Employee Benefit Plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 or 303 of
ERISA which is maintained or contributed to by any Loan Party or any of its
ERISA Affiliates or to which any Loan Party or any of its ERISA Affiliates has
an obligation to contribute.


“Perfection Certificate” means a perfection certificate in the form of Exhibit N
or any other form reasonably acceptable to the Collateral Agent.


“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property of any person, or of any business or division of any person, (b)
acquisition of all of the Equity Interests of any person, and otherwise causing
such person to become a Subsidiary of such person, or (c) merger or
consolidation or any other combination with any person, if each of the following
conditions is met:


(i)    no Event of Default then exists or would result therefrom;


(ii)    after giving effect to such transaction on a Pro Forma Basis, the
Borrowers shall be in compliance with an OBS Total Leverage Ratio of no greater
than



4.50:1.00 for the Test Period most recently ended for which financial statements
have been delivered to the Administrative Agent pursuant to Section 5.01(a)(iii)
or (b)(iii), as applicable and shall have liquidity reasonably acceptable to the
Administrative Agent;


(iii)    no Loan Party shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted to be
incurred under Section 6.01;


(iv)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Borrowers are permitted to be engaged in under
Section 6.14(b);


(v)    the Board of Directors of the person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);


(vi)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Legal Requirements and the
Organizational Documents of the relevant Loan Parties;


(vii)    the Borrowers shall have provided the Lenders with (A) historical
financial statements for the last three (3) fiscal years (or, if less, the
number of years since formation) of the person or business to be acquired
(audited if available without undue cost or delay) and unaudited financial
statements thereof for the most recent interim period that is available and (B)
all such other information and data relating to such transaction or the person
or business to be acquired as may be reasonably requested by the Lenders;


(viii)    prior to the proposed date of consummation of the transaction, the
Borrowers shall have delivered to the Lenders an Officer’s Certificate of the
Borrower Representative certifying that such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance);


(ix)    (a) in the case of an acquisition of all or substantially all of the
property of any person, (A) the person making such acquisition is a Borrower,
and (B) to the extent required under the Term Loan Documents, including Section
5.10, upon consummation of the Permitted Acquisition, the person being so
acquired becomes a Borrower, (b) in the case of an acquisition of the Equity
Interests of any person, (A) the person making such acquisition is a Borrower,
(B) no less than 100% of the Equity Interests of the target person shall be
acquired by the person making such acquisition, and
(C) to the extent required under the Term Loan Documents, including Section
5.10, upon consummation of the Permitted Acquisition, the person the Equity
Interests of which are being so acquired becomes a Borrower, and (c) in the case
of a merger or consolidation or any other combination with any person, the
person surviving such merger, consolidation or other combination (x) is a
Borrower or (y) to the extent required under the Term Loan Documents, including
Section 5.10, upon consummation of the Permitted Acquisition becomes a Borrower;


(x)    in the case of the acquisition of 100% of the Equity Interests of any
person (including by way of merger, consolidation or other combination), such
person



shall own no Equity Interests of any other person (other than de minimis
amounts) unless either (x) such person owns 100% of the Equity Interests of such
other person or (y) if such person owns Equity Interests in any other person
which is not a Subsidiary of such person, (1) such Subsidiary shall not have
been created or established in contemplation of, or for purposes of, the
respective Permitted Acquisition, (2) any such Subsidiary of the respective
person shall have been a Subsidiary of such person prior to the date of the
respective Permitted Acquisition and (3) such person and/or its Subsidiaries own
at least 90% of the total value of all the assets owned by such person and its
Subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of Subsidiaries held by such person and its Subsidiaries);


(xi)    the aggregate amount of Acquisition Consideration for all Permitted
Acquisitions in any fiscal year of the Borrowers shall not exceed (I)
$100,000,000 plus
(II) the OBS Available Amount as in effect immediately prior to such Permitted
Acquisition; and


(xii)    prior to the proposed date of consummation of the transaction and after
giving effect thereto, the Consolidated EBITDA of the person to be acquired and
its Subsidiaries is positive.


“Permitted Charter” means a charter to a third party:


(a)which is a time charter, voyage charter, consecutive voyage charter or
contract of affreightment; and


(b)which is entered into on bona fide arm’s length terms at the time at which
the Vessel or Chartered Vessel is fixed.


“Permitted Chartered Vessel Liens” has the meaning assigned to such term in
Section
5.16(e)(ii).


“Permitted Collateral Vessel Liens” means the Liens described in Section 4.03(a)
(provided that such Liens are subsequently discharged in accordance with Section
4.03(a)) and Liens permitted pursuant to clauses (a), (e), (j), (n), (r), (s),
(t) and (v) of Section 6.02.


“Permitted Hedging Agreement” means any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates or currency exchange rates, either
generally or under specific contingencies, in each case entered into in the
ordinary course of business and not for speculative purposes.


“Permitted Liens” has the meaning assigned to such term in Section 6.02.


“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrowers
issued in exchange for, or the net proceeds of which are used to extend, renew,
refund, refinance, replace, defease or discharge other Indebtedness of the
Borrowers; provided that:


(i)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable or in the case of revolving loan, committed amount) of the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged (plus all accrued and unpaid interest on such Indebtedness being
extended, renewed, refunded,



refinanced, replaced, defeased or discharged and the amount of all fees and
expenses, including premiums, incurred in connection therewith);


(ii)    such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged;


(iii)    if the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the holders of the
Obligations as those contained in the documentation governing the Indebtedness
being extended, renewed, refunded, refinanced, replaced, defeased or discharged;


(iv)    such Permitted Refinancing Indebtedness is incurred by the Loan Party
who is the obligor on the Indebtedness being extended, renewed, refunded,
refinanced, replaced, defeased or discharged and does not add any additional
obligors or guarantors with respect thereto; and


(v)    if such Permitted Refinancing Indebtedness is secured, it shall not be
secured by any assets other than the assets that secured the Indebtedness being
extended, renewed, refunded, refinanced, replaced, defeased or discharged.


“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrowers to Holdings to enable Holdings to pay its consolidated or combined
federal, state or local taxes then due and payable for the respective period,
which payments by the Borrowers to Holdings are not in excess of the lesser of
(x) the tax liabilities that would have been payable by the Borrowers on a
stand- alone basis for the respective period (calculated, for the avoidance of
doubt, without regard to the operations of either Unrestricted Subsidiary and
without regard to any investment credits, foreign tax credits, net operating
losses, capital losses or other tax attributes to the extent Holdings previously
reimbursed the Borrowers for utilizing such tax attribute in calculating
Holdings’ consolidated or combined federal, state or local tax liability) and
(y) the actual tax liabilities then due and payable by Holdings for the
respective period.


“Person” and “person” means any natural person, corporation, business trust,
joint venture, trust, association, company (whether limited in liability or
otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.


“Platform” means IntraLinks, SyndTrak or a substantially similar electronic
transmission
system.


“Prepayment Fee” means, with respect to any prepayment made, a fee equal to (i)
3% of the principal amount to be prepaid assuming such prepayment occurs on or
before the first anniversary of the Closing Date, (ii) 2% of the principal
amount to be prepaid assuming such prepayment occurs after the first anniversary
of the Closing Date but on or before the second anniversary of the Closing Date,
(iii) 1% of the principal amount to be prepaid assuming such prepayment occurs
after the second anniversary of the Closing Date but on or before the third
anniversary of the Closing Date, (iv) 0.5% of the principal amount to be prepaid
assuming such prepayment occurs after the third anniversary of the Closing Date
but on or before the fourth anniversary of the Closing Date, and (v) 0%
thereafter.



“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term hereunder, the calculation thereof
after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent the same
is incurred to refinance other outstanding Indebtedness, to finance a Permitted
Acquisition or other Investment or to finance a Restricted Payment or Restricted
Debt Payment) after the first day of the relevant Test Period, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period, (y) the permanent repayment of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Test Period,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or other Investment then being
consummated as well as any other Permitted Acquisition or other Investment if
consummated after the first day of the relevant Test Period and on or prior to
the date of the respective Permitted Acquisition or other Investment then being
effected, with the following rules to apply in connection therewith:


(i)all Indebtedness (x) (other than revolving Indebtedness, except to the extent
that the same is incurred to refinance other outstanding Indebtedness, to
finance Permitted Acquisitions or other Investments or to finance a Restricted
Payment or Restricted Debt Payment) incurred or issued after the first day of
the relevant Test Period (whether incurred to finance a Permitted Acquisition or
other Investment, to pay a Restricted Payment to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period and remain outstanding
through the date of determination and (y) (other than revolving Indebtedness,
except to the extent accompanied by a corresponding permanent commitment
reduction) permanently retired or redeemed after the first day of the relevant
Test Period shall be deemed to have been retired or redeemed on the first day of
such Test Period and remain retired through the date of determination;


(ii)
all Indebtedness assumed to be outstanding pursuant to preceding clause

(i)shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and


(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or other Investment
if effected during the respective Test Period as if same had occurred on the
first day of the respective Test Period, and taking into account, in the case of
any Permitted Acquisition or other Investment, factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act,
as if such cost savings or expenses were realized on the first day of the
respective period.


“Profit Sharing Agreement” means that certain Profit Sharing Agreement, dated as
of December 11, 2009, as amended pursuant to Amendment No. One to Profit Sharing
Agreement, dated as of June 17, 2013, in each case, by and among Holdings,
American Tanker, Inc., a Delaware corporation (f/k/a Aker American Shipping,
Inc.) and the other parties signatory thereto, as in effect on the date hereof.


“Projections” has the meaning assigned to such term in Section 3.04(c).



“property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Vessels,
Chartered Vessels, cash, securities, accounts, revenues and contract rights.


“Public Lenders” mean Lenders that do not wish to receive Material Non-Public
Information with respect to the Loan Parties.


“Purchase Money Obligation” means, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within one hundred twenty (120) days after such acquisition,
installation, construction or improvement of such fixed or capital assets by
such person and (ii) the amount of such Indebtedness (x) does not exceed the
lesser of 100% of the Fair Market Value of such fixed or capital asset or the
cost of the acquisition, installation, construction or improvement thereof, as
the case may be, and (y) equals at least 50% of the lesser of the two amounts
referred to in preceding clause (x).


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Real Property” means, collectively, all right, title and interest (including
any leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.


“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” has the meaning assigned to such term in Section 11.04(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.


“Related Person” means, with respect to any person, (a) each Affiliate of such
person and each of the officers, directors, employees, Advisors, attorneys,
agents, representatives, controlling persons and shareholders, partners, members
and trustees of each of the foregoing, and (b) if such person is an Agent, each
other person designated, nominated or otherwise mandated by or assisting such
Agent pursuant to Section 10.05 or any comparable provision of any Term Loan
Document.



“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment.


“Required Insurance” means insurance of the type, deductibles and amounts as set
forth on Schedule 3.20.


“Required Lenders” means, at any date of determination (and subject to Section
11.02(e)), Lenders having Term Loans representing more than 50% of the sum of
all Term Loans outstanding at such time.


“Requisition Compensation” means all monies or other compensation payable by
reason of requisition of title or other compulsory acquisition of any Collateral
Vessel during the term of the Agreement other than by requisition for hire.


“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
significant responsibility for the administration of the obligations of such
person in respect of this Agreement.


“Restricted Debt Payment” means any payment, prepayment, purchase, repurchase,
redemption, retirement, defeasance or other acquisition for value of any
Restricted Indebtedness.


“Restricted Indebtedness” means Indebtedness of any Loan Party, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.


“Restricted Payment” means, with respect to any person, that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or authorized or made any other distribution, payment or
delivery of property or cash to the holders of its Equity Interests as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
consideration any of its Equity Interests outstanding (or any options or
warrants issued by such person with respect to its Equity Interests), or set
aside or otherwise reserved, directly or indirectly, any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the outstanding Equity Interests
of such person (or any options or warrants issued by such person with respect to
its Equity Interests). Without limiting the foregoing, “Restricted Payment” with
respect to any person shall also include all payments made or required to be
made by such person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of or
otherwise reserving any funds for the foregoing purposes.


“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Loan Parties, Inc., and its successors.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section
6.03.


“Sanctions Authority” means the respective governmental institutions and
agencies of the United States, European Union, United Kingdom and the United
Nations, including the U.S. Treasury Department, the U.S. Commerce Department,
the U.S. State Department, the United Nations Security Council, or other
relevant sanctions authority of the United States, European Union, United
Kingdom or the United Nations.



“Sanctions Laws” means the economic or financial sanctions laws and/or
regulations, trade embargoes, prohibitions, restrictive measures, decisions,
executive orders or notices from regulators implemented, adapted, imposed,
administered, enacted and/or enforced by any Sanctions Authority.


“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions thereof.


“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject only to (i) so long as the
Intercreditor Agreement is in effect, the prior Lien on the ABL Priority
Collateral permitted pursuant to Section 6.02(j), (ii) non-consensual Permitted
Liens that arise under any Legal Requirement and (iii) a Collateral Vessel
Mortgage duly recorded by the National Vessel Documentation Center covering a
Collateral Vessel (subject only to Permitted Collateral Vessel Liens which may,
under applicable law, be entitled to priority over such Collateral Vessel
Mortgage covering such Collateral Vessel)).


“Section 2 Citizen” means a “citizen of the United States” within the meaning of
46
U.S.C. §50501(a), (b) and (d) qualified to own and operate vessels for operation
in the coastwise trade of the United States.


“Secured Obligations” means (a) the Obligations and (b) the due and punctual
payment and performance of all Bank Product Obligations of the Borrowers;
provided, that in no circumstances shall Excluded Swap Obligations constitute
Secured Obligations.


“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) the Paying Agent, (d) the Lenders and (e) each Bank
Product Provider.


“Securities Account” has the meaning specified in the UCC.


“Securities Account Control Agreement” means a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Loan Party, the Collateral Agent, the ABL Collateral Agent and the
relevant Securities Intermediary (or, with respect to any Securities Accounts
located outside of the United States, customary security arrangements in the
applicable jurisdictions for perfecting a security interest in such Securities
Accounts and the assets deposited therein or credited thereto).


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Collateral” means “Securities Collateral” (as defined in the
Security Agreement) collectively with “Securities Collateral” (as defined in the
Holdings Pledge Agreement).


“Securities Intermediary” has the meaning specified in the UCC.


“Security Agreement” means a Security Agreement substantially in the form of
Exhibit O among the Borrowers and the Collateral Agent for the benefit of the
Secured Parties.


“Security Agreement Collateral” means all property pledged or granted from time
to time as collateral pursuant to the Security Agreement or the Holdings Pledge
Agreement.


“Security Documents” means the Security Agreement, the Holdings Pledge
Agreement, each Collateral Vessel Mortgage, each Deposit Account Control
Agreement, each Securities Account



Control Agreement and each other security document or pledge agreement delivered
in accordance with applicable local Legal Requirements to grant a valid,
enforceable, perfected security interest (with the priority required under the
Term Loan Documents) in any property as collateral for the Secured Obligations,
and all UCC or other financing statements or instruments of perfection required
by this Agreement, the Security Agreement, the Holdings Pledge Agreement, any
Collateral Vessel Mortgage, any Deposit Account Control Agreement, any
Securities Account Control Agreement or any other such security document or
pledge agreement to be filed or registered with respect to the security
interests in property created pursuant to the Security Agreement, the Holdings
Pledge Agreement, any Collateral Vessel Mortgage, any Deposit Account Control
Agreement, any Securities Account Control Agreement and any other document or
instrument utilized to pledge any property as collateral for the Secured
Obligations.


“Solvent” means, with respect to any person, that, as of the date of
determination, (a) the fair value of the properties of such person will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such person will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such person generally will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured, (d) such person will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the Closing Date, and (e) such person is not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any person is organized. For the purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time represents the amount that can be reasonably expected to
become an actual or matured liability.


“SPC” has the meaning assigned to such term in Section 11.04(h).


“Statutory Reserves” means, for any day during any Interest Period, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under regulations issued from time to time (including Regulation D, issued by
the Board (the “Reserve Requirements”)) by member banks of the United States
Federal Reserve System in New York City with deposits exceeding one billion
Dollars against Eurocurrency funding liabilities (currently referred to as
“Eurocurrency liabilities” (as such term is used in Regulation D)). The Initial
Term Loan and all Incremental Term Loans shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under the Reserve Requirements.


“Subordinated Indebtedness” means unsecured Indebtedness of the Borrowers that
is by its terms subordinated (on terms reasonably satisfactory to the
Administrative Agent) in right of payment to all or any portion of the
Obligations.


“Subsidiary” means, with respect to any person (the “parent”) at any date, (i)
any person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date,
(ii)any other corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or



more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of the Borrowers.


“Swap Obligation” means, with respect to the Borrowers, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agents” has the meaning assigned to such term in the preamble
hereto. “Synthetic Lease” means, as to any person, (a) any lease (including
leases that may be
terminated by the lessee at any time) of any property (i) that is accounted for
as an operating lease under GAAP and (ii) in respect of which the lessee retains
or obtains ownership of the property so leased for
U.S.    federal income tax purposes, other than any such lease under which such
person is the lessor or (b)(i) a synthetic, off-balance sheet or tax retention
lease, or (ii) an agreement for the use or possession of property (including a
Sale and Leaseback Transaction), in each case under this clause (b), creating
obligations that do not appear on the balance sheet of such person but which,
upon the application of any Insolvency Laws to such person, would be
characterized as the indebtedness of such person (without regard to accounting
treatment).


“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.


“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which any Borrower is or may become
obligated to make (a) any payment in connection with a purchase by any third
party from a person other than a Borrower of any Equity Interest or Restricted
Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness.


“Tax Returns” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.


“Taxes” means (i) any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or other similar charges, imposed by
a Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions with respect to any of the foregoing) with respect to the
foregoing, and (ii) any transferee, successor, joint and several, contractual or
other liability (including liability pursuant to Treasury Regulation § 1.1502-6
(or any similar provision of state, local or non-U.S. law)) in respect of any
item described in clause (i).


“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make its portion of the Initial Term Loan hereunder on the Closing
Date in the amount set forth on Annex I hereto or on Schedule 1 to the
Assignment and Acceptance pursuant to which such Lender assumed its Term
Commitment, as applicable, as the same may be (a) increased from time to time
pursuant to Section 2.16 and (b) reduced or increased from time to time pursuant
to assignments by or to



such Lender pursuant to Section 11.04.    The aggregate principal amount of the
Lenders’ Term Commitments on the Closing Date is $325,000,000.


“Term Loan Documents” means this Agreement, the Intercreditor Agreement, the
Notes, if any, the Security Documents, each Joinder Agreement, each Incremental
Joinder Agreement and all other documents, certificates, instruments or
agreements executed by or on behalf of a Loan Party for the benefit of any Agent
or any Lender in connection herewith on or after the date hereof and, except for
purposes of Section 11.02(b), the Fee Letter. Any reference in this Agreement or
any other Term Loan Document to a Term Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Term Loan Document as the same may be in effect at any and all times such
reference becomes operative.


“Term Loan Priority Collateral” means the Term Loan Priority Collateral Vessels
and all other property (other than any ABL Priority Collateral) pledged or
granted from time to time as collateral pursuant to any of the Security
Documents and all proceeds thereof.


“Term Loan Priority Collateral Vessel” means any Vessel that constitutes Term
Loan Priority Collateral. The Term Loan Priority Collateral Vessels as of the
Closing Date are identified as such on Schedule 1.01(a), together with all their
engines, boilers, masts, machinery, equipment, consumable stores, spares and
spare parts, and all appurtenances and additions thereto, and replacements and
substitutions therefor.


“Term Loan Repayment Date” has the meaning specified in Section 2.08.


“Term Loans” means the Initial Term Loan made by the Lenders to the Borrowers on
the Closing Date pursuant to Section 2.01. Unless the context shall otherwise
require, the term “Term Loans” also shall include any Incremental Term Loans
made after the Closing Date.


“Test Period” means each period of four (4) consecutive fiscal quarters of the
Borrowers then last ended (in each case taken as one accounting period).


“Total Loss” means, in relation to any Collateral Vessel, any of the following
and any such Total Loss shall be deemed to have occurred as of the date set
forth in parenthesis after the definition of such Total Loss:


(i)    its actual total loss or destruction, damage beyond repair, or being
rendered permanently unfit for normal use (the date on which such loss,
destruction, damage or rendition occurs or, if the date of loss or destruction
is not known, the date on which such Collateral Vessel was last heard of);


(ii)    its constructive or, with the consent of the Borrowers and the
Administrative Agent, compromised, arranged or agreed total loss (the earliest
of (A) the date on which such loss is agreed or compromised or arranged by the
insurers, (B) the date on which a competent court of law or arbitration tribunal
issues a judgment or award against which there is no appeal to the effect that a
total loss has occurred, (C) the date on which the insurers make payment of the
full amount of the proceeds of such total loss on the basis of a total loss, (D)
sixty (60) days from the date of the event giving rise to such loss, and (E) the
Maturity Date);



(iii)    requisition for title or other compulsory acquisition of any Collateral
Vessel (other than by requisition for hire) which shall continue for thirty (30)
days (the date on which such requisition for title or other compulsory
acquisition takes effect); and


(iv)    capture, seizure, arrest, detention or confiscation of any Collateral
Vessel by any Governmental Authority or by persons acting or purporting to act
on behalf of any Governmental Authority, unless such Collateral Vessel is
released from such capture, seizure, arrest, detention or confiscation within
thirty (30) days after the occurrence thereof (the date on which (A) the date on
which the insurers make payment of the full amount of the proceeds of such total
loss on the basis of a total loss, (B) thirty (30) days from the date of the
event giving rise to such loss, and (C) the Maturity Date).


“Transaction Documents” means, collectively, the ABL Loan Documents, the Non-
Jones Act Tanker Loan Documents and the Term Loan Documents.


“Transactions” means, collectively, the transactions to occur pursuant to, or
contemplated by, the Transaction Documents, including (a) the execution,
delivery and performance by the Loan Parties of the Term Loan Documents to which
they are a party and the borrowing of Term Loans hereunder on the Closing Date
and the use of the proceeds thereof, (b) the execution, delivery and performance
by the Loan Parties of the ABL Loan Documents to which they are a party and the
borrowing of the ABL Loans thereunder on the Closing Date and the use of the
proceeds thereof, (c) the refinancing of the Existing Term Loan B Notes, (d) the
execution, delivery and performance by Mykonos Tanker LLC and Santorini Tanker
LLC (and any new Subsidiaries of Holdings or OSG Financial Corp. formed for the
purpose of entering into the New Vessel Financing) of their respective Non-Jones
Act Tanker Loan Documents, the borrowings of the loans thereunder prior to the
Closing Date and the use of the proceeds thereof as contemplated herein, (e) the
dividend by OBS to Holdings (or transfer by OBS to OSG Financial Corp.) of the
Equity Interests of Mykonos Tanker LLC and Santorini Tanker LLC, and (f) the
payment of the fees and expenses related to the foregoing.


“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury under the Code, as amended from time to time.


“Trust Property” means (a) the security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Mortgage
Trustee under or pursuant to the Collateral Vessel Mortgages (including the
benefits of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to the Mortgage Trustee in the Collateral
Vessel Mortgages), (b) all moneys, property and other assets paid or transferred
to or vested in the Mortgage Trustee, or any agent of the Mortgage Trustee
whether from any Loan Party or any other person, and (c) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Mortgage Trustee or any agent of the Mortgage Trustee in
respect of the same (or any part thereof).


“Tug Refinance Event” means the refinancing by the Borrowers of the tug named
“OSG COURAGEOUS” and/or “OSG ENDURANCE”.


“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.


“UKBA” means the U.K. Bribery Act.



“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.


“United States” and “U.S.” means the United States of America.


“Unrestricted Subsidiaries” means only Mykonos Tankers LLC and Santorini Tankers
LLC and “Unrestricted Subsidiary” means either of them.


“Vessel Appraisal” means an appraisal of each Collateral Vessel delivered to the
Administrative Agent, the Collateral Agent and the Lenders, in form, scope and
methodology reasonably acceptable to the Required Lenders and prepared by an
Approved Broker, addressed to the Administrative Agent, the Collateral Agent and
the Lenders and upon which the Administrative Agent, the Collateral Agent and
the Lenders are expressly permitted to rely.


“Vessel Collateral Requirements” means, with respect to a Collateral Vessel, the
requirement that:


(a)the entity that owns such Collateral Vessel shall have duly authorized,
executed and delivered, and caused to be recorded by the National Vessel
Documentation Center, a Collateral Vessel Mortgage with respect to such
Collateral Vessel and such Collateral Vessel Mortgage shall be effective to
create in favor of the Mortgage Trustee for the benefit of the Secured Parties a
legal, valid and enforceable first (in the case of Term Loan Priority Collateral
Vessels) or second (in the case of ABL Priority Collateral Vessels) preferred
ship mortgage lien upon such Collateral Vessel, subject only to Permitted
Collateral Vessel Liens related thereto;


(b)all filings, deliveries of instruments and other actions necessary or
desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve the security interests described in clause (a) above under the laws of
the United States and (if required) in the jurisdiction of organization of the
entity that is the owner of such Collateral Vessel shall have been duly effected
and the Collateral Agent shall have received evidence thereof in form and
substance reasonably satisfactory to it and such customary legal opinions
reasonably satisfactory to it; and


(c)
the Administrative Agent shall have received each of the following:



(i)    certified copies of all technical management agreements and commercial
management agreements, if any, and all pooling agreements and charter contracts
having a remaining term in excess of six months related to such Collateral
Vessel;


(ii)    a confirmation of class certificate issued by an Approved Classification
Society showing the Collateral Vessel to be free of overdue recommendations,
issued not more than ten (10) days prior to the date such vessel becomes a
Collateral Vessel, and copies of all ISM and ISPS Code documentation for such
Collateral Vessel and its owner or manager, as appropriate, which shall be valid
and unexpired;


(iii)    an updated Abstract or a Certificate of Ownership (CG-1330) confirming
documentation of such Collateral Vessel under the law and flag of the United
States, the record owner of the Collateral Vessel and all Liens of record (which
shall be only Permitted Collateral Vessel Liens) for such Collateral Vessel,
such abstract or certificate



to be issued within thirty (30) days of the date such vessel becomes a
Collateral Vessel, and reasonably satisfactory to the Collateral Agent;


(iv)    a report, addressed to and in form and scope reasonably acceptable to
the Collateral Agent, from a firm of marine insurance brokers reasonably
acceptable to the Collateral Agent (including Marsh and Willis), confirming the
particulars and placement of the marine insurances covering such Collateral
Vessel and its compliance with the provisions hereunder, the endorsement of loss
payable clauses and notices of assignment on the policies, and containing such
other confirmations and undertakings as are customary in the New York market
(including the Insurance Deliverables Requirement);


(v)    a customary letter of undertaking addressed to the Collateral Agent,
issued by the protection and indemnity association in which such Collateral
Vessel is entered; and


(vi)    a report from an independent marine insurance consultant appointed by
the Collateral Agent confirming the adequacy of the marine insurances covering
such Collateral Vessel.


“Vessels” means the vessels owned by the Borrowers. The Vessels as of the
Closing Date are identified on Schedule 1.01(a).


“Voting Equity Interests” means, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the power
under ordinary circumstances to vote for persons to serve on the Board of
Directors of such person.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:


(i)the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by


(ii)
the then outstanding principal amount of such Indebtedness.



Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate.” The words “asset” and “property” shall be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any Term Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such Term Loan Document, agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in any
Term Loan Document),
(b)any reference herein to any person shall be construed to include such
person’s successors and assigns,
(c)the words “herein,” “hereof’ and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to



Articles, Sections, Exhibits, exhibits, Schedules and schedules shall be
construed to refer to Articles and Sections of, and Exhibits, exhibits,
Schedules and schedules to, this Agreement, unless otherwise indicated and (e)
any reference to any law or regulation shall (i) include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time. This Section 1.02 shall apply, mutatis mutandis, to all Term Loan
Documents.


Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with, and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with, GAAP as
in effect from time to time; provided, however, that for leases in effect on the
Closing Date, GAAP for such leases shall mean GAAP as in effect on the Closing
Date. If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Term Loan Document, and the Borrowers, the
Required Lenders or the Administrative Agent shall so request, the
Administrative Agent and the Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to approval by the Required Lenders and the
Borrowers); provided, that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein,
and the Borrowers shall provide to the Administrative Agent and the Lenders
within five (5) days after delivery of each certificate or financial report
required hereunder that is affected thereby a written statement of a Financial
Officer of the Borrower Representative setting forth in reasonable detail the
differences that would have resulted if such financial statements had been
prepared as if such change had been implemented.


Section 1.04 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of this Agreement and the other Term Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.


Section 1.05 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).


ARTICLE II THE CREDITS
Section 2.01 The Initial Term Loan. Subject to the terms and conditions of this
Agreement and relying upon the Loan Parties’ representations and warranties
herein set forth in Article III hereof, the Lenders, ratably in accordance with
their Term Commitments, agree to make available to the Borrowers on the Closing
Date a term loan in the aggregate principal amount of $325,000,000, for the
purpose of refinancing in full the Existing Term B Loan Notes, to fund certain
transaction costs and expenses associated with the transactions contemplated
hereby and for other corporate purposes.


Section 2.02 Funding of Each Lender’s Term Commitment. Each Lender shall make
its Term Commitment available to the Paying Agent by no later than 12:00 noon,
New York City time on the Closing Date. If, for any reason, the Paying Agent
fails to receive a Lender’s Term Commitment by 2:00
p.m.
EST on said date, the Paying Agent shall, if requested by the Required Lenders,
return to all




Lenders, by the close of business on the Closing Date, all funds it received and
no party shall have any further obligations to any other party hereunder.


Section 2.03 Borrowing Procedure. No later than 1:00 p.m., New York City time,
two (2) Business Days prior to the Closing Date, the Borrower Representative
shall deliver to the Lenders, by hand delivery or email through a “pdf” copy, a
Borrowing Request requesting the Lenders to fund the Initial Term Loan and
setting forth to whom and how the proceeds of such Initial Term Loan are to be
disbursed. Prior to making available the Initial Term Loan to the Borrowers, the
Borrowers shall have satisfied each of the conditions set forth in Section 4.01
hereof. Upon the Borrowers’ satisfaction of all conditions set forth in Section
4.01 hereof and the Paying Agent’s receipt of each Lender’s Term Commitment, the
Paying Agent shall disburse the proceeds thereof in accordance with the
instructions set forth in the Borrower Representative’s Borrowing Request.


Section 2.04 The Notes. Each Lender’s Term Commitment shall be evidenced by a
Note payable to such Lender. The Lenders shall record, and prior to any transfer
of any Note, endorse on any schedules forming a part thereof appropriate
notations setting forth the date and the amount of each payment made by the
Borrowers with respect thereto. Each Lender is irrevocably authorized by the
Borrowers to endorse its Note accordingly and to attach and to make a part of
such Note such schedules as and when required. Entries made in the accounts
maintained by the Paying Agent and by each Lender on the schedules to its Note
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of the Paying Agent to maintain such
accounts or the Lenders to make such notations or any error therein shall not in
any manner affect the obligations of the Borrowers to pay, and perform, the
Obligations in accordance with the Term Loan Documents. In the event of any
conflict between the accounts and records maintained by any Lender and those of
the Paying Agent in respect of such entries, the accounts and records of the
Paying Agent shall control in the absence of manifest error. The Paying Agent
shall maintain accounts in which it will record (i) the amount of all principal
and interest payments due and payable and to become due and payable from the
Borrowers to each Lender hereunder, and (ii) the amount of any sums received by
the Paying Agent hereunder for the account of the Lenders and each Lender’s
share thereof.


Section 2.05    Fees.


(a)    Arranger Fee. The Borrowers agree to pay to the Arranger, for its own
account, the fee set forth in the Fee Letter.


(b)    Administrative Agent and Collateral Agent Fees. The Borrowers agree to
pay to the Administrative Agent and the Collateral Agent (as applicable), for
their own account, the fees set forth in the Fee Letter and such other fees
payable in the amounts and at the times separately agreed upon between and/or
among the Borrowers, the Administrative Agent and the Collateral Agent (the
“Administrative Agent Fees”).


(c)    Paying Agent Fees. The Borrowers agree to pay to the Paying Agent, for
its own account, the fees set forth in the Fee Letter and such other fees
payable in the amounts and at the times separately agreed upon between and/or
among the OBS and the Paying Agent.


(d)    Lenders Fees. The Borrowers agree to pay to each Lender, for its own
account, on the Closing Date a commitment fee equal to:


0.50% of the amount allocated to such Lender if such Lender’s original
commitment was less than $15,000,000;



0.75% of the amount allocated to such Lender if such Lender’s original
commitment was at least $15,000,000 but less than $25,000,000;


1.00% of the amount allocated to such Lender if such Lender’s original
commitment was at least $25,000,000 but less than $40,000,00; and


1.25% of the amount allocated to such Lender if such Lender’s original
commitment was at least $40,000,000 or greater.


(e)    Payment of Fees. All Fees shall be paid on the dates due, in immediately
available funds in Dollars, to the Paying Agent for distribution, if and as
appropriate, among the Lenders, except that the Borrowers shall pay the Fees
provided under Section 2.05(c) and 2.05(d) directly to the applicable Agents and
applicable Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.


Section 2.06 Interest on Initial Term Loan. (a) Subject to the provisions of
Section 2.06(b), the Initial Term Loan shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate then in effect plus the Applicable Margin.


(b)Notwithstanding the foregoing, upon the occurrence and during the continuance
of any Event of Default under any of the Term Loan Documents, the Initial Term
Loan, as well as any Incremental Term Loan, shall bear interest, after as well
as before judgment, at a rate per annum equal to the rate which is 2% in excess
of the rate then borne by such Initial Term Loan or Incremental Term Loan, as
applicable (the “Default Rate”).


(c)Accrued interest on the Initial Term Loan shall be payable in arrears on each
Interest Payment Date; provided, that (i) interest accrued pursuant to Section
2.06(b) (and all interest on past due interest) shall be payable on demand, (ii)
in the event of any repayment or prepayment of the Initial Term Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.


(d)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual numbers of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBOR Rate shall be determined by the Administrative Agent in accordance with
the provisions of this Agreement and such determination shall be conclusive
absent manifest error. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any Insolvency Proceeding.


Section 2.07    Termination of Commitments. Subject to the provisions of Section
2.16, the Term Commitments shall automatically terminate at 5:00 p.m., New York
City time, on the Closing Date.


Section 2.08 Amortization of the Initial Term Loan. (a) The Borrowers shall pay
to the Paying Agent, for the account of the Lenders, by no later than 1:00 p.m.
New York time on each Interest Payment Date, commencing on February 1, 2019, or,
if any such date is not a Business Day, on the immediately following Business
Day (each such date, a “Term Loan Repayment Date”), a principal amount equal to
$2,083,333.34 (as adjusted from time to time pursuant to Section 2.09), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment. Assuming the Paying Agent receives
such payment by 1:00 p.m. New York time on the date due, the Paying Agent shall
disburse the proceeds thereof to the respective Lenders pro rata on that same



day. Any payment received after 1:00 p.m. New York time shall be disbursed on
the next Business Day. Any payment received after 1:00 p.m. New York time shall
be deemed received on the next Business Day and interest shall continue to
accrue thereon until such next Business Day at the applicable interest rate set
forth herein. All amounts borrowed and repaid may not be reborrowed.


(b)    To the extent not previously irrevocably paid in full in cash, the
Initial Term Loan shall be due and payable in full on the Maturity Date.


Section 2.09    Optional and Mandatory Prepayments of Initial Term Loan.


(a)Optional Prepayments. The Borrowers shall have the right at any time on any
Term Loan Repayment Date to prepay, in whole or in part, the Initial Term Loan;
provided, that each partial prepayment shall be in an amount that is an integral
multiple of $100,000 and not less than
$1,000,000 and that on the date specified for such prepayment, the Borrowers
shall pay to the Paying Agent, for the account of the Lenders, in addition to
the principal amount to be prepaid, all accrued but unpaid interest then due
thereon, the Prepayment Fee (if any), and all other sums then due hereunder.


(b)
Mandatory Prepayments. If at any time prior to repayment in full of the Initial

Term Loan:


(i)    one or more of the Term Loan Priority Collateral Vessel(s) is sold, the
Borrowers shall pay to the Paying Agent, for the account of the Lenders, upon
the date such Vessel(s) is/are sold, an amount equal: (1) for any Vessel built
prior to January 1, 2009, the net proceeds of sale, and (2) for any Vessel built
on or after January 1, 2009 (other than the “OSG COURAGEOUS” or “OSG
ENDURANCE”), the net proceeds of such sale and, to the extent that after
application of such net sales proceeds to the Borrowers’ Obligations, the Fair
Market Value (based upon the most recent appraisals) of the Term Loan Priority
Collateral Vessels built on or after January 1, 2009 is less than 143% of the
then outstanding principal balance of the Term Loans, such additional amount
necessary to bring the Borrowers back into compliance with the Collateral Value
to Loan Test;


(ii)    one or more of the Term Loan Priority Collateral Vessel(s) sustains a
Total Loss, the Borrowers shall pay to the Paying Agent, for the account of the
Lenders, within ninety
(90) days after the date of such loss (in no event to extend beyond the Maturity
Date), an amount equal to:
(1)for any Vessel built prior to January 1, 2009, all insurance proceeds payable
as a result of such Total Loss, and (2) for any Vessel built on or after January
1, 2009, all insurance proceeds payable as a result of such Total Loss, and, to
the extent that after application of such insurance proceeds (if any) to the
Borrowers’ Obligations, the Fair Market Value (based upon the most recent
appraisals) of the Term Loan Priority Collateral Vessels built on or after
January 1, 2009 is less than 143% of the then outstanding principal balance of
the Term Loans, such additional amount necessary to bring the Borrowers back
into compliance with the Collateral Value to Loan Test;


(iii)    if one or more ABL Priority Collateral Vessel(s) is/are sold or
sustains a Total Loss, the Borrowers shall pay to the Paying Agent, for the
account of the Lenders, all excess sums remaining after (A) if applicable, the
purchase by a Borrower of a replacement vessel as permitted pursuant to the
terms of the ABL Loan Documents and (B) payment in full of all amounts then due
to the ABL Lenders under Section 2.09(b)(vi) of the ABL Loan Documents;


(iv)    if there occurs a Tug Refinance Event or a sale or other disposition of
either or both of the vessels named “OSG COURAGEOUS” or “OSG ENDURANCE”, the
Borrowers shall pay to the Paying Agent, for the account of the Lenders, upon
the occurrence of such event, an amount equal to 65% of the original appraised
Fair Market Value of said vessel(s), plus all accrued but



unpaid interest then due with respect to the principal amount to be prepaid. For
the avoidance of doubt, any Total Loss of either the “OSG COURAGEOUS” or “OSG
ENDURANCE” shall be governed by the provisions of Section 2.09(b)(ii); and


(v)    if on each anniversary of the Closing Date, the Borrowers fail to satisfy
the Collateral Value to Loan Test, based upon the most recent appraisals
received by the Administrative Agent, the Collateral Agent and the Lenders and
acceptable to the Required Lenders from an Approved Appraiser, the Borrowers
shall either (1) pay to the Paying Agent, for the account of the Lenders, upon
ten (10) days demand therefor, an amount necessary to cause the Fair Market
Value of all Term Loan Priority Collateral Vessels built on or after January 1,
2009 to be not less than 143% of the then outstanding principal balance of the
Term Loans, or (2) deliver to the Collateral Agent, upon ten (10) days demand
therefor, such additional collateral acceptable to the Collateral Agent in an
amount necessary to bring the Borrowers back into compliance with the Collateral
Value to Loan Test. If the Borrowers elect to pledge additional collateral, the
Borrowers, at their own cost and expense, shall deliver to the Lenders and the
Collateral Agent such documents, opinions and certificates, make such filings,
and take such actions as the Collateral Agent may require.


No Prepayment Fee shall be due in connection with any prepayment made under this
Section 2.09(b).


(c)Application of Prepayments. All prepayments made pursuant to Section 2.09(b)
shall be applied by the Lenders to reduce the remaining principal installments
due hereunder in the inverse order of maturity.


(d)Notice of Prepayment. The Borrower Representative shall notify the Lenders
(with a copy to the Paying Agent) by written notice of any prepayment hereunder,
not later than 1:00 p.m., New York City time, on the third (3rd) Business Day
before the date of prepayment. Each such notice shall be irrevocable; provided,
that a notice of prepayment in full of the Initial Term Loan may state that such
notice is conditioned upon the effectiveness of other credit facilities in order
to refinance in full all Obligations hereunder, in which case such notice may be
revoked by the Borrower Representative (by notice to the Lenders on or prior to
the specified effective date) if such condition is not satisfied. Each such
notice shall specify the prepayment date, the principal amount to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment.


Section 2.10    Alternate Rate of Interest. If prior to the commencement of any
Interest Period:


(a)the Administrative Agent determines (which determination shall be made in
good faith and shall be final and conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or


(b)the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to the Lenders of making or maintaining their portion of the
Initial Term Loan for such Interest Period; then the Administrative Agent shall
give written notice thereof to the Borrowers and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, the Initial Term Loan shall thereafter bear interest at the
Alternate Base Rate plus the Applicable Margin as agreed to by the Borrowers and
the Administrative Agent or, in the absence of such agreement, as determined by
the Administrative Agent in consultation with the Lenders.



Section 2.11    Increased Costs; Change in Legality. (a) If any Change in Law
shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
property of, deposits with or for the account of, or credit extended by or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate);


(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
the Term Loans made by such Lender; or


(iii)    subject any Lender to any Taxes (other than (A) Indemnified Taxes or
Other Taxes indemnified pursuant to Section 2.15, (B) Taxes described in clauses
(b) through (f) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its portion of the Initial Term Loan, principal, letters of credit,
Commitments or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining its portion of the Initial Term Loan (or of
maintaining its obligation to make any such Initial Term Loan) or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; it being understood that this
Section 2.11 shall not apply to Taxes that are Indemnified Taxes or Other Taxes
indemnified pursuant to Section 2.14.


(b)If any Lender determines (in good faith, but in its sole and absolute
discretion) that any Change in Law regarding Capital Requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Term Commitment of such Lender or the Term Loans to be made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company, for any such reduction suffered.


(c)A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in clause
(a)    or (b) of this Section 2.11 shall be delivered to the Borrowers (with a
copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.


(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.11 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that (i) the Borrowers shall not be required
to compensate a Lender for any increased costs or reductions incurred more than
one hundred eighty (180) days prior to the date that such Lender notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor, (ii) if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to indicate the
period of retroactive effect thereof and (iii) such increased costs or
reductions shall only be payable by the Borrowers to the applicable Lender under
this Section 2.11 to the extent that such Lender is generally imposing such
charges on similarly situated borrowers.



Section 2.12 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of the Initial Term Loan or Incremental Term Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default), (b) the failure to make any prepayment on the
date specified in any notice delivered pursuant hereto (whether or not such
notice is permitted to be withdrawn by the Borrowers), or (c) the assignment of
any Lender’s Interest in the Initial Term Loan or any Incremental Term Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 2.15, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (including any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its portion of the Initial Term Loan or any Incremental Term
Loan but excluding loss of anticipated profits). Each Lender shall calculate any
amount or amounts in good faith and in a commercially reasonable manner. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section
2.12 shall be delivered to the Borrowers (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof. Notwithstanding the foregoing, this
Section 2.12 shall not apply to losses, costs or expenses resulting from Taxes,
as to which Section 2.14 shall govern.


Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) The
Borrowers shall make each payment required to be made by them hereunder or under
any other Term Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.11, 2.12 or 2.14, or otherwise) on or before the
time expressly required hereunder or under such other Term Loan Document for
such payment (or, if no such time is expressly required, prior to 2:00 p.m., New
York City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Paying Agent in
accordance with wiring instructions provided by the Paying Agent, except that
payments pursuant to Section 2.11, 2.12, 2.14 and 11.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Term Loan
Documents shall be made to the persons specified therein. The Paying Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following its receipt thereof. If any
payment under any Term Loan Document shall be due on a day that is not a
Business Day, unless specified otherwise, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Term Loan Document shall be made in Dollars.


(b)Subject to Section 9.01, if at any time insufficient funds are received by
and available to the Paying Agent to pay in full all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


(c)If any Lender shall, by exercising any right of setoff or counterclaim
(including pursuant to Section 11.08) or otherwise (including by exercise of its
rights under the Security Documents), obtain payment in respect of any principal
of or interest on its portion of the Initial Term Loan or any Incremental Term
Loan resulting in such Lender receiving payment of a greater proportion of the
principal of or interest thereon on the Initial Term Loan or any Incremental
Term Loan than the proportion received by any other Lender entitled thereto,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the interests of other Lenders to the



extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective portions of the Initial Term Loan or any
Incremental Term Loan; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.13(c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its portion of the
Initial Term Loan or any Incremental Term Loan to any Eligible Assignee or
participant. Each Loan Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable Insolvency Law
any Secured Party receives a secured claim in lieu of a setoff or counterclaim
to which this Section 2.13(c) applies, such Secured Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights to which the Secured Party is entitled under this
Section 2.13(c) to share in the benefits of the recovery of such secured claim.


(d)Unless the Paying Agent shall have received written notice from the Borrowers
prior to the date on which any payment is due to the Paying Agent for the
account of the Lenders hereunder that the Borrowers will not make such payment,
the Paying Agent may assume that the Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Paying Agent forthwith on demand the amount so distributed to such
Lender.


(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02, 2.13(d) or 11.03(e), then the Paying Agent may, at the
direction of the Administrative Agent (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by it for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


Section 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of the Loan Parties hereunder or under any other Term Loan Document shall be
made without setoff, counterclaim or other defense and free and clear of and
without deduction, reduction or withholding for any and all Taxes except as
required by applicable Legal Requirements. If any amounts on account of
Indemnified Taxes are required to be deducted or withheld from such payments,
then (i) the sum payable by or on behalf of such Loan Party shall be increased
as necessary so that after making all required deductions (including deductions,
reductions or withholdings applicable to additional sums payable under this
Section 2.14) the Administrative Agent, the Paying Agent or any Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions, reductions or withholdings been made, (ii) the Borrowers shall
make such deductions, reductions or withholdings, and (iii) the Borrowers shall
timely pay to the relevant Governmental Authority the full amount deducted or
withheld in accordance with applicable Legal Requirements.


(b)In addition, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Paying Agent reimburse the Paying Agent for payment of any
Other Taxes.



(c)The Borrowers agree to indemnify the Administrative Agent, the Paying Agent
and each Lender, within ten (10) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, the Paying Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder or under any other Term Loan Document or any Other Taxes paid in good
faith by the Administrative Agent, the Paying Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.14) and any penalties, interest and
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (in each case with a
copy delivered concurrently to the Administrative Agent or the Paying Agent), or
by the Administrative Agent or the Paying Agent on its own behalf or on behalf
of a Lender shall be conclusive absent manifest error.


(d)Each Lender shall severally indemnify the Administrative Agent and the Paying
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent or the Paying Agent (as applicable)
for such Indemnified Taxes and without limiting the obligation of the Borrowers
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.04(e) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Paying Agent
in connection with any Term Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Paying Agent (as applicable) shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent or the Paying Agent (as applicable) to set off and apply
any and all amounts at any time owing to such Lender under any Term Loan
Document or otherwise payable by the Administrative Agent or the Paying Agent
(as applicable) to the Lender from any other source against any amount due to
the Administrative Agent or Paying Agent (as applicable) under this clause (d).


(e)As soon as practicable after any payment of Indemnified Taxes or Other Taxes,
and in any event within thirty (30) days following any such payment being due,
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. If the Borrowers fail to pay any Indemnified Taxes
or Other Taxes when due to the appropriate Governmental Authority or fail to
remit to the Administrative Agent the required receipts or other documentary
evidence, the Borrowers shall indemnify the Administrative Agent, the Paying
Agent and each Lender for any incremental Taxes or expenses that may become
payable by the Administrative Agent, Paying Agent or such Lender, as the case
may be, as a result of any such failure.


(f)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Term Loan Document shall
deliver to the Borrowers, the Administrative Agent and the Paying Agent such
properly completed and executed documentation and information reasonably
requested by the Borrowers, the Administrative Agent or the Paying Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing, each Foreign
Lender shall, to the extent it is legally able to do so, (i) furnish to the
Borrowers, the Administrative Agent and the Paying Agent on or prior to the date
it becomes a party hereto, either (a) two accurate and complete originally
executed U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable
(or successor form) (claiming the



benefits of an applicable tax treaty), (b) two (2) accurate and complete
originally executed U.S. Internal Revenue Service Forms W-8ECI (or successor
form), together with required attachments, (c) two (2) accurate and complete
originally executed U.S. Internal Revenue Service Forms W-8IMY (or successor
form), (d) two (2) accurate and complete originally executed U.S. Internal
Revenue Service Forms W- 8EXP (or successor form) or (e) if such Foreign Lender
is relying on the so-called “portfolio interest exemption,” an accurate and
complete originally executed “Portfolio Interest Certificate” in the form of
Exhibit P and two (2) accurate and complete originally executed U.S. Internal
Revenue Service Forms W- 8BEN or W-8BEN-E, as applicable (or successor form), in
the case of each of the preceding clauses (a) through (e), together with any
required schedules or attachments, certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all payments hereunder, (ii) promptly notify the
Borrowers, the Administrative Agent and the Paying Agent if such Foreign Lender
no longer qualifies for the exemption or reduction that it previously claimed as
a result of change in such Foreign Lender’s circumstances, and (iii) to the
extent it may lawfully do so at such times, provide a new Form W-8BEN or
W-8BEN-E, as applicable (or successor form), Form W- 8ECI (or successor form),
Form W-8IMY (or successor form), Form W-8EXP (or successor form) and/or
Portfolio Interest Certificate upon the expiration or obsolescence of any
previously delivered form, or at any other time upon the reasonable request of
the Borrowers, the Administrative Agent or the Paying Agent, to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any payment hereunder. Each Lender that is not a
Foreign Lender shall
(i) furnish to the Borrowers, the Administrative Agent and the Paying Agent on
or prior to the date it becomes a party hereto two (2) accurate and complete
originally executed U.S. Internal Revenue Service Form W-9 (or successor form)
or otherwise establish an exemption from U.S. backup withholding and (ii) to the
extent it may lawfully do so at such times, provide a new Form W-9 (or successor
form) upon the expiration or obsolescence of any previously delivered form, or
at any other time upon the reasonable request of the Borrowers, the
Administrative Agent or the Paying Agent, to reconfirm its complete exemption
from U.S. federal withholding tax with respect to any payment hereunder.


(g)If a payment made to a Lender under any Term Loan Document may be subject to
U.S. federal withholding Tax imposed under FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers, the Administrative Agent and the Paying Agent,
at the time or times prescribed by law and at such times reasonably requested by
the Borrowers and the Administrative Agent, (A) such documentation prescribed by
applicable Legal Requirements (including as prescribed by Section
1471(b)(3)(C)(i) of the Code), and (B) such other documentation reasonably
requested by the Borrowers, the Administrative Agent and the Paying Agent, as
may be necessary for the Borrowers, the Administrative Agent and the Paying
Agent, to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA, or to determine
the amount to deduct and withhold from such payment, or notify the
Administrative Agent , the Paying Agent and the Borrowers that such Lender is
not in compliance with FATCA. Solely for purposes of this Section 2.14(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(h)If the Administrative Agent, the Paying Agent or a Lender (or an assignee)
determines in its sole discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to the Borrowers
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section 2.14 with respect to the Indemnified Taxes
or the Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, the Paying Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that if the Administrative Agent, the Paying Agent or such



Lender (or assignee) is required to repay all or a portion of such refund to the
relevant Governmental Authority, the Borrowers, upon the request of the
Administrative Agent, the Paying Agent or such Lender (or assignee), shall repay
the amount paid over to the Borrowers that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Paying Agent or such Lender (or
assignee) (as applicable), within three (3) Business Days after receipt of
written notice that the Administrative Agent, the Paying Agent or such Lender
(or assignee) is required to repay such refund (or a portion thereof) to such
Governmental Authority. Nothing contained in this Section 2.14(h) shall require
the Administrative Agent, the Paying Agent or any Lender (or assignee) to make
available its Tax Returns or any other information which it deems confidential
or privileged to the Borrowers or any other person. Notwithstanding anything to
the contrary, in no event will the Administrative Agent, the Paying Agent or any
Lender (or assignee) be required to pay any amount to the Borrowers the payment
of which would place the Administrative Agent, the Paying Agent or such Lender
(or assignee) in a less favorable net after-tax position than the Administrative
Agent, the Paying Agent or such Lender (or assignee) would have been in if the
additional amounts giving rise to such refund or credit of any Indemnified Taxes
or Other Taxes had never been paid.


Section 2.15    Mitigation Obligations; Replacement of Lenders.


(a)Mitigation of Obligations. If any Lender requests compensation under Section
2.11, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its portion of the Initial Term
Loan or any Incremental Term Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce materially amounts payable pursuant to Section 2.11 or 2.14,
as the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with its
internal policies or legal or regulatory restrictions, and (iv) would not
otherwise be disadvantageous to such Lender. The Borrowers shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the Administrative Agent shall be conclusive absent
manifest error.


(b)Replacement of Lenders. In the event (i) any Lender delivers a certificate
requesting compensation pursuant to Section 2.11, (ii) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.14,
(iii)any Lender refuses to consent to any amendment, waiver or other
modification of any Term Loan Document requested by the Borrowers that require
the consent of 100% of the Lenders or 100% of all affected Lenders and which, in
each case, has been consented to by the Required Lenders, or (iv) any Lender
becomes a Defaulting Lender, the Borrowers may, at their sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 11.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to restrictions contained in Section 11.04; provided that the
failure of such assigning Lender to execute an Assignment and Acceptance shall
not affect the validity and effect of such assignment), all of its interests,
rights and obligations under this Agreement to an Eligible Assignee which shall
assume such assigned obligations (which Eligible Assignee may be another Lender,
if a Lender accepts such assignment); provided, that (w) except in the case of
clause (iii) above if the effect of such amendment, waiver or other modification
of the applicable Term Loan Document would cure any Default then ongoing, no
Default shall have occurred and be continuing, (x) such assignment shall not
conflict with any applicable Legal Requirement, (y) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the



Borrowers or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest and
any prepayment premium or penalty (if any) accrued to the date of such payment
on such Lender’s portion of the Initial Term Loan or any Incremental Term Loan
(including, in the case of any replacement pursuant to clause (iii) above on any
Prepayment Fee due) plus all Fees and other amounts owing to or accrued for the
account of such Lender hereunder (including any amounts under Sections 2.11 and
2.12); provided, further, that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.11 or the amounts paid pursuant to Section 2.14, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
result in amounts being payable under Section 2.14, as the case may be
(including as a result of any action taken by such Lender pursuant to clause (a)
of this Section 2.15), or if such Lender shall waive its right to claim further
compensation under Section 2.11 in respect of such circumstances or shall waive
its right to further payments under Section 2.14 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.15(b).


Section 2.16    Increases of the Term Commitments.


(a)    The Borrowers may, from time to time after the Closing Date, request to
increase the then effective aggregate principal amount of the Term Commitments
and make additional term loans pursuant thereto (such additional term loans,
“Incremental Term Loans”); provided that:


(i)    the aggregate principal amount of the increases in the Term Commitments
pursuant to this Section 2.16 and the aggregate principal amount of all
Incremental Term Loans made pursuant thereto shall not exceed $40,000,000, and
the aggregate principal amount of any requested increase shall be in a minimum
amount of $15,000,000 and integral multiples of at least
$1,000,000 in excess thereof (or such lower amount that represents all remaining
availability pursuant to this Section 2.16);


(ii)    the incurrence of any Incremental Term Loans pursuant to any such
increase shall be on the effective date of the respective Incremental Loan
Amendment and the proceeds of such Incremental Term Loans shall be used solely
for purposes of acquiring new or used vessels;


(iii)    the Borrowers and the Guarantors shall execute and deliver such
agreements, instruments and documents and take such other actions as may be
reasonably requested by the Increasing Lenders (including any New Lenders) in
connection with such increases and at the time of any such proposed increase;


(iv)    (x) on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing or would occur after giving effect to such increase
and the application of proceeds therefrom and (y) both immediately before and
after giving effect to any such increase and the application of proceeds
therefrom, each of the representations and warranties made by any Loan Party set
forth in Article III or in any other Term Loan Document shall be true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of the date of such increase with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects



(or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date);


(v)    immediately after giving effect to the incurrence of any such Incremental
Term Loans and the application of proceeds therefrom, the Borrowers shall be in
compliance with the Collateral Value to Loan Test;


(vi)    except as otherwise required below, all other terms of such Incremental
Term Loans, if not consistent with the terms of the Initial Term Loan, will be
as agreed by the Borrowers, the Administrative Agent and the Increasing Lenders
(including any New Lenders) providing such Incremental Term Loans; provided,
however, that (w) such Incremental Term Loans will share ratably in right of
prepayment with the Initial Term Loan pursuant to Section 2.09 (unless the
Increasing Lenders (including any New Lenders) holding such Incremental Term
Loans agree to participate on a less than ratable basis), (x) such Incremental
Term Loans shall have the same Term Loan Repayment Dates as then remain with
respect to the Initial Term Loan (with the amount of each payment on each Term
Loan Repayment Date applicable to such Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Initial Term Loan,
thereby increasing the amount of each then remaining payment on each Term Loan
Repayment Date proportionately), (y) such Incremental Term Loans shall have the
same interest rate and Applicable Margin as the Initial Term Loan and an
effective yield after giving effect to any upfront fee and original issue
discount thereon (based on the lesser of a three-year average life to maturity
or the remaining life to maturity), calculated exclusive of arrangement,
structuring and underwriting fees with respect to such Incremental Term Loans,
not greater than the highest effective yield in connection with the making of
the Initial Term Loan, and (z) all additional Collateral given in respect of any
Incremental Term Loans shall be the same as, and shared equally and ratably
with, the Collateral previously given to secure the Borrowers’ Obligations in
connection with the Initial Term Loan;


(vii)    the Incremental Term Loans to be made pursuant to this Section 2.16
(and the Guarantees thereof by the Guarantors) shall be permitted Indebtedness
under the ABL Facility and shall constitute “Term Loan Obligations” (as defined
in the Intercreditor Agreement) for purposes of the Intercreditor Agreement;


(viii)    the Liens granted pursuant to the Security Documents to secure the
obligations in respect of the Incremental Term Loans made pursuant to this
Section 2.16 shall be permitted Liens under the ABL Loan Documents; and


(ix)    no Incremental Term Loans shall be permitted or made after the fourth
anniversary of the Closing Date.


(b)    Any request under this Section 2.16 shall be submitted by the Borrowers
in writing to the Lenders. The Borrowers may also specify any fees offered to
those Lenders (the “Increasing Lenders”) that agree to increase the principal
amount of their Term Commitments and make Incremental Term Loans pursuant
thereto, which fees may be variable based upon the amount by which any such
Lender is willing to increase the amount of its Term Commitment and make
Incremental Term Loans pursuant thereto. No Lender shall have any obligation,
express or implied, to offer to increase the aggregate amount of its Term
Commitment. Only the consent of the Administrative Agent and each Increasing
Lender shall be required for an increase in the aggregate amount of the Term
Commitments pursuant to this Section 2.16. No Lender which declines to increase
the amount of its Term Commitment may be replaced with respect to its existing
Term Commitment as a result thereof without such Lender’s consent.



(c)    Each Increasing Lender shall as soon as reasonably practicable specify in
writing the amount of the proposed increase of the Term Commitments that it is
willing to assume (provided that any Lender not so responding within five (5)
Business Days shall be deemed to have declined such a request). The Borrowers
may accept some or all of the offered amounts or designate new lenders that are
reasonably acceptable to the Administrative Agent as additional Lenders
hereunder in accordance with this Section 2.16 (each such new lender being a
“New Lender”), which New Lenders may assume all or a portion of the increase in
the aggregate amount of the applicable Term Commitments. The Administrative
Agent, in consultation with the Borrowers, shall have discretion jointly to
adjust the allocation of the increased aggregate principal amount of the Term
Commitments among Increasing Lenders and New Lenders.


(d)    Subject to the foregoing, any increase requested by the Borrowers shall
be effective upon (A) delivery to the Increasing Lenders of each of the
following documents: (i) an originally executed copy of a joinder agreements in
form and substance reasonably satisfactory to the Increasing Lenders and the
Administrative Agent (each, an “Incremental Joinder Agreement”) signed by a duly
authorized officer of each New Lender (if any); (ii) a notice to the Increasing
Lenders and New Lenders, in form and substance reasonably acceptable to the
Increasing Lenders (including any New Lenders), signed by a Financial Officer of
the Borrower Representative; (iii) an Officer’s Certificate of the Borrower
Representative, in form and substance reasonably acceptable to the Increasing
Lenders (including any New Lenders); (iv) to the extent requested by any New
Lender or Increasing Lender, executed Notes issued by the Borrowers in
accordance with Section 2.04; (v) an amendment (an “Incremental Loan Amendment”)
to this Agreement and, as appropriate, the other Term Loan Documents, executed
by the Borrowers, Holdings, each Increasing Lender (if any), each New Lender (if
any) and the Agents; (vi) favorable written opinions from counsel to the
Borrowers and Holdings, in form and substance reasonably satisfactory to the
Administrative Agent, dated the effective date of the Incremental Loan
Amendment, addressed to the Agents and the Increasing Lenders and, if
applicable, any New Lenders (and allowing for reliance by their permitted
successors and assigns on customary terms), covering such matters relating to
such Incremental Term Loan(s) and the documents to be executed and delivered in
connection therewith; and (vii) any other certificates or documents that the
Increasing Lenders (including any New Lenders) shall reasonably request, in form
and substance reasonably satisfactory to the Increasing Lenders (including any
New Lenders), and (B) satisfaction on the effective date of the Incremental Loan
Amendment of (x) each of the conditions specified in Section 4.02 (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the effective date of the
Incremental Loan Amendment), and (y) such other conditions as the parties
thereto shall agree. Any such increase shall be in an aggregate amount equal to
(A) the amount that Increasing Lenders (including any New Lenders) are willing
to assume as increases to the amount of their Term Commitments plus (B) the
amount offered by New Lenders with respect to the Term Commitments, in either
case as adjusted by the Borrowers and the Administrative Agent pursuant to this
Section 2.16. Notwithstanding anything to the contrary in Section 11.02, the
Administrative Agent is expressly permitted, without the consent of the other
Lenders, to amend the Term Loan Documents to the extent necessary or appropriate
in the reasonable opinion of the Administrative Agent to give effect to any
increases pursuant to this Section 2.16.


ARTICLE III REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents and warrants to the Administrative Agent, the
Collateral Agent, the Paying Agent and each of the Lenders on the Closing Date
and upon each Credit Extension thereafter that:



Section 3.01 Organization; Powers. Each Loan Party (a) is duly incorporated or
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, as the case may be,
(b)has all requisite power and authority (corporate or otherwise) and all
requisite governmental licenses, authorizations, consents and approvals to carry
on its business as now conducted and to own, lease and operate its property,
except for such governmental licenses, authorizations, consents and approvals
that the failure to obtain would not reasonably be expected to result in a
Material Adverse Effect, and (c) is registered, qualified, licensed and in good
standing to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so register,
qualify, be licensed or be in good standing would not reasonably be expected to
result in a Material Adverse Effect.


Section 3.02 Authorization; Enforceability. The Term Loan Documents to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary corporate or other organizational action
on the part of each such Loan Party. Each Term Loan Document has been duly
executed and delivered by each Loan Party thereto and constitutes a legal, valid
and binding obligation of each such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


Section 3.03 No Conflicts; No Default. The Term Loan Documents (a) do not
require any consent, exemption, authorization or approval of, registration or
filing with, or any other action by, any Governmental Authority or other person,
except (i) such as have been duly obtained or made and are in full force and
effect, (ii) filings necessary to perfect or maintain the perfection or priority
of the Liens created by the Security Documents, and (iii) consents, approvals,
exemptions, authorizations, registrations, filings, permits or actions the
failure of which to obtain or perform would not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the Organizational Documents
of any Loan Party, (c) will not violate or result in a default or require any
consent or approval under any indenture, instrument, agreement, or other
document binding upon any Loan Party or any of its property or to which any Loan
Party or any of its property is subject, or give rise to a right thereunder to
require any payment to be made by any Loan Party, except for violations,
defaults or the creation of such rights that would not reasonably be expected to
result in a Material Adverse Effect, (d) will not violate any Legal Requirement
(including the Jones Act), except for violations that would not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of (or the obligation to create or impose) any Lien on
any property of any Loan Party, other than the Liens created by the Security
Documents and the ABL Loan Documents. No Default has occurred and is continuing.


Section 3.04 Financial Statements; Projections. (a) The Borrowers have
heretofore delivered to the Lenders (I) the audited consolidated balance sheets
and related consolidated statements of income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries as of the fiscal years ended December 31,
2015, December 31, 2016 and December 31, 2017, (II) the unaudited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries for the fiscal quarter
ended September 30, 2018, and (III) (1) actual profit and loss statements, a
fleet utilization analysis and detailed EBITDA calculations for the months of
October, 2017, November 2017, and December 2017 as well as cumulative fourth
quarter, 2017, (2) actual profit and loss statements, a fleet utilization
analysis and detailed EBITDA calculations for the months of October, 2018, and
November, 2018, and (3) projections, including profit and loss statements, a
fleet utilization and proforma EBITDA calculation for December, 2018, and
cumulative fourth quarter, 2018. Such financial statements and other
information, and all financial statements delivered pursuant to Sections
5.01(a), (b) and (c), have been and will be prepared in accordance with GAAP
consistently applied throughout the applicable period covered and present fairly
and accurately in all material respects the financial condition and results of
operations and, if applicable, cash flows of Holdings and its



Subsidiaries, in each case, as of the dates and for the periods to which they
relate (subject, in the case of interim financial statements, to normal year-end
audit adjustments and the absence of footnotes). Except as set forth in the
financial statements referenced in subparts (I) and (II) of this Section
3.04(a), as of the Closing Date, there are no liabilities of Holdings, the
Borrowers or any of their respective Subsidiaries of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, that would
reasonably be expected to have a Material Adverse Effect.


(b)    [Reserved].


(c)    The Borrowers have heretofore delivered to the Lenders the forecasts of
financial performance consisting of projected income statements, balance sheets
and cash flows of Holdings and its Subsidiaries for the fiscal years 2018-2022
(the “Projections”) and the assumptions upon which the Projections are based.
The Projections have been prepared in good faith by Holdings and the Borrowers
based upon assumptions that are reasonable at the time made and at the time the
related Projections are made available to the Lenders (it being understood by
the parties that projections by their nature are inherently uncertain, no
assurances are being given that the results reflected in such Projections will
be achieved, that actual results may differ and that such differences may be
material).


(d)    (i) In the case of Credit Extensions to be made on the Closing Date,
since December 31, 2017, there has not occurred any event, change, effect,
development, circumstance or condition that, either individually or in the
aggregate, has caused or would reasonably be expected to cause a Closing Date
Material Adverse Effect.


(ii) In the case of Credit Extensions made after the Closing Date, since the
Closing Date, there has been no event, change, effect, circumstance, condition,
development or occurrence that has had, or would reasonably be expected to
result in, a Material Adverse Effect.


Section 3.05 Properties. (a) Each Borrower has good and marketable title to, or
valid leasehold interests in, all its tangible property material to its
business, free and clear of all Liens and irregularities, deficiencies and
defects in title except for Permitted Liens (or (x) in the case of Collateral
Vessels, Permitted Collateral Vessel Liens and (y) in the case of Chartered
Vessels, Permitted Charter Vessel Liens) and minor irregularities, deficiencies
and defects in title that, individually or in the aggregate, do not, and would
not reasonably be expected to, interfere with its ability to conduct its
business as currently conducted or to utilize such property for its intended
purpose. The tangible property of the Borrowers (x) taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear from proper
use alone excepted), but excluding, for purposes of this clause (i), the Vessels
and Chartered Vessels (which are covered by Section 5.16) and (ii) constitutes
all the tangible property which is required for the business and operations of
the Borrowers as presently conducted, and (y) with respect to Vessels and
Chartered Vessels, satisfies the requirements set forth in Section 5.16.


(b)Schedule 3.05(b) contains a true and complete list of each ownership and
leasehold interest in Real Property (including all modifications, amendments and
supplements thereto with respect to leased Real Property) (i) owned by any
Borrower as of the Closing Date and describes the use and type of interest
therein held by such Borrower, and (ii) leased or subleased or otherwise
occupied or utilized by any Borrower, as lessee or sublessee, franchisee or
licensee, as of the Closing Date and describes the use and type of interest
therein held by such Borrower.


(c)No mortgage encumbers improved Real Property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968, as amended, unless flood insurance available under such Act has
been obtained in accordance with Section 5.04.



(d)Each Borrower owns or has rights to use all of its tangible property and all
rights with respect to any of the foregoing used in, necessary for or material
to, such Borrower’s business as currently conducted, subject to Permitted Liens
(or (x) in the case of Collateral Vessels, Permitted Collateral Vessel Liens and
(y) in the case of Chartered Vessels, Permitted Chartered Vessel Liens). The use
by each Borrower of its tangible property and all such rights with respect to
the foregoing do not infringe on the rights or other interests of any person,
other than any infringement that would not reasonably be expected to result in a
Material Adverse Effect. No claim has been made upon any Borrower and remains
outstanding that any Borrower’s use of any of its tangible property does or may
violate the rights of any third party that has had, or would reasonably be
expected to result in, a Material Adverse Effect.


Section 3.06 Intellectual Property. Each Borrower owns or is licensed to use,
free and clear of all Liens (other than Permitted Liens) and pursuant to valid
and enforceable agreements, all material Intellectual Property necessary in the
operation of such Borrower’s business. The operation of the respective
businesses of each Borrower as currently conducted does not infringe upon,
misuse, misappropriate, or violate any Intellectual Property held by any person,
except to the extent that any such infringement, misuse, misappropriation or
violation would not reasonably be expected to result in a Material Adverse
Effect. There are no actions, suits, claims, disputes, proceedings or, to the
knowledge of any Loan Party, investigations at law or in equity, by or before
any Governmental Authority now pending or, to the knowledge of any Loan Party,
threatened against or affecting any Borrower or any business property or rights
of any Borrower regarding any of the Intellectual Property owned by any
Borrower, except to the extent that any such actions, suits, claims, disputes,
proceedings or investigations would not reasonably be expected to result in a
Material Adverse Effect.


Section 3.07 Equity Interests and Subsidiaries. (a) Schedule 3.07(a) sets forth,
as of the Closing Date and after giving effect to the Transactions, a list of
(i) each Loan Party and each such Loan Party’s jurisdiction of incorporation or
organization, and (ii) the number of each class of each Loan Party’s Equity
Interests authorized, and the number outstanding, and the number of Equity
Interests covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights. All Equity Interests of each Loan Party are duly
and validly issued and are fully paid and non-assessable, and all Equity
Interests of OBS are owned by Holdings and all Equity Interests of each
Subsidiary of OBS are owned by OBS, directly or indirectly, through
Subsidiaries. Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by (or purporting to
be pledged by) it under the Security Documents, free of any and all Liens,
rights or claims of other persons, except the security interests created by the
ABL Security Documents (subject to the Intercreditor Agreement) and any
Permitted Liens that arise by operation of applicable Legal Requirements and are
not voluntarily granted. As of the Closing Date, except as set forth in Schedule
3.07(a), there are no outstanding warrants, options or other rights (including
derivatives) to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests (or any economic or
voting interests therein).


(b)No consent of any person, including any general or limited partner, any other
member or manager of a limited liability company, any shareholder, any other
trust beneficiary or derivative counterparty, is necessary in connection with
the creation, perfection or First Priority (or, to the extent constituting ABL
Priority Collateral, Second Priority) Lien status (or the maintenance thereof)
of the security interest of the Collateral Agent in any Equity Interests pledged
to the Collateral Agent under the Security Documents or the exercise by the
Collateral Agent or any Lender of the voting or other rights provided for in the
Security Documents or the exercise of remedies in respect of such Equity
Interests as provided therein.



(c)A complete and accurate organizational chart, showing the ownership structure
of the Borrowers as of the Closing Date, after giving effect to the
Transactions, is set forth on Schedule 3.07(c).


(d)As of the Closing Date, the Subsidiaries of OBS set forth on Schedule
3.07(d)(i) are the only Immaterial Subsidiaries, which are in the process of
being, or are to be, dissolved. Prior to their dissolution, such Immaterial
Subsidiaries shall nonetheless be Borrowers subject to the same restrictions and
obligations as any other Borrower other than as specifically set forth in
Sections 4.01(b), 4.01(f) and 4.01(i). Upon dissolution, such Immaterial
Subsidiaries shall cease to be Borrowers hereunder and the Collateral Agent
shall release its First Priority Liens on the Equity Interests of such
Subsidiaries and, to the extent applicable, any of their assets.


Section 3.08 Litigation; Compliance with Legal Requirements. (a) There are no
actions, suits, claims, disputes, proceedings or, to the knowledge of any Loan
Party, investigations at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Loan Party, threatened against
any Loan Party or any business, property or rights of any Loan Party (i) that
purport to affect or involve any Term Loan Document or, as of the Closing Date,
any of the Transactions, or (ii) that have resulted, or would reasonably be
expected to result, in a Material Adverse Effect.


(b) Each Loan Party is in compliance with all Legal Requirements (including the
Jones Act) of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, except such non-compliance as would not reasonably be expected to
result in a Material Adverse Effect.


Section 3.09 Agreements. No Loan Party is a party to or has violated any
agreement, instrument or other document to which it is a party, or is subject to
any corporate or other constitutional restriction, or any restriction (including
under its Organizational Documents) to which it is subject, that has resulted,
or would reasonably be expected to result, in a Material Adverse Effect.


Section 3.10 Federal Reserve Regulations. (a) No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.


(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with,
Regulation U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement or the Holdings Pledge Agreement, as applicable, does not
violate such regulations.


Section 3.11 Investment Company Act; etc. No Loan Party is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.


Section 3.12 Use of Proceeds. (a) The Borrowers will use the proceeds of the
Initial Term Loan to partially refinance the Indebtedness of Holdings and the
Borrowers in connection with the Existing Term Loan B Notes. (b) The Borrowers
will use the proceeds of any Incremental Term Loans solely to purchase new or
used vessels and to pay certain costs incident thereto.


Section 3.13 Beneficial Ownership Certification. As of the date of any
Beneficial Ownership Certification, the information included in such Beneficial
Ownership Certification is true and correct in all respects.



Section 3.14 Taxes. Each Loan Party has (a) timely filed or caused to be timely
filed all U.S. federal and material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects, and (b) duly and timely paid or caused to be duly and
timely paid all Taxes (whether or not shown on any Tax Return) due and payable
by it and all assessments received by it, except (i) Taxes that are being
contested in good faith by appropriate legal proceedings being diligently
pursued and for which such Loan Party has set aside on its books adequate
reserves in accordance with GAAP, or (ii) Taxes the non-payment of which would
not reasonably be expected to result in a Material Adverse Effect. Each Loan
Party has made adequate provision in accordance with GAAP for all Taxes not yet
due and payable. No Loan Party has knowledge of any proposed or pending tax
assessments, deficiencies, audits or other proceedings and no proposed or
pending tax assessments, deficiencies, audits or other proceedings have
resulted, or would reasonably be expected to result in, a Material Adverse
Effect. No Loan Party has ever “participated” in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2). No Loan Party
is a party to any tax sharing or similar agreement other than any tax sharing
agreement solely between Holdings and the Borrowers. This Section 3.14 shall be
qualified in all respects by the disclosures on Schedule 3.14.


Section 3.15 No Material Misstatements. As of the Closing Date, the Loan Parties
have disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their respective Subsidiaries are subject,
and all other matters known to any Loan Party, that would reasonably be expected
to result in a Material Adverse Effect. No reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party in
writing to the Administrative Agent or any Lender or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and other forward looking information, each Loan
Party represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and, if such projected
financial information was delivered prior to the Closing Date, as of the Closing
Date, it being understood that any such projected financial information may vary
from actual results and such variations could be material.


Section 3.16 Labor Matters. There are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the knowledge of the Loan Parties, threatened that
have resulted in, or would reasonably be expected to result in, a Material
Adverse Effect. The hours worked by and payments made to employees of any Loan
Party have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable Legal Requirement dealing with such matters in
any manner that has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect. All payments due from any Loan Party, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party, except to the extent that the failure
to do so has not resulted in, and would not reasonably be expected to result in,
a Material Adverse Effect.


Section 3.17 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Credit
Extension, and after giving effect to the application of the proceeds of each
Credit Extension, the Loan Parties, on a consolidated basis, are, Solvent.


Section 3.18 Employee Benefit Plans. (a) Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) the Loan Parties and each
of their ERISA Affiliates are in compliance with all applicable Legal
Requirements, including all applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, with respect to all
Employee Benefit Plans, (ii) each Employee Benefit Plan complies, and is
operated and maintained in compliance, with its



terms and all applicable Legal Requirements, including the applicable provisions
of ERISA and the Code and the regulations thereunder, and (iii) each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or opinion letter from the Internal Revenue
Service (or an opinion letter or determination letter will be applied for during
the applicable remedial amendment period) and nothing has occurred which is
reasonably likely to prevent, or cause the loss of, such qualification.


(b)No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Within the last
six (6) years, no Pension Plan with an Unfunded Pension Liability been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Loan Party or any of its ERISA Affiliates. The
aggregate liabilities of any Loan Party or any of its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom have not
resulted in, and would not reasonably be expected to result in, a Material
Adverse Effect, based on the amount of such liabilities discussed in Note 18 of
Holdings’ annual report on Form 10-K for the year ended December 31, 2017.


(c)There are no actions, suits or claims pending against or involving an
Employee Benefit Plan (other than routine claims for benefits) or, to the
knowledge of any Loan Party, threatened, which would reasonably be expected to
result in a Material Adverse Effect.


(d)Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable Legal Requirements and has
been maintained, where required, in good standing with applicable regulatory
authorities, (ii) no Loan Party has incurred any obligation in connection with
the termination of or withdrawal from any Non-U.S. Plan, and (iii) the present
value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan which is funded, determined as of the end of the most recently
ended fiscal year of each Loan Party on the basis of actuarial assumptions, each
of which is reasonable, did not exceed the current value of the property of such
Non-U.S. Plan, and for each Non-U.S. Plan which is not funded, the obligations
of such Non-U.S. Plan are properly accrued.


Section 3.19    Environmental Matters. Except as would not reasonably be
expected to result in a Material Adverse Effect:


(i)    the Loan Parties and their businesses, operations, Real Property, Vessels
and Chartered Vessels are in compliance with any applicable Environmental Law;


(ii)    the Loan Parties have obtained all Environmental Permits required for
the conduct of their businesses and operations, and their ownership, operation
and use of any Real Property, Vessel and Chartered Vessel, under all applicable
Environmental Laws. The Loan Parties are in compliance with the terms and
conditions of such Environmental Permits, and all such Environmental Permits are
valid and in good standing;


(iii)    there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials by
any Loan Party or, to the knowledge of the Loan Parties, by any other person on,
at, under or from any Real Property, Vessel or Chartered Vessel, or facility
presently or formerly owned, leased or operated by any of the Loan Parties or
their predecessors-in-interest, or at any other location that has resulted in,
or is reasonably likely to result in, liability or investigatory or remediation
obligations by any of the Loan Parties under Environmental Law or in an
Environmental Claim against any of the Loan Parties or otherwise related to any
Real Property or the operation of any Vessel or Chartered Vessel;



(iv)    there is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against any of the Loan Parties relating to any Real
Property, Vessel or Chartered Vessel currently or formerly owned, leased or
operated by any of the Loan Parties or relating to the operations of any of the
Loan Parties, and, to the knowledge of the Loan Parties, there are no actions,
activities, circumstances, conditions, events or incidents that are reasonably
likely to form the basis of such an Environmental Claim;


(v)    no Real Property, Vessel, Chartered Vessel or facility owned, operated or
leased by the Loan Parties and, to the knowledge of the Loan Parties, no Real
Property or facility formerly owned, operated or leased by any of the Loan
Parties or any of their predecessors-in-interest is
(i) listed or, to the knowledge of the Loan Parties, proposed for listing on the
National Priorities List as defined in and promulgated pursuant to CERCLA, or
(ii) included on any similar list maintained by any Governmental Authority that
indicates that any Loan Party has or may have an obligation to undertake
investigatory or remediation obligations under applicable Environmental Laws;
and


(vi) no Lien has been recorded or threatened under any Environmental Law with
respect to any Real Property, Vessel or any other property of the Loan Parties.


Section 3.20 Insurance. Schedule 3.20 sets forth a true, complete and accurate
description in reasonable detail of all Required Insurance. Each Borrower (i)
has insurance in such amounts, with such deductibles including a fleet-wide
self-insurance program of not more than $1,000,000 per occurrence and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations, and (ii) maintains the
Required Insurance. All insurance (including Required Insurance) maintained by
each Borrower is in full force and effect, all premiums due have been duly paid,
no Borrower has received notice of violation, invalidity, or cancellation
thereof. Each Collateral Vessel owned by a Borrower and the use and operation
thereof comply in all material respects with the Required Insurance, and there
exists no material default under any such Required Insurance.


Section 3.21 Security Documents. (a) The Security Agreement and the Holdings
Pledge Agreement, upon execution and delivery thereof by the parties thereto, is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable (except as such enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally, regardless of whether
considered in a proceeding in equity or at law) Liens on, and security interests
in, the Security Agreement Collateral, and (x) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.21 in respect
of the Security Agreement Collateral with respect to which a security interest
may be perfected by filing of a financing statement, or (y) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by each of the Security
Agreement and the Holdings Pledge Agreement in such Security Agreement
Collateral shall constitute fully perfected First Priority (or, in the case of
ABL Priority Collateral, Second Priority) Liens in each case subject to no Liens
other than Permitted Liens.


(b)Each Collateral Vessel Mortgage is effective to create in favor of the
Mortgage Trustee, for its benefit and the benefit of the Secured Parties, a
legal, valid and enforceable (except as such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law) First Priority (or, in the case of each ABL
Priority Collateral Vessel, Second Priority) preferred ship mortgage Lien on the
Collateral Vessel subject to such Collateral Vessel Mortgage and the proceeds
thereof, subject only to Permitted Collateral Vessel Liens, and when the
Collateral Vessel



Mortgage is recorded by the National Vessel Documentation Center (or, in the
case of any Collateral Vessel Mortgage executed and delivered after the date
thereof in accordance with the provisions of Section 5.10, when such Collateral
Vessel Mortgage is recorded by the National Vessel Documentation Center), such
Collateral Vessel Mortgage shall constitute a fully perfected First Priority
(or, in the case of an ABL Priority Collateral Vessel, Second Priority)
preferred ship mortgage Lien on the Collateral Vessel subject to such Collateral
Vessel Mortgage, in each case, subject to no Liens other than Permitted
Collateral Vessel Liens.


(c)Each Security Document delivered pursuant to Sections 5.10, 5.11 and 5.14
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent (or, in the case of Collateral Vessel Mortgages, the
Mortgage Trustee), for the benefit of the Secured Parties, a legal, valid and
enforceable (except as such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law) Lien on, and security interest in, all of the
Borrowers’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Legal Requirements (including the
Jones Act) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which such possession or control shall
be given to the Collateral Agent to the extent required by any Security
Document), the Liens in favor of the Collateral Agent created under such
Security Document will constitute perfected First Priority (or, in the case of
ABL Priority Collateral, Second Priority) Liens on, and security interests in,
all right, title and interest of the Borrowers in such Collateral, in each case
subject to no Liens other than Permitted Liens.


Section 3.22    Anti-Terrorism Law; Foreign Corrupt Practices Act.


(a)No Loan Party is in violation of any Legal Requirements relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
the Currency and Foreign Transactions Reporting Act of 1970, as amended (the
“Bank Secrecy Act”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “Patriot Act”).


(b)No Loan Party, and to the knowledge of the Loan Parties, broker or other
agent of any Loan Party acting or benefiting solely in such capacity in
connection with the Credit Extensions, is a person with whom dealings are
restricted or prohibited under any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or is included
on the Specially Designated Nationals and Blocked Persons List maintained by
OFAC or any list of Persons issued by OFAC or the Sanctions Authority at its
official website or any replacement website or other replacement official
publication of such list; no Loan Party is in violation of any U.S. sanctions;
and the Borrowers will not directly or indirectly use the proceeds of the Credit
Extensions or otherwise make available such proceeds to any person, for the
purpose of financing the activities of any person with whom dealings are
restricted or prohibited under any U.S. sanctions administered by OFAC, in each
case as would result in a violation of U.S. sanctions.


(c)No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting solely in any such capacity in connection with
the Credit Extensions, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 3.22(b) or Section 6.19, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any executive order or any laws or regulations
administered and enforced by any Sanctions Authority, or (iii)



engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law or laws, regulations, and
orders administered and enforced by any Sanctions Authority, in each case as
would result in a violation of Sanctions Laws.


(d)No Loan Party nor any director, manager, member or officer, nor to the
knowledge of the Loan Parties, any agent, employee or Affiliate, has, in the
course of its actions for, or on behalf of, any Loan Party, directly or
indirectly (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity or to
influence official action, (ii) made any unlawful payment to any foreign or
domestic government official or employee from corporate funds, (iii) made any
unlawful bribe or kickback to any foreign or domestic government official or
employee, (iv) is or has at any time since July 1, 2013 engaged in any activity,
practice, or conduct proscribed under any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(“FCPA”) or the UKBA or (v) used the proceeds of any Term Loans in a manner or
for a purpose prohibited by the FCPA. The Loan Parties have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance therewith. The Loan Parties have and
will maintain in place adequate procedures designed to prevent any person who,
directly or indirectly, performs or has performed services for or on behalf of
any Loan Party from undertaking any conduct that would give rise to an offence
under section 7 of the UKBA. No Loan Party is or has been the subject of any
enforcement proceedings or, to the knowledge of the Loan Parties, any
investigation or inquiry by any governmental, administrative, or regulatory body
regarding any offense or alleged offense under the FCPA or UKBA, and, to the
knowledge of the Loan Parties, no such investigation, inquiry, or proceedings
have been threatened or are pending.


(e)Each Loan Party and its Affiliates, directors, officers and employees has
been and is in compliance with Sanctions Laws.


Section 3.23    Concerning Vessels.


(a)The name, record owner (and whether or not such registered owner is a Loan
Party), official number, jurisdiction of registration and flag of each Vessel
and Chartered Vessel as of the Closing Date is set forth on Schedule 1.01(a).
Each Vessel owned by a Borrower and each Chartered Vessel demise chartered by a
Borrower is operated in compliance with all applicable Legal Requirements
(including the Jones Act), except where the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect.


(b)Each Borrower which owns, charters by demise or operates one or more Vessels
or Chartered Vessels is qualified in all material respects to own, lease or
operate such Vessels or Chartered Vessels under the laws of its jurisdiction of
incorporation and flag jurisdiction of such Vessel or Chartered Vessel.


(c)Each Vessel and Chartered Vessel owned, demise chartered or operated by a
Borrower is classed with an Approved Classification Society, free of any overdue
recommendations or conditions affecting class.


(d)As of the Closing Date, there is no pending or, to the knowledge of any Loan
Party, threatened condemnation, confiscation, requisition, purchase, seizure or
forfeiture of, or any taking of title to, any Vessel owned by a Borrower or any
Chartered Vessel demise chartered by a Borrower.



(e)Each Vessel owned by a Borrower is free and clear of all Liens other than
Permitted Collateral Vessel Liens.


Section 3.24    Form of Documentation; Citizenship.


(a)No Loan Party is organized in any jurisdiction, and none of the Vessels or
Chartered Vessels owned or demise chartered by any Borrower is flagged in any
jurisdiction other than United States, and none of the Security Documents are
required to be filed or registered with any Governmental Authority outside the
United States to ensure the validity of the Security Documents.


(b)Each Borrower that owns a Collateral Vessel or demise charters a Chartered
Vessel operated in the coastwise trade of the United States is a Section 2
Citizen.


Section 3.25    Compliance with ISM Code and ISPS Code. Each Vessel and
Chartered Vessel owned, leased or operated by a Borrower complies with the
requirements of the ISM Code and the ISPS Code in all material respects,
including the maintenance and renewal of valid certificates pursuant thereto.


Section 3.26 Threatened Withdrawal of DOC, SMC or ISSC. There is no actual or,
to the knowledge of any Loan Party, threatened withdrawal of (a) any document of
compliance (“DOC”) issued to an Operator in accordance with rule 13 of the ISM
Code in respect of any of the Borrowers’ Vessels or Chartered Vessels (and, for
these purposes, the “Operator” of a vessel shall mean the person who is
concerned with the operation of such vessel and falls within the definition of
“Loan Party” set out in rule
1.1.2    of the ISM Code), (b) safety management certificate (SMC) issued in
respect of any of the Borrowers’ Vessels or Chartered Vessels in accordance with
rule 13 of the ISM Code, or (c) the international ship security certificate
(ISSC) issued pursuant to the ISPS Code in respect of any of the Borrowers’
Vessels or Chartered Vessels.


ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund its portion of the initial Credit Extension requested to be made
by it on the Closing Date shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 4.01.


(a)    Term Loan Documents. There shall have been delivered to the Lenders a
properly executed counterpart of each of the Term Loan Documents (including the
Intercreditor Agreement, but excluding any such Term Loan Documents that are to
be permitted to be delivered after the date hereof in accordance with the terms
of this Agreement).


(b)
Corporate Documents. The Lenders shall have received:



(i)    a certificate of the secretary or assistant secretary of each Loan Party
(other than the Immaterial Subsidiaries) dated the Closing Date, certifying (A)
that attached thereto is a true and complete copy of each Organizational
Document of such Loan Party certified (to the extent applicable) as of a recent
date by the Secretary of State of the state of its incorporation or
organization, as the case may be, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Term Loan
Documents to which such person is a party and, in the case of the Borrowers, the
making of the Credit Extensions hereunder, and that such resolutions have not
been modified, rescinded or amended and



are in full force and effect and (C) as to the incumbency and specimen signature
of each officer executing any Term Loan Document or any other document delivered
in connection herewith and the other Term Loan Documents on behalf of such Loan
Party (together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate required by this clause (i)); and


(ii)    a certificate as to the good standing of each Loan Party(other than the
Immaterial Subsidiaries) as of a recent date and a “bring down” good standing
certificate of each Loan Party (other than the Immaterial Subsidiaries) as of
the Closing Date (or, in each case, local equivalent thereof), in each case,
from such Secretary of State.


(c)    Officer’s Certificate. The Lenders shall have received an Officer’s
Certificate of the Borrower Representative, dated the Closing Date, confirming
compliance with the conditions precedent set forth in this Section 4.01 and
Compliance Certificates from Holdings and the Borrowers substantially in the
forms attached hereto as Exhibits H-1 and H-2 demonstrating pro forma compliance
by Holdings and the Borrowers as of the Closing Date with the financial
covenants set forth in Section
5.21 hereof after giving effect to the Initial Term Loan and the transactions
contemplated hereby.


(d)
Transactions, Etc.



(i)    The Collateral Agent, for the benefit of the Secured Parties, shall have
been granted (to the extent required on the Closing Date) First Priority (or, in
the case of ABL Priority Collateral, Second Priority) Liens and security
interests in the Collateral upon filing of the releases of mortgages provided by
Jefferies Finance LLC, as Collateral Agent and Mortgage Trustee, or its
designee;


(ii)    Each of the Collateral Vessel Mortgages required to be recorded on the
Closing Date shall have been duly executed and delivered to the Mortgage Trustee
for submission to the National Vessel Documentation Center for filing and
recording and all actions reasonably necessary or advisable in connection
therewith (and in connection with the other Collateral) shall have been taken;


(iii)    All conditions precedent to the funding of the Initial Non-Jones Act
Tanker Loan shall have been satisfied and the Borrowers shall have received, in
cash, or other immediately available funds, not less than $27,500,000 which the
Borrowers shall have used to prepay a portion of their obligations under the
Existing Term B Loan; and


(iv)    After application of the proceeds from the Initial Non-Jones Act Tanker
Loan and the Initial Term Loan and of certain cash payments to be made by the
Borrowers, the Borrowers’ obligations under the Existing Term B Loan shall be
repaid in full.


(e)    Financial Statements. The Administrative Agent and each Lender shall have
received the historical financial statements and projections described in
Section 3.04.


(f)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents and the Lenders, favorable written opinions
from each of (i) Gunster, Yoakley & Stewart, P.A., special counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) William G. Gotimer, Jr., Esq., special maritime counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent, in each case (A) dated the Closing Date, (B) addressed to
the Agents and the Lenders (and allowing for reliance by their permitted
successors and assigns on customary terms) and (C) covering such matters
relating to the Term Loan Documents and the Transactions as the Administrative
Agent shall reasonably request.



(g)    Solvency Certificate. The Lenders shall have received (i) a solvency
certificate in the form of Exhibit Q (appropriately completed), dated the
Closing Date and signed by the chief financial officer of the Borrower
Representative, certifying that the Borrowers, on a consolidated basis, after
giving effect to the Transactions, are Solvent, and (ii) a solvency certificate
in the form of Exhibit Q (appropriately completed), dated the Closing Date and
signed by the chief financial officer of Holdings, certifying that the Loan
Parties, on a consolidated basis, after giving effect to the Transactions, are
Solvent.


(h)    Fees. The Agents and the Lenders shall have received all amounts due and
payable under any Term Loan Document, the Commitment Letter and the Fee Letter
on or prior to the Closing Date, including all Fees and reasonable and
documented costs, expenses (including legal fees and expenses of Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC and other counsel to the Agents,
appraisal and collateral field exam fees and expenses and charges and recording
taxes and fees) and other compensation and amounts required to be reimbursed or
paid by the Loan Parties hereunder, under any other Term Loan Document, the
Commitment Letter and the Fee Letter.


(i)
Personal Property Requirements. The Collateral Agent shall have received:



(i)    the Intercompany Subordination Agreement, executed by and among Holdings
and the Borrowers;


(ii)    all other certificates, agreements or instruments necessary to perfect
the Collateral Agent’s security interest in all Chattel Paper, Instruments,
Deposit Accounts and Securities Accounts identified in the Perfection
Certificate and all Investment Property of each Loan Party (as each such term is
defined in, and to the extent required by, the Security Agreement or the
Holdings Pledge Agreement, as applicable);


(iii)    UCC financing statements in appropriate form for filing under the UCC
in each U.S. jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the First
Priority (or, in the case of ABL Priority Collateral, Second Priority) Liens in
all Collateral created, or purported to be created, by the Security Documents;
and


(iv)    copies, each as of a recent date, of (x) the UCC searches required by
the Perfection Certificate and (y) such other searches that the Administrative
Agent deems reasonably necessary or appropriate.


(j)    Insurance. (i) The Lenders shall have received, with respect to (x)
general property insurance policies and (y) general liability insurance
policies, in each case, with an individual policy value in excess of $1,000,000,
required by Section 5.04 and which do not relate to the Vessels, a copy of, or a
certificate as to coverage under, any such general insurance policies required
by Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Lenders, and (ii)
the Lenders shall be satisfied that the Insurance Deliverables Requirement shall
have been satisfied with respect to each Collateral Vessel.


(k)
Bank Regulatory Documentation. The Lenders shall have received, at least three

(3) Business Days before the Closing Date, all documentation and other
information required by bank regulatory authorities under or in respect of
applicable Anti-Terrorism Laws or “know-your-customer” Legal Requirements,
including the Patriot Act.



(l)    Maritime Registry Searches; Maritime Insurance; Etc. The Administrative
Agent shall have received with respect to each Collateral Vessel:


(i)    certified copies of all technical management agreements and commercial
management agreements, if any, and all pooling agreements and charter contracts
having a remaining term in excess of six (6) months;


(ii)    to the extent classed, a confirmation of class certificate issued by an
Approved Classification Society showing such Collateral Vessel to be free of
overdue recommendations and overdue conditions, issued not more than thirty (30)
days prior to the Closing Date, and copies of all ISM and ISPS Code
documentation for such Collateral Vessel and its owner or manager, as
appropriate, which shall be valid and unexpired;


(iii)    an updated Abstract or a Certificate of Ownership (CG-1330) confirming
documentation of such Collateral Vessel under the law and flag of the United
States, the record owner of the Collateral Vessel and all Liens of record (which
shall be only Permitted Collateral Vessel Liens or Liens to be discharged on or
prior to the Closing Date) for such Collateral Vessel, such abstract or
certificate to be issued not earlier than sixty (60) days prior to the Closing
Date, and reasonably satisfactory to the Administrative Agent;


(iv)    a report, addressed to and in form and scope reasonably acceptable to
the Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering the Collateral
Vessels and their compliance with the provisions hereunder, the endorsement of
loss payable clauses and notices of assignment on the policies, and containing
such other confirmations and undertakings as are customary in the New York
market; and


(v)    a report from an independent marine insurance consultant appointed by the
Administrative Agent confirming the adequacy of the marine insurances covering
the Collateral Vessels.


(m)    No Closing Date Material Adverse Effect. Since December 31, 2017, there
shall not have occurred any event, change, effect, development, circumstance or
condition that, either individually or in the aggregate, has caused or would
reasonably be expected to cause a Closing Date Material Adverse Effect.


(n)    Ratings. The Lenders shall have received (i) a monitored public corporate
rating and a monitored public corporate family rating for Holdings and its
Subsidiaries (after giving effect to the Transactions) and (ii) a monitored
public facility rating for the Term Loans from S&P or another NRSRO acceptable
to the Required Lenders demonstrating a rating of at least B+ or better.


(o)    Closing Date Cash Requirement. After giving effect to the Transactions on
the Closing Date (and all payments to be made in connection therewith on the
Closing Date, including the payment of all fees and expenses but not including
the borrowing of ABL Loans on the Closing Date), the Loan Parties shall have no
less than $55,000,000 in unrestricted cash and Cash Equivalents on hand and
$75,000,000 in minimum liquidity.


(p)    Appraisals. The Lenders shall have received (i) an updated survey report
for each Vessel built in 2009 and thereafter prepared by an Approved Broker in
form, scope and methodology reasonably acceptable to the Required Lenders and
addressed to the Collateral Agent and upon which the Administrative Agent, the
Collateral Agent and the Lenders are expressly permitted to



rely, and (ii) a copy of the Appraisal prepared by Dufour, Laskey & Strouse
dated April 19, 2018 evidencing that the principal amount of the Initial Term
Loan does not exceed 65% of the Fair Market Value of all Term Loan Priority
Collateral Vessels built on or after January 1, 2009.


(q)    Holdings’ Latest 10Q. The Administrative Agent shall have received a copy
of the latest 10Q filed by Holdings with the SEC in conformity with the most
recent unaudited financial statements delivered by Holdings to the Lenders and
without any qualifications.


Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to make any Credit Extension (including the initial Credit Extension on the
Closing Date) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth herein.


(a)Notice. The Lenders shall have received a Borrowing Request as required by
Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03).


(b)No Default. At the time of, and after giving effect to the making of, any
Credit Extension and the use of proceeds thereof, no Default or Event of Default
shall have occurred and be continuing.


(c)Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Term Loan
Document shall be true and correct in all material respects (or true and correct
in all respects in the case of representations and warranties qualified by
materiality or Material Adverse Effect) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date).


Each delivery of a Borrowing Request and the acceptance by the Borrowers of the
proceeds of such Credit Extension shall constitute a representation and warranty
by the Borrowers and Holdings that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in this Section
4.2
have been satisfied.



Section 4.03    Conditions Subsequent.


(a)    Mortgage Releases. Immediately following the filing by the ABL Collateral
Agent with the United States Coast Guard, National Vessel Documentation Center
(“NVDC”), of a second mortgage on the Term Loan Priority Collateral Vessels, the
Borrowers will cause the ABL Collateral Agent to file with NVDC a release of
mortgage, in the forms previously provided to the Collateral Agent, releasing
the ABL Collateral Agent’s existing first priority mortgage on each such Term
Loan Priority Collateral Vessel and cause the ABL Collateral Agent to provide
the Collateral Agent with a Certificate of Ownership evidencing the same.


(b)    Immaterial Subsidiaries. In the event that any of the Immaterial
Subsidiaries designated on Schedule 3.07(d)(i) are not dissolved on or prior to
March 31, 2019, the Borrowers shall cause to be delivered to the Lenders each of
the items set forth in Sections 4.01(b)(i), 4.01(b)(ii), 4.01(f) and 4.01(i)(i)
as they relate to each such entity and shall pay to the Agents and the Lenders
on demand all reasonable and documented fees, costs and expenses (including
legal fees and expenses of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC)
incurred by them in connection with their review and



comment on the documents and opinions provided. In addition, from the Closing
Date until March 31, 2019 (or the earlier dissolution thereof) the Immaterial
Subsidiaries designated on Schedule 3.07(d)(i) shall not own or acquire any
assets in the amount of $100,000 for any such Immaterial Subsidiary or
$1,000,000 in the aggregate for all such Immaterial Subsidiaries.


(c)    Possessory Collateral. Within five (5) Business Days of the Closing Date,
the Borrowers shall cause to be delivered to the Collateral Agent all
certificates, agreements or instruments representing or evidencing the
Securities Collateral (other than certificates representing or evidencing Equity
Interests in the Immaterial Subsidiaries) accompanied by instruments of transfer
and stock powers undated and endorsed in blank.


(d)    MII and MAPP Coverages. Within five (5) Business Days of the Closng Date,
the Borrowers shall deliver to the Administrative Agent and the Lenders
confirmation of the Borrowers’ placement of MII and MAPP coverage with respect
to the Collateral Vessels.


ARTICLE V AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees with the Administrative Agent, the
Collateral Agent and each Lender that so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest and premium (if any) on the Initial Term Loan and all Incremental Term
Loans, all Fees and all other expenses or amounts payable under any Term Loan
Document shall have been paid in full (other than contingent indemnification
obligations for which no claim or demand has been made), each Loan Party will:


Section 5.01    Financial Statements, Reports, etc. Furnish to the
Administrative Agent and each of the Lenders and, in the case of clauses (d) and
(e) below, to the Collateral Agent:


(a)Annual Reports. As soon as available and in any event within ninety (90) days
after the end of each fiscal year of Holdings and its Subsidiaries, (i) the
audited consolidated balance sheet of Holdings and its Subsidiaries as of the
end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and notes thereto, accompanied by an opinion of independent public accountants
of recognized national standing reasonably satisfactory to the Required Lenders
(which opinion shall not be qualified as to scope or contain any going concern
or other qualification or exemption), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Holdings and its Subsidiaries as of the
dates and for the periods specified in accordance with GAAP, (ii) management’s
discussion and analysis of the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries for such fiscal year, as compared to
the previous fiscal year), (iii) the unaudited consolidated balance sheet of the
Borrowers and their Subsidiaries as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year accompanied by a certificate of a
Financial Officer of the Borrower Representative, stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Borrowers and their
Subsidiaries as of the dates and for the periods specified in accordance with
GAAP, and (vi) management’s discussion and analysis of the financial condition,
results of operations and cash flows of the Borrowers and their Subsidiaries for
such fiscal year, as compared to the previous fiscal year and budgeted amounts.
Notwithstanding the foregoing, to the extent the Borrowers do not constitute
more than 75% of both the Consolidated Total Assets of



Holdings and the consolidated revenue of Holdings, then the financial statements
required by clause (iii) above shall be audited.


(b)Quarterly Reports. As soon as available and in any event within forty-five
(45) days after the end of each of each fiscal quarter of each fiscal year of
Holdings and its Subsidiaries, (i) the unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal quarter and related
consolidated statements of income, cash flows and stockholders equity for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated balance sheet for the year end of the
previous fiscal year and related consolidated statements of income, cash flows
and stockholders equity for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer of Holdings stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a)(i) of this Section 5.01,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
management’s analysis and discussion of the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries for such fiscal
quarter and for the then elapsed portion of the fiscal year,
(iii) the unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
balance sheet and related consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, accompanied by a certificate
of a Financial Officer of the Borrower Representative stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Borrowers and
their Subsidiaries as of the date and for the periods specified in accordance
with GAAP consistently applied, and on a basis consistent with the annual
financial statements referred to in clause (iii) of Section 5.01(a), subject to
normal year-end audit adjustments and the absence of footnotes, and (iv)
management’s discussion and analysis of the financial condition, results of
operations and cash flows of the Borrowers and their Subsidiaries for such
fiscal quarter and for the then elapsed portion of the fiscal year and budgeted
amounts;


(c)Compliance Certificates. (i) Concurrently with any delivery of financial
statements under Sections 5.01(a) and (b), a Compliance Certificate (x)
certifying that no Default exists or, if a Default does exist and is continuing,
specifying in reasonable detail the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto and (y) setting forth
a list (in reasonable detail) of all amounts in respect of Permitted Liens
relating to any Collateral Vessel with respect to which (1) any action, suit,
claim, dispute or proceeding before any Governmental Authority is commenced or,
to the knowledge of any Loan Party, threatened, against such Collateral Vessel
or such Collateral Vessel is otherwise attached, levied, arrested or taken into
custody by any Governmental Authority by virtue of any such action, suit, claim,
dispute, proceeding or otherwise, or (2) any Loan Party has been notified
pursuant to 46 U.S.C. § 31343 that a “Notice of Claim of Lien” has been filed
against such Collateral Vessel, (ii) concurrently with any delivery of financial
statements under Section 5.01(a) or (b), a Compliance Certificate setting forth
a list of all Collateral Vessels, Immaterial Subsidiaries and Unrestricted
Subsidiaries as of the end of such fiscal year or fiscal quarter, as the case
may be, and (iii) concurrently with any delivery of financial statements
pursuant to Section 5.01(a) and Section 5.01(b), computations in reasonable
detail and reasonably satisfactory to the Administrative Agent demonstrating
compliance by both Holdings and the Borrowers, respectively, with the financial
covenants set forth in Section 5.21;


(d)Consolidating Financial Statements.    Concurrently with the delivery of any
consolidated financial statements of the Borrowers pursuant to Sections 5.01(a)
and (b), the related



consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of the Unrestricted Subsidiaries (if any) from such
consolidated financial statements;


(e)
[Intentionally Omitted];



(f)Budgets. No later than forty five (45) days following the first day of each
fiscal year of the Borrowers, a budget for such fiscal year in form reasonably
satisfactory to Administrative Agent prepared by the Borrowers for each fiscal
month of such fiscal year prepared in detail of the Borrowers, with appropriate
presentation and discussion in reasonable detail of the principal assumptions
upon which such budget is based, accompanied by a certificate of a Financial
Officer of the Borrower Representative certifying that the budget is a
reasonable estimate for the periods covered thereby;


(g)Other Reports and Filings. Promptly after the filing or delivery thereof,
copies all financial information, proxy materials and reports, if any, which any
Loan Party shall publicly file with the SEC or deliver to the holders (or any
trustee, agent or other representative therefor) of Holdings’ and the Borrowers’
material Indebtedness, together with any appraisals of ABL Priority Collateral
Vessels and borrowing base certificates delivered pursuant to an ABL Facility,
pursuant to the terms of the documentation governing such Indebtedness, in each
case, to the extent that any such information, proxy materials or reports are
not independently delivered pursuant to this Agreement or publicly available;


(h)Environmental Information. At any time that any Loan Party has breached the
representation and warranty in Section 3.19, is not in compliance with Section
5.09(a) or has delivered a notice pursuant to Section 5.02(e), provide, at the
Borrowers’ sole cost and expense and at the request of the Administrative Agent,
either (a) an environmental site assessment report concerning the Real Property
owned, leased or operated by such Loan Party that is the subject of any such
breach, non-compliance or notice, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent and the Lenders, provided that
if the Borrowers fail to provide the same within forty-five (45) days after such
request was made, the Administrative Agent may order the same at any time
thereafter if the Borrowers are not diligently pursuing the completion of such
report, the cost of which shall be borne by the Borrowers alone, and in such
case the respective Loan Party shall grant and hereby grants to the
Administrative Agent and the Lenders and their respective agents reasonable
access to such Real Property and specifically grant the Administrative Agent and
the Lenders a license to undertake such an assessment at any reasonable time
upon reasonable notice to the Borrowers, all at the sole cost and expense of the
Borrowers; or (b) copies of the reports of the United States Coast Guard,
Environmental Protection Agency and National Transportation Safety Board, and of
any applicable state agency, if and when issued, concerning such breach,
non-compliance or notice if related to a Vessel or Chartered Vessel owned,
chartered to or operated by such Loan Party;


(i)Other Information. Promptly, copies of the current borrowing base
certificates delivered by the Borrowers to the ABL Lenders or such other
information regarding the operations, business affairs and financial condition
of any Loan Party, or compliance with the terms of any Term Loan Document, or
the environmental condition of any Vessel, Chartered Vessel or Real Property, as
the Administrative Agent, the Collateral Agent or any Lender may reasonably
request from time to time. Each Lender acknowledges that the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to in this Section 5.01, and in any event shall have no
responsibility to monitor compliance by any Loan Party with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery of
or maintaining its copies of such documents;


(j)Profit Sharing Agreement. Concurrently with any delivery of any financial
statements under Section 5.01(a) or (b), an Officer’s Certificate from a
Responsible Officer of the



Borrower Representative setting forth computations, in reasonable detail,
demonstrating the calculation of the estimated or, if then-determinable, actual
Profit Share (as defined in the Profit Sharing Agreement) not yet paid
constituting Excluded Collateral pursuant to clause (xvi) of the definition
thereof; and


(k)Public Corporate Rating. Will cause Holdings and its Subsidiaries to deliver
to the Administrative Agent, on each anniversary of the Closing Date, a
monitored public facility rating (but not a specific monitored public facility
rating) for the Term Loans, in each case from S&P or another NRSRO acceptable to
the Required Lenders.


Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event,
within five (5) Business Days of obtaining knowledge thereof):


(a)any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;


(b)the filing or commencement of, or notice of intention of any person to file
or commence, any action, suit, litigation or proceeding, whether at law or in
equity or otherwise by or before any Governmental Authority, (i) against any
Loan Party that has had, or would reasonably be expected to result in, a
Material Adverse Effect, (ii) with respect to any Term Loan Document or (iii)
with respect to any of the other Transactions;


(c)any event, change, effect, development, circumstance, or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect;


(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;


(e)the receipt by any Loan Party of any notice of any Environmental Claim,
violation by any Loan Party of Environmental Law, or knowledge by any Loan Party
that there exists a condition that has resulted, or would reasonably be expected
to result, in an Environmental Claim or a violation of or liability under, any
Environmental Law, except for Environmental Claims, violations. conditions and
liabilities the consequence of which would not be reasonably expected to result
in a Material Adverse Effect; and


(f)(i) the incurrence of any Lien (other than Permitted Liens) on, or claim
assessed against, all or any material portion of the Collateral or (ii) the
occurrence of any other event which would reasonably be expected to materially
and adversely affect all or a material portion of the Collateral.


Section 5.03 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and maintain in full force and effect
its legal existence and all rights, franchises, licenses, privileges, permits,
Governmental Approvals and Intellectual Property, except (x) as otherwise
permitted under the Term Loan Documents or (y) other than in the case of the
legal existence of any Loan Party, to the extent that the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.


(b) Except as otherwise permitted under any Term Loan Document, do or cause to
be done all things necessary to obtain, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material tangible properties used or useful in the business of the Borrowers and
from time to time will make, or cause to be made, all appropriate repairs,
renewals and replacements thereof.



Section 5.04 Insurance. (a) Keep its insurable property adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance with financially sound and reputable insurers, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to the Vessels, Chartered Vessels and other properties material to the
business of the Borrowers against such casualties and contingencies and of such
types and in such amounts with such deductibles as has been historically carried
by the Borrowers or is customary for similar businesses operating in the same or
similar locations, or as otherwise required by any Legal Requirements; provided,
however, in addition to the requirements set forth above in this sentence, the
Borrowers will at all times cause at least the Required Insurance to be
maintained with respect to the Collateral Vessels.


(b)All general property insurance policies and general liability insurance
policies (in each case, with an individual policy value in excess of $1,000,000,
except with respect to insurance related to the Vessels (which are covered by
clause (c) below)) maintained by a Loan Party shall (i) provide that no
cancellation, material reduction in amount or material reduction in coverage
thereof shall be effective until at least fourteen (14) days (or ten (10) days
in the case of non-payment of premium) after receipt by the Lenders of written
notice thereof, and (ii) name the Collateral Agent as loss payee (in the case of
general property insurance) or additional insured on behalf of the Secured
Parties (in the case of general liability insurance), as applicable; provided,
however, that war risk insurance shall be subject to customary automatic
termination of cover provisions in accordance with market practice.


(c)
Cause the Insurance Deliverables Requirement to be satisfied at all times.



(d)Notify the Lenders as soon as reasonably practicable whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 5.04 is taken out by (or on behalf
of) any Borrower; and promptly as soon as reasonably practicable deliver to the
Lenders a copy of such policy or policies.


(e)No Borrower that is an owner or charterer of any Vessel or Chartered Vessel
will take any action that is reasonably likely to be the basis for termination,
revocation or denial of any material insurance coverage required to be
maintained under the Term Loan Documents in respect of any Vessel or Chartered
Vessel or that could reasonably be the basis for a defense to any material claim
under any insurance policy maintained in respect of the Vessels and Chartered
Vessels, and the Borrowers shall otherwise comply in all material respects with
all insurance policies in respect of the Vessels and Chartered Vessels.


Section 5.05 Obligations and Taxes. (a) Pay and discharge promptly when due all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful material claims for
labor, services, materials and supplies or otherwise that, if unpaid, might give
rise to a Lien (other than a Permitted Lien) upon such properties or any part
thereof; provided, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable Loan
Party shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP, and (ii) such contest
operates to suspend collection of the contested Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien.


(b)Timely and correctly file all federal, state and other material Tax Returns
required to be filed by it.



(c)The Borrowers do not intend to treat the Term Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event the Borrowers determine to take any action inconsistent with such
intention, it will promptly notify the Lenders thereof.


(d)Pay, perform and observe all of the terms and provisions of its Indebtedness
and other contractual obligations promptly and in accordance with their
respective terms except to the extent any failure to pay, perform or observe any
such Indebtedness or other contractual obligations either would not constitute a
Default or would not be reasonably expected to result in a Material Adverse
Effect.


Section 5.06 Employee Benefits. (a) Comply with all applicable Legal
Requirements, including the applicable provisions of ERISA and the Code, with
respect to all Employee Benefit Plans, except where such non-compliance would
not be reasonably expected to result in a Material Adverse Effect and (b)
furnish to the Administrative Agent, upon request, copies of (i) annual report
(Form 5500 Series) filed by any Loan Party or any of its ERISA Affiliates with
the Employee Benefits Security Administration with respect to each Pension Plan
sponsored or maintained by any Loan Party, (ii) the most recent actuarial
valuation report for each such Pension Plan, (iii) all notices received by any
Loan Party or any of its Subsidiaries from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event, and (iv) such other information,
documents or governmental reports or filings related to any Pension Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request.


Section 5.07 Maintaining Records; Access to Properties and Inspections;
Quarterly Lender Calls. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all Legal
Requirements are made of all dealings and transactions in relation to its
business and activities (including accurate and complete records of its
receivables and all payments and collection thereon). Each Loan Party will
permit any representatives designated by the Administrative Agent and the
Collateral Agent upon two (2) Business Days’ advance notice, during normal
business hours, and not more than twice during any fiscal year of Holdings or
the Borrowers (unless an Event of Default exists) (x) to visit and inspect in
the presence of an officer of such Loan Party the financial records and the
property of such Loan Party and to make extracts from and copies of such
financial records, and (y) to permit any representatives designated by the
Administrative Agent and the Collateral Agent to discuss the affairs, finances,
accounts and condition of any Loan Party with the officers and employees thereof
and advisors thereof (including independent accountants thereof) in the presence
of an officer of such Loan Party; provided, however, nothing in this Section
5.07(a) either shall limit the rights of the Administrative Agent and the
Collateral Agent, or the obligations of the Loan Parties, under Section 5.13.


(b) Within one hundred twenty (120) days after the close of the fourth (4th)
fiscal quarter of the Borrowers in any fiscal year of the Borrowers, and, at the
request of the Administrative Agent, within sixty (60) days after the close the
first three (3) fiscal quarters of the Borrowers during each fiscal year of the
Borrowers, host a conference call (the cost of which conference call is to be
paid by the Borrowers) with representatives of the Administrative Agent and all
Lenders (other than the Public Lenders) who choose to participate in such
conference call upon reasonable prior notice to be held at such time as
reasonably agreed by the Borrowers and the Administrative Agent, at which
conference call shall be reviewed the financial results of the previous fiscal
quarter and the year-to-date financial condition of the Loan Parties and the
budgets presented for the current fiscal year of the Borrowers.


Section 5.08    Use of Proceeds. Use the proceeds of the Initial Term Loan or
any Incremental Term Loan only for the purposes set forth in Section 3.12.


Section 5.09    Compliance with Environmental Laws and other Legal Requirements.



(a)Comply, and use commercially reasonable efforts to cause all third party
lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any remedial action required by Environmental Laws; provided, however,
that no Loan Party shall be required to take any of the foregoing actions in
this Section 5.09 to the extent that the failure to do so would not reasonably
be expected to result in a Material Adverse Effect.


(b)Comply with all other Legal Requirements (including the Jones Act) of, and
all applicable restrictions imposed by, all Governmental Authorities in respect
of the conduct of its business and the ownership of its property, except for
such non-compliance as would not reasonably be expected to have a Material
Adverse Effect.


Section 5.10 Additional Collateral; Additional Borrowers. (a) Subject to this
Section 5.10, with respect to (x) any property acquired after the Closing Date
(other than Excluded Collateral) by the Borrowers and (y) any property
constituting Equity Interests of the Borrowers or any intercompany Indebtedness
owed to Holdings by any of the Borrowers, in each case, that is intended to be
subject to the Lien created by any of the Security Documents but is not so
subject, promptly (and in any event within thirty (30) days after the
acquisition thereof) (i) execute and deliver to the Lenders and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Required Lenders shall reasonably deem necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on such property subject to no Liens other than Permitted Liens,
(ii) to the extent reasonably requested by the Required Lenders, deliver
opinions of counsel to the Loan Parties in form and substance, and from counsel,
reasonably acceptable to the Required Lenders, and (iii) take all actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Documents in accordance with all applicable Legal Requirements,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Lenders. The Borrowers and the other Loan Parties
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Required Lenders shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents
against such after-acquired properties.


(b)With respect to any person that becomes a direct or indirect Subsidiary of
any Borrower after the Closing Date, promptly (and in any event within thirty
(30) days after such person becomes a direct or indirect Subsidiary of such
Borrower) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by such
Borrower (except to the extent constituting Excluded Collateral), together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all intercompany notes owing from such Subsidiary to such
Borrower together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Borrower and (ii) in the case such
Subsidiary is a Domestic Subsidiary, cause such new Domestic Subsidiary to (A)
execute a Joinder Agreement to become a Borrower hereunder and a party to the
Security Agreement and the Intercreditor Agreement, (B) deliver to the Lenders
an opinion or opinions of counsel to such Domestic Subsidiary in form and
substance, and from counsel, reasonably satisfactory to the Required Lenders,
and (C) take all actions necessary or advisable in the opinion of the Required
Lenders and the Collateral Agent to cause the Lien created by the applicable
Security Documents to be duly perfected to the extent required by such Security
Documents in accordance with all applicable Legal Requirements, including the
filing of financing statements (or equivalent registrations) in such
jurisdictions as may be reasonably requested by the Required Lenders and the
Collateral Agent. Notwithstanding the foregoing, the Equity Interests required
to be delivered to the Collateral Agent pursuant to clause (i) of the
immediately preceding sentence with respect to the Equity Interests of a Foreign
Subsidiary that is a CFC shall be limited to (A) 66% of the total voting power
of all outstanding Voting Equity Interests of such Foreign Subsidiary as long as
necessary to avoid having the pledge of



such Voting Equity Interests treated for U.S. income tax purposes as an indirect
pledge of the assets of such Foreign Subsidiary, and otherwise shall be 100% of
the total voting power of all outstanding Voting Equity Interests of such
Foreign Subsidiary, and (B) 100% of the Equity Interests not constituting Voting
Equity Interests of such Foreign Subsidiary (it being understood that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Equity
Interests for purposes of this Section 5.10(b)).


(c)
[Reserved].



(d)
[Reserved].



(e)
[Reserved].



(f)Promptly after, and in any event within forty-five (45) days of, (i) the
acquisition by a Borrower of a Vessel after the Closing Date, or (ii) any person
that owns a vessel becoming a Borrower hereunder after the Closing Date, grant
to the Mortgage Trustee a security interest in and Collateral Vessel Mortgage on
such Vessel. Such Collateral Vessel Mortgage shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Required
Lenders and the Mortgage Trustee and shall satisfy the provisions of the Vessel
Collateral Requirements and such Collateral Vessel Mortgage shall constitute a
valid and enforceable perfected First Priority (or, to the extent constituting
ABL Priority Collateral, Second Priority) Lien subject only to Permitted
Collateral Vessel Liens related thereto.


Section 5.11 Security Interests; Further Assurances. (a) Promptly upon the
reasonable request of the Administrative Agent or the Collateral Agent, at the
sole cost and expense of the Loan Parties, (i) execute, acknowledge and deliver,
or cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral intended
to be covered by the Security Documents, subject to no other Liens except
Permitted Liens (or, in the case of Collateral Vessels, Permitted Collateral
Vessel Liens), or obtain any consents or waivers as may be necessary or
appropriate in connection therewith and (ii) without limiting the generality of
the foregoing, execute, if required, and file, or cause to be filed, such
financing or continuation statements under the UCC, or amendments thereto, such
amendments or supplements to the Collateral Vessel Mortgages (including any
amendments required to maintain the Liens granted by such Collateral Vessel
Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the Administrative Agent or the Collateral Agent may
reasonably require (subject to any limitations that may be set forth in the
Security Documents), to protect and preserve the Liens granted or purported to
be granted by the Security Documents. Notwithstanding the foregoing, with
respect to Intellectual Property, the Borrowers and Subsidiary Guarantors shall
only be required to file and record Intellectual Property security agreements
with respect to material Intellectual Property in the United States Patent and
Trademark Office or in the United States Copyright Office, as applicable (it
being understood, without limiting the foregoing, that the Borrowers shall not
be obligated to record any such grant of security interest in the Collateral
that is Intellectual Property issued by or pending before any jurisdiction
outside of the United States).


(b) At the reasonable written request of any counterparty to a Bank Product
Agreement entered into after the Closing Date, the applicable Loan Party shall
promptly execute an amendment to each Collateral Vessel Mortgage confirming that
the obligations under such Bank Product Agreement are Secured Obligations under
each Collateral Vessel Mortgage, and cause the same to be



promptly and duly recorded, and such amendment shall be in form and substance
reasonably satisfactory to the Administrative Agent.


Section 5.12 Certain Information Regarding the Loan Parties. (a) Furnish thirty
(30) days prior (or such shorter period acceptable to the Administrative Agent
in its sole discretion) written notice to the Administrative Agent of any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s organizational structure, (iv)
in any Loan Party’s Federal Taxpayer Identification number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction). Each Loan Party agrees not to effect any change referred to in
the immediately preceding sentence unless, within five (5) Business Days after
such change (or such longer period acceptable to the Administrative Agent in its
sole discretion), all filings have been made under the UCC or otherwise that are
required (x) for the Collateral Agent to maintain the validity, enforceability,
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable, and
(y)in the case of a Collateral Vessel, to ensure that the Vessel Collateral
Requirements remain satisfied with respect to such Collateral Vessel. Each Loan
Party shall promptly provide the Administrative Agent with certified
Organizational Documents reflecting any of the changes described in the first
sentence of this Section 5.12.


Section 5.13 Appraisals; Inspections. The Borrowers agree that the Collateral
Agent and the Administrative Agent (and their respective agents, representatives
and consultants) shall be permitted to conduct from time to time Vessel
Appraisals by Approved Appraisers of the Collateral Vessels (and related
assets), which, in the case of the Appraisals delivered on the first and third
anniversaries of the Closing Date, shall be a desktop appraisal of the Term Loan
Priority Collateral Vessels, and in the case of the Appraisals delivered on the
second and fourth anniversaries of the Closing Date, shall be a full appraisal
of the Term Loan Priority Collateral Vessels built in 2009 or thereafter and a
desktop appraisal of the other Term Loan Priority Collateral Vessels; provided
that in the case of the Appraisal delivered on the fourth anniversary of the
Closing Date, if the Holdings Total Leverage Ratio is not more than 3.0 to 1.0,
then such Appraisal shall be a desktop Appraisal in respect of all Term Loan
Priority Collateral Vessels; provided, that (i) the Collateral Agent and the
Administrative Agent shall only be permitted to conduct one Vessel Appraisal
(or, in the discretion of the Administrative Agent or the Collateral Agent, two
Vessel Appraisals) in the aggregate for each Collateral Vessel at the Borrowers’
cost and expense in any twelve (12) month period, and (ii) during the existence
and continuation of an Event of Default, there shall be no limit on the number
of additional Vessel Appraisals of each Collateral Vessel that the Collateral
Agent and the Administrative Agent may conduct at the Borrowers' cost and
expense in any twelve (12) month period. The Borrowers agree to permit annual
inspections of the Vessels by an Approved Broker (and if requested by the
Collateral Agent, accompanied by the Collateral Agent or its representative) no
more than one (1) time per year per Vessel absent an Event of Default, and
during the existence and continuance of an Event of Default, as often as the
Collateral Agent shall request. None of the Collateral Agent, the Administrative
Agent and the Lenders shall have any duty to any Loan Party to make any
inspection, nor to share any results of any inspection or report with any Loan
Party. Each of the Loan Parties acknowledges that all inspections and reports
are prepared for the Collateral Agent, the Administrative Agent and the Lenders
for their purposes and the Loan Parties shall not be entitled to rely upon them.


Section 5.14 Deposit Accounts; Securities Accounts. To the extent that any
Borrower enters into any Deposit Account Control Agreement or Securities Account
Control Agreement with respect to any Controlled Specified ABL Account, such
Borrower also shall enter into a Deposit Account Control Agreement or Securities
Account Control Agreement, as applicable, in favor of the Collateral Agent
covering such Controlled Specified ABL Account.



Section 5.15 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified therein. Notwithstanding anything to the contrary contained in
this Agreement or the other Term Loan Documents, the parties hereto acknowledge
and agree that all conditions precedent and representations contained in this
Agreement and the other Term Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described on Schedule 5.15 within the time periods required thereon,
rather than as elsewhere provided in the Term Loan Documents).


Section 5.16    Citizenship; Flag of Vessel; Vessel Classifications; Operation
of Vessels.


(a)    Each Borrower which owns, charters by demise or operates a Vessel or
Chartered Vessel will remain a Section 2 Citizen qualified to own, charter by
demise and operate such Vessel or Chartered Vessel under the laws of the United
States if such qualification is required for the trade in which such Vessel or
Chartered Vessel is engaged.


(b)    Each Borrower which owns, charters by demise or operates a Vessel or
Chartered Vessel will (i) comply with and satisfy all applicable Legal
Requirements of the United States in order that such Vessel or Chartered Vessel
shall continue to be documented pursuant to the laws of the United States with
such endorsements as shall qualify such Vessel or Chartered Vessel for
participation in the trades and services to which it is dedicated from time to
time, and (ii) not do or allow to be done anything whereby such documentation is
or would reasonably be expected to be forfeited, unless the failure to comply
with such Legal Requirements or obtain such documentation for such Vessel or
Chartered Vessel would not reasonably be expected have a Material Adverse
Effect.


(c)    Each Borrower which owns, charters by demise or operates a Vessel or
Chartered Vessel will ensure that each Vessel or Chartered Vessel is in all
respects seaworthy and fit for its intended service and maintains its
classification in effect as of the Closing Date (or a higher classification) or
is classed in the highest class available for vessels of its age and type with
an Approved Classification Society, free of any overdue conditions or
recommendations affecting class, unless the failure to maintain such
seaworthiness or to remain fit for its intended service or obtain such
classification or the existence of any overdue conditions or recommendations
affecting class would not reasonably be expected to have a Material Adverse
Effect or result in any suspensions, discontinuances or withdrawal of class.


(d)    Each Borrower which owns, charters by demise or operates a Vessel or
Chartered Vessel will submit such Vessel or Chartered Vessel to such surveys as
may be required for classification purposes and, upon the reasonable written
request of the Administrative Agent, supply to the Administrative Agent and the
Lenders copies of all such survey reports and classification certificates issued
in respect thereof.


(e)    Each Borrower which owns, charters by demise or operates a Vessel or
Chartered Vessel will promptly pay and discharge all tolls, dues, taxes,
assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Collateral Vessel Liens) on, or claims
(other than Permitted Collateral Vessel Liens) enforceable against, such Vessel
or Chartered Vessel other than any of the foregoing (i) being contested in good
faith and diligently by appropriate legal proceedings, and, in the event of
arrest of any Vessel or Chartered Vessel pursuant to legal process, or in the
event of its detention in exercise or purported exercise of any such Lien or
claim as aforesaid, procure the release of such Vessel or Chartered Vessel from
such arrest or detention forthwith upon receiving notice thereof by providing
bail or otherwise as the circumstances may require, (ii) Liens incurred or
placed on Chartered Vessels by their respective owners to the extent permitted
by the terms of the respective charter



(“Permitted Chartered Vessel Liens”), or (iii) which would not reasonably be
expected to have a Material Adverse Effect.


(f)    Each Borrower which owns, charters by demise or operates a Vessel or
Chartered Vessel will maintain a valid Certificate of Financial Responsibility
(Oil Pollution) issued by the United States Coast Guard pursuant to the Federal
Water Pollution Control Act to the extent that such certificate may be required
by applicable Legal Requirements for any Vessel or Chartered Vessel and such
other similar certificates as may be required in the course of the operations of
any Vessel or Chartered Vessel pursuant to the International Convention on Civil
Liability for Oil Pollution Damage of 1969, or other applicable Legal
Requirements (including the ISM Code and the ISPS Code).


(g)    Promptly after, and in any event within forty-five (45) days after, (i)
the acquisition by a Borrower of a Vessel after the Closing Date, (ii) any
person that owns a Vessel becomes a Borrower hereunder after the Closing Date,
or (iii) any change of the documented owner, name or official number, of a
Vessel, (x) the Borrowers shall provide the Administrative Agent and the
Collateral Agent with the name, documented owner, official number and, if such
Vessel is a Collateral Vessel, the applicable Borrower shall take such action as
the Collateral Agent may reasonably request to ensure the Collateral Agent has a
valid and perfected First Priority (or, in the case of each ABL Priority
Collateral Vessel, Second Priority) Lien thereon, and (y) in the case of
preceding clauses (i) and (ii) as they relate to a Collateral Vessel, the
Collateral Agent shall (at the Borrowers’ sole cost and expense and reasonable
request) cooperate with the Borrowers to record any filings that are required to
ensure that the Vessel Collateral Requirements are satisfied.


(h)    Each Borrower which enters into a Permitted Charter of a Collateral
Vessel shall cause to be included in such charter a provision confirming the
priority of any preferred ship mortgages covering such Collateral Vessel over
the rights of the charterer under such Permitted Charter, and upon such
Borrower’s request solely with respect to the “OVERSEAS CASCADE”, Official
Number 1221232 and as a condition to the extension or replacement of that
certain Time Charter Party dated October 4, 2007 by and between Petrobras
America Inc. (“Petrobras”) and Overseas ST Holding LLC, the Mortgage Trustee
shall enter into, with Petrobras, a quiet enjoyment agreement substantially in
the form of Exhibit R together with such additional terms reasonably requested
by Petrobras, subject to the Mortgage Trustee’s consent, such consent not to be
unreasonably withheld or delayed; provided, however, that the foregoing
provisions of this clause (h) shall not apply to any Permitted Charter with a
term (including extension options) of twelve (12) months or less so long as the
Lien of the Collateral Vessel Mortgage covering such Collateral Vessel has
priority over the rights of the charterer under such Permitted Charter as a
matter of law. As a condition to the entrance by the Mortgage Trustee into any
quiet enjoyment agreement, Overseas ST Holding LLC shall require Petrobras to at
all times during the term of any such quiet enjoyment agreement, to deposit all
charter hire and other payments under any charter that is the subject of such
quiet enjoyment agreement into an account over which the Collateral Agent has a
First Priority Lien and which account is subject to a Deposit Account Control
Agreement in form and substance satisfactory to the Collateral Agent and which
Lien shall be subject to the terms and conditions of the Intercreditor
Agreement.


Section 5.17 Borrower Group. So long as this Agreement shall remain in effect
and until the Term Commitments have been terminated and all Obligations
satisfied, (i) the Borrowers shall consist of OBS and those Subsidiaries of OBS
that own (a) 75% of the consolidated assets held by Holdings and its
Subsidiaries, and (b) 75% of the consolidated gross revenues of Holdings and its
Subsidiaries, or (ii) the Borrowers shall comply with the requirements set forth
in the last sentence of Section 5.01(a).



Section 5.18 Material Agreements. Comply with all contracts (including any
charter contracts) and other agreements to which any Loan Party is a party,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.


Section 5.19 Ship Management. Cause all Vessels owned by the Borrowers to be
managed by Holdings or an Affiliate of Holdings or any third party manager
reasonably acceptable to the Required Lenders, in each case, who is a Section 2
Citizen.


Section 5.20 Maintenance of Ratings. Maintain a public rating of the Term Loans
(but not maintain a specific rating) from S&P or another NRSRO acceptable to the
Required Lenders.


Section 5.21    Financial Covenants.


(a)In the case of Holdings, maintain at all times a Holdings Total Leverage
Ratio for the four (4) quarters most recently ended of not more than the
following:


5.0 to 1.0 at any time during the fiscal years 2018 and 2019;
4.25 to 1.0 at any time during the fiscal year 2020;
3.75 to 1.0 at any time during the fiscal year 2021; and
3.25 to 1.0 at any time during all fiscal years thereafter.


(b)In the case of Holdings, maintain at all times for the four (4) quarters most
recently ended a Fixed Charge Coverage Ratio of not less than 1.2 to 1.00.


(c)In the case of the Borrowers (exclusive of the Unrestricted Subsidiaries)
maintain at all times for the four (4) quarters most recently ended a Fixed
Charge Coverage Ratio of not less than 1.2 to 1.0.


Section 5.22 Most Favored Nations Provisions. In the event that any Borrower
shall enter into any new (or shall modify any existing) agreement, instrument or
document creating, securing or evidencing Indebtedness in excess of $5,000,000
containing one or more additional financial covenants (including, without
limitation, financial reporting covenant) or additional defaults related thereto
not contained in this Agreement, or more favorable financial covenants
(including, without limitation, financial reporting covenants) or events of
default related thereto, the terms of this Agreement shall, without any further
action on the part of the Loan Parties, the Administrative Agent, the Collateral
Agent or the Lenders, be deemed to be amended automatically to include each such
additional financial covenants and additional defaults related thereto or more
favorable financial covenant or event of default related thereto contained in
such agreement, instrument or document; provided, however, that if subsequent
thereto, the parties to any such agreements, instruments or documents agree to
remove, loosen or make less restrictive any such financial covenants or events
of default, then the terms of this Agreement shall, without any further action
on the part of the Loan Parties, the Administrative Agent, the Collateral Agent
and the Lenders and so long as such new terms are no less favorable to the
Lenders than those which exist on the date hereof, shall be deemed to be
similarly amended. In the event that the lenders under any such agreements,
instruments or documents receive any compensation for such removal, loosening or
making less restrictive such additional financial covenants or events of
default, the Lenders shall be entitled to receive compensation (including,
without limitation, an increase in any interest rate or the payment of any fees)
in equivalent proportion thereto. The Loan Parties further covenant to promptly
execute and deliver at the Borrowers’ cost and expense (including the fees and
expenses of the Administrative Agent’s counsel) an amendment to this Agreement
in form and substance satisfactory to the Administrative Agent and the Required
Lenders evidencing the amendment of this Agreement to include such additional
financial covenants and additional defaults related thereto, or more



favorable financial covenants or events of default related thereto, provided
that the execution and delivery of such amendment shall not be a precondition to
the effectiveness of such amendment as provided for in this Section 5.22, but
shall merely be for the convenience of the parties hereto.


Section 5.23 AML/KYC Compliance. Promptly following a request by the
Administrative Agent or any Lender therefor, provide such information and
documentation reasonably requested by such party in order to allow such party to
comply with all applicable “know your customer” requirements as set forth in
such party’s bona fide internal policies or are legally required under the
Patriot Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.


ARTICLE VI NEGATIVE COVENANTS
Holdings and each other Loan Party covenants and agrees with the Administrative
Agent, the Collateral Agent and each Lender that, so long as this Agreement
shall remain in effect and until the Term Commitments have been terminated and
the principal of and interest and premium (if any) on the Initial Term Loan and
each Incremental Term Loan and all Fees and all other expenses or amounts
payable under any Term Loan Document have been paid in full (other than
contingent indemnification obligations for which no claim or demand has been
made), Holdings and each other Loan Party will not:


Section 6.01    Indebtedness. Allow any Borrower to incur, create, assume or
permit to exist, directly or indirectly, any Indebtedness, except:


(a)Indebtedness incurred under this Agreement and the other Term Loan
Documents;


(b)Indebtedness under the ABL Credit Agreement in an aggregate outstanding
principal amount not to exceed $60,000,000 and any Permitted Refinancing
Indebtedness in respect thereof constituting an ABL Facility;


(c)
Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(c), if

any;


(d)Indebtedness under Hedging Obligations under Permitted Hedging Agreements in
an amount not to exceed $10,000,000, in each case entered into in the ordinary
course of business and not for speculative purposes; provided, that if such
Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Term Loan Documents, and (ii) the notional principal amount of such
Hedging Obligations at the time incurred does not exceed the principal amount of
the Indebtedness to which such Hedging Obligations relate;


(e)Indebtedness arising from Investments permitted by Section 6.04 and
Indebtedness of a Borrower owed to Holdings;


(f)(x) Indebtedness in respect of Purchase Money Obligations, and Permitted
Refinancing Indebtedness in respect thereof, in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding and (y) additional
Indebtedness in respect of Purchase Money Obligations incurred for the purpose
of financing all or any part of the purchase price or cost of construction,
installation or improvement of Vessels of the Borrowers or Chartered Vessels, so
long as (i) immediately before and after giving pro forma effect to the
incurrence of such additional Indebtedness, no Event of



Default then exists or would result therefrom, and (ii) the Borrowers shall be
in compliance, on a Pro Forma Basis, with an OBS Total Leverage Ratio of no
greater than 4.50:1.00 for the Test Period most recently ended for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a)(iii) or (b)(iii), as applicable;


(g)assumed Indebtedness of any person that becomes a Borrower (or is merged or
consolidated with and into a Borrower) after the date hereof in connection with
a Permitted Acquisition or other Investment permitted hereunder in an aggregate
principal amount not to exceed $30,000,000 at any time outstanding for all such
Indebtedness; provided, that such Indebtedness (i) exists at the time of such
Permitted Acquisition or other Investment, and (ii) is not created in
anticipation or contemplation of such Permitted Acquisition or other Investment;


(h)Indebtedness in respect of bid, performance, customs or surety bonds issued
for the account of any Borrower in the ordinary course of business, including
guarantees or obligations of any Borrower with respect to letters of credit
supporting such bid, performance, customs or surety obligations (in each case
other than for an obligation for borrowed money), in an aggregate amount not to
exceed
$5,000,000 at any time outstanding;


(i)Indebtedness in respect of the Non-Jones Act Tanker Loans in an amount not to
exceed $55,000,000 in the aggregate;


(j)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;


(k)Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;


(l)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;


(m)other Indebtedness in an aggregate principal amount for all Borrowers not to
exceed $50,000,000 at any time outstanding, of which up to (but not more than)
$30,000,000 may be secured to the extent permitted by Section 6.02(w);


(n)Additional Permitted Unsecured Debt under the Additional Permitted Unsecured
Debt Documents not to exceed $5,000,000 in the aggregate, so long as (i) the
requirements set forth in the definition of “Additional Permitted Unsecured
Debt” contained herein are (and continue to be) satisfied,
(ii) no Default exists immediately before or after giving effect to the
incurrence of such Indebtedness, (iii) at the time of the incurrence of such
Indebtedness and immediately after giving effect thereto, the Borrowers shall be
in compliance, on a Pro Forma Basis with, an OBS Total Leverage Ratio of no
greater than 4.5 to 1.0 for the Test Period most recently ended for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a)(iii) or (b)(iii), as applicable, and (iv) prior to the
incurrence of such Indebtedness, the Borrowers shall have delivered to the
Administrative Agent an Officer’s Certificate of the Borrower Representative
certifying as to compliance with the requirements of preceding clauses (i)
through (iii) and containing the calculations (in reasonable detail) required by
preceding clause (iii); and


(o)Subordinated Indebtedness so long as (i) no Default exists immediately before
or after giving effect to the incurrence of such Subordinated Indebtedness, and
(ii) at the time of incurrence



of such Subordinated Indebtedness and immediately after giving effect thereto,
the Borrowers shall be in compliance, on a Pro Forma Basis, with an OBS Total
Leverage Ratio of no greater than 4.5 to 1.0 for the Test Period most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.01(a)(iii) or (b)(iii), as applicable.


(p)Indebtedness incurred in relation to (i) maintenance, repairs, refurbishments
and replacements required to maintain the classification of any of the Vessels
or Chartered Vessels owned, leased, time chartered or bareboat chartered to or
by the any Borrower in the ordinary course of business,
(ii)dry docking of any of the Vessels or Chartered Vessels owned or leased by
any Borrower for maintenance, repair, refurbishment or replacement purposes in
the ordinary course of business and (iii) Vessel or Chartered Vessel amendments
or modifications required to allow worldwide trading and commercial acceptance
by any potential charterer, in each case as required by any change after the
Closing Date in applicable law or regulation.


Section 6.02 Liens. Allow any Borrower to create, incur, assume or permit to
exist, directly or indirectly, any Lien on any property now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except the following (collectively, the “Permitted Liens”):


(a)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are immaterial or being contested in good
faith by appropriate proceedings timely initiated and for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;


(b)    Liens in respect of property (other than Vessels) of any Borrower imposed
by law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business
(including customary contractual landlords’ liens under operating leases entered
into in the ordinary course of business), and (i) which do not in the aggregate
materially and adversely affect the value of the property subject to such Lien,
and do not materially impair the use thereof in the operation of the business of
the respective Borrower, and (ii) which, if they secure obligations that are
then due and unpaid, are being contested in good faith by appropriate legal
proceedings timely initiated and diligently pursued and for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;


(c)    any Lien in existence on the Closing Date and set forth on Schedule
6.02(c) and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) does not secure an aggregate
amount of Indebtedness or other obligations, if any, greater than that secured
on the Closing Date (minus the aggregate amount of any permanent repayments and
prepayments thereof since the Closing Date but only to the extent that such
repayments and prepayments by their terms cannot be reborrowed or redrawn and do
not occur in connection with a refinancing of all or a portion of such
Indebtedness) and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an “Existing Lien”);


(d)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions, servitudes and other similar
charges or encumbrances, and minor title deficiencies, in each case, on or with
respect to any Real Property, whether now or hereafter in existence, not (i)
securing Indebtedness, (ii) individually or in the aggregate materially
impairing the



value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Borrowers at or otherwise with respect to such Real Property;


(e)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Borrower(s) affected shall in good
faith be diligently prosecuting an appeal or proceedings for review in respect
of which there shall be secured a subsisting stay of execution pending such
appeal or proceedings;


(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, performance, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (in each case, exclusive of
obligations for the payment of Indebtedness) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided, that with respect to clauses (x), (y)
and (z) of this Section 6.02(f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;


(g)    leases of the properties of any Borrower, in each case entered into in
the ordinary course of such Borrower’s business so long as such leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of such Borrower or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;


(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower in the
ordinary course of business in accordance with the past practices of such
Borrower;


(i)    Liens securing Indebtedness incurred by any Borrower pursuant to Section
6.01(f), provided, that (i) any such Liens attach only to the property being
financed pursuant to such Indebtedness and (ii) do not encumber any other
property of such Borrower;


(j)    so long as the Intercreditor Agreement is in effect and subject to the
terms thereof, Liens on the Collateral securing obligations under the ABL Loan
Documents;


(k)    Liens on property rented to, or leased by, any Borrower pursuant to a
Sale and Leaseback Transaction; provided, that (i) such Sale and Leaseback
Transaction is permitted by Section 6.03, (ii) such Liens do not encumber any
other property of such Borrower, and (iii) such Liens secure only the
Attributable Indebtedness incurred in connection with such Sale and Leaseback
Transaction;


(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Borrower, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided, that, unless such Liens are non-consensual and
arise by operation of applicable Legal



Requirements, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;


(m)    Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Borrower to the extent
permitted hereunder; provided, that
(x) such Liens (i) do not extend to property not subject to such Liens at the
time of such acquisition, merger or consolidation (other than improvements
thereon), (ii) are no more favorable to the lienholders than such existing
Liens, and (iii) are not created in anticipation or contemplation of such
acquisition, merger or consolidation and (y) any Indebtedness that is secured by
such Liens is permitted by Section 6.01(g);


(n)
Liens granted pursuant to the Term Loan Documents to secure the Secured

Obligations;


(o)
licenses of Intellectual Property granted by any Borrower in the ordinary course

of business;


(p)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;


(q)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC covering only the items being collected upon;


(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(s)    Liens in the ordinary course of business for bunkers, drydocking,
maintenance, repairs and improvements to Vessels, crews’ wages, salvage
(including contract salvage) and maritime Liens (other than in respect of
Indebtedness);


(t)    with respect only to the Vessels, Liens arising by operation of law and
fully covered (in excess of permitted deductibles) by the Required Insurance,
such coverage to be confirmed upon the request of the Collateral Agent by the
marine insurance broker placing the applicable Required Insurance;


(u)    Liens solely on any cash earnest money deposits made by any Borrower in
connection with any letter of intent or purchase agreement in respect of any
Investment permitted hereunder;


(v)
Liens arising pursuant to a Permitted Charter;



(w)    additional Liens of the Borrowers not otherwise permitted by this Section
6.02 and incurred in the ordinary course of business that (i) do not materially
impair the use of such assets in the operation of the business of any Borrower
and (ii) do not secure obligations in excess of $30,000,000 in the aggregate for
all such Liens at any time; and


(x)    the Liens described in Section 4.03(a) provided that such Liens are
subsequently discharged in accordance with said Section 4.03(a).


Any reference in any of the Term Loan Documents to a Permitted Lien (including a
Permitted Collateral Vessel Lien) is not intended to and shall not be
interpreted as subordinating or



postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Term Loan Documents to any Permitted Lien (including any Permitted
Collateral Vessel Lien).


Notwithstanding anything to the contrary contained in this Section 6.02 or in
any other provision of this Agreement or any other Loan Document, no Loan Party
shall, without the prior written consent of the Administrative Agent, pledge or
grant to the ABL Agent or the ABL Lenders a mortgage over, or security interest
in, any additional vessel(s) acquired by any such Loan Party after the date of
this Agreement.


Section 6.03 Sale and Leaseback Transactions. Allow any Borrower to enter into
any arrangement, directly or indirectly, with any person whereby it shall sell
or transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”), unless
(i) the sale of such property is entered into in the ordinary course of business
and is made for cash consideration in an amount not less than the Fair Market
Value of such property, (ii) the Sale and Leaseback Transaction is permitted by
Sections 6.06 and 6.17 and is consummated within ten (10) Business Days after
the date on which such property is sold or transferred, (iii) any Liens arising
in connection with its use of the property are permitted by Section 6.02(k),
(iv) the Sale and Leaseback Transaction would be permitted under Section 6.01,
assuming the Attributable Indebtedness with respect to the Sale and Leaseback
Transaction constituted Indebtedness under Section 6.01, and (v) the aggregate
Attributable Indebtedness incurred with respect to all such Sale and Leaseback
Transactions shall not exceed $10,000,000 at any time outstanding; provided,
however, in no event shall any Borrower enter into a Sale and Leaseback with
respect to a Collateral Vessel.


Section 6.04 Investments, Loans and Advances. Allow any Borrower to directly or
indirectly, lend money or credit (by way of guarantee, assumption of debt or
otherwise) or make advances to any person, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:


(a)the Borrowers may consummate the Transactions in accordance with the
provisions of the respective Transaction Documents;


(b)
Investments outstanding on the Closing Date and identified on Schedule 6.04(b);



(c)the Borrowers may (i) acquire and hold accounts receivable, owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;


(d)
Hedging Obligations permitted pursuant to Section 6.01(d);



(e)loans and advances to directors, employees and officers of the Borrowers for
bona fide business purposes and to purchase Equity Interests of the Borrowers,
in aggregate amount not to exceed $1,000,000 at any time outstanding;


(f)
Investments by a Borrower in any other Borrower;




(g)Investments by a Borrower in any Unrestricted Subsidiary in the amount(s) in
existence on the Closing Date;


(h)
Investments by the Borrowers in any Affiliate that is not a Borrower so long as

(x)any Investment in the form of a loan or advance shall be evidenced by an
Intercompany Note and each such Intercompany Note shall be pledged by such Loan
Party as Collateral pursuant to the Security Documents, (y) the aggregate amount
of all Investments made by Loan Parties to Subsidiaries of the Borrowers that
are not Loan Parties pursuant to preceding clause shall not exceed $30,000,000
at any time outstanding, and (z) immediately after giving effect thereto, the
Borrowers shall have maintained during the preceding twelve (12) month period
unrestricted cash and Cash Equivalents of not less than
$50,000,000 after deducting therefrom any sums outstanding under the ABL
Facility;


(i)    Investments in securities of trade creditors or customers in the ordinary
course of business that are received in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;


(j)mergers and consolidations in compliance with Section 6.05;


(k)Investments made by any Borrower as a result of consideration received in
connection with a disposition of property made in compliance with Section 6.06;


(l)
acquisitions of property in compliance with Section 6.07 (other than Section

6.07(a));


(m)
Restricted Payments in compliance with Section 6.08;



(n)Investments of any person that becomes a Borrower after the date hereof
pursuant to a Permitted Acquisition or other Investment permitted hereunder;
provided, that (i) such Investments exist at the time such person becomes a
Borrower or is acquired, (ii) such Investments are not made in anticipation or
contemplation of such person becoming a Borrower, and (iii) such Investments are
not directly or indirectly recourse to any of the other Borrowers or any of
their respective assets, other than to the person that becomes a Borrower;


(o)so long as no Event of Default then exists or would result therefrom,
Investments in Joint Ventures and other Investments in an aggregate amount not
to exceed $40,000,000 at any time outstanding;


(p)so long as no Event of Default then exists or would result therefrom, any
other Investments in an aggregate amount not to exceed the OBS Available Amount
as in effect immediately prior to the respective Investment;


(q)to the extent constituting an Investment, payments to Holdings permitted
pursuant to Section 6.09(e); and


(r)unsecured intercompany loans made by the Borrowers to Holdings subject to the
Intercompany Subordination Agreement and evidenced by an Intercompany Note for
the purposes, at the times and in amounts that would otherwise be permitted to
be made as Restricted Payments to Holdings pursuant to Sections 6.08(b) through
(d), inclusive (and with all such intercompany loans made pursuant to this
clause (s) to reduce Dollar-for-Dollar the amounts that would otherwise be
permitted to be paid for such purpose in the form of Restricted Payments
pursuant to such Sections 6.08(b) through (d)).



Section 6.05 Mergers and Consolidations. Allow any Borrower to wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation or plan of division (or agree to do any of the foregoing at any
time), except that the following shall be permitted:


(a)the Transactions as contemplated by, and in compliance with, the respective
Transaction Documents;


(b)dispositions    of    assets    in    compliance    with    Section    6.06    (other    than
Sections 6.06(e), (f) and (g));


(c)
Permitted Acquisitions;



(d)any Borrower may merge or consolidate with or into any other Borrower;
provided, that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10,
Section 5.11 or Section 5.14, as applicable;


(e)any Subsidiary of OBS that is not a Loan Party may merge into any other
Subsidiary of OBS that is not a Loan Party;


(f)any Subsidiary of the Borrowers that is not a Loan Party may dissolve,
liquidate or wind up its affairs at any time if such dissolution, liquidation or
winding up would not reasonably be expected to be disadvantageous to the Agents
and the Lenders in any material respect or result in a violation of the
provisions of Section 5.17; and


(g)
dissolution of any Immaterial Subsidiaries.



To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.5 with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.05, such Collateral (unless sold to another Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Borrowers shall have previously provided
to the Collateral Agent and the Administrative Agent such certifications or
documents as the Collateral Agent and/or the Administrative Agent shall
reasonably request in order to demonstrate compliance with this Section 6.05,
the Collateral Agent shall take all actions it deems appropriate in order to
effect the foregoing.


Notwithstanding anything to the contrary contained in this Agreement or in any
other Term Loan Document, no Borrower shall consummate any “Division” (as
defined in Section 18-217 of the Delaware Limited Liability Company Act) or
similar organizational change that may hereafter be permitted under any
applicable statute.


Section 6.06    Asset Sales. Allow any Borrower to effect any disposition of any
property, or agree to effect any disposition of any property, except that the
following shall be permitted:


(a)dispositions of surplus, worn out or obsolete property (other than Vessels)
by the Borrowers in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable good faith
judgment of the Borrowers, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrowers, taken as a whole;


(b)disposition of any Term Loan Priority Collateral Vessel or ABL Priority
Collateral Vessel so long as the proceeds thereof are applied in accordance with
Section 2.09;



(c)leases of, or charter contracts in respect of, real or personal property
(other than Sale and Leaseback Transactions) in the ordinary course of business
and in accordance with the applicable Security Documents;


(d)
the Transactions as contemplated by, and in compliance with, the Transaction

Documents;


(e)
Investments in compliance with Section 6.04;



(f)
dispositions consisting of mergers and consolidations in compliance with Section

6.05;


(g)
Restricted Payments in compliance with Section 6.08;



(h)sales of inventory in the ordinary course of business and dispositions of
cash and Cash Equivalents in the ordinary course of business;


(i)
any disposition of property that constitutes a Casualty Event;



(j)
any disposition of property by any Borrower to another Borrower;



(k)the disposition of the Equity Interests of (i) Mykonos Tankers LLC or
Santorini Tankers LLC by OBS to Holdings or OSG Financial Corp., and (ii) OSG
Ship Management, Inc. by OBS to Holdings (with OSG Ship Management, Inc. to
remain as a Borrower under this Agreement following such disposition);


(l)grants of non-exclusive licenses or sublicenses in the ordinary course of
business to use the Borrowers’ Intellectual Property and technology to the
extent that such license or sublicense does not materially impair the conduct of
the business of the Borrowers or otherwise prohibit the Collateral Agent from
obtaining a security interest in the Intellectual Property or technology subject
to such license or sublicense; and


(m)sales, forgiveness or other dispositions without recourse in the ordinary
course of business of accounts receivable arising in the ordinary course of
business in connection with the collection or compromise thereof but not as part
of any financing transaction.


To the extent the Required Lenders under Section 11.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.06, such Collateral (unless sold to a Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Borrowers shall have previously provided
to the Administrative Agent and the Collateral Agent such certifications or
documents as the Administrative Agent and/or the Collateral Agent shall
reasonably request in order to demonstrate compliance with this Section 6.06,
the Collateral Agent shall take all actions it deems appropriate in order to
effect the foregoing.


Section 6.07 Acquisitions. Allow any Borrower to purchase or otherwise acquire
(in one or a series of related transactions) any part of the property (whether
tangible or intangible) of any person (or agree to do any of the foregoing at
any time) except that the following shall be permitted:


(a)Investments in compliance with Section 6.04;



(b)
Capital Expenditures by the Borrowers;



(c)purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;


(d)leases or licenses of real or personal property in the ordinary course of
business and in accordance with this Agreement and the applicable Security
Documents;


(e)
the Transactions as contemplated by, and in compliance with, the Transaction

Documents;


(f)
Permitted Acquisitions;



(g)
mergers and consolidations in compliance with Section 6.05;



(h)
Restricted Payments in compliance with Section 6.08; and



(i)Sale and Leaseback Transactions in compliance with Section 6.03; provided,
that the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Section
5.10
or Section 5.11, as applicable.



Section 6.08 Restricted Payments. Neither Holdings nor any Borrower shall
authorize, declare or pay, directly or indirectly, any Restricted Payments with
respect to any Borrower (including pursuant to any Synthetic Purchase Agreement)
or incur any obligation (contingent or otherwise) to do so, except that the
following shall be permitted:


(a)    Borrower may pay Restricted Payments to any other Borrower;


(b)    OBS may pay Restricted Payments to Holdings in an amount equal to the OBS
Available Amount so long as at the time of declaring and making such Restricted
Payments: (i) OBS shall have maintained an OBS Total Leverage Ratio of not more
than 4.25 to 1.00 and be in compliance with its Fixed Charge Coverage Ratio set
forth in Section 5.21(c), in each case measured on a trailing twelve
(12) month basis, (ii) Holdings shall be in compliance with its Fixed Charge
Coverage Ratio set forth in Section 5.21(b) and Holdings Total Leverage Ratio
set forth in Section 5.21(a), in each case measured on a trailing twelve (12)
month basis, (iii) OBS shall have maintained during the preceding twelve (12)
month period unrestricted cash and Cash Equivalents of not less than $50,000,000
after deducting therefrom any sums outstanding under the ABL Facility and after
giving effect to such Restricted Payments, and (iv) during the twelve (12) month
period preceding the declaration and making of such Restricted Payment and after
giving effect thereto on a Pro Forma Basis, no Event of Default shall have
occurred;


(c)    Holdings may pay Restricted Payments to its shareholders in an amount
equal to the OSG Available Amount so long as at the time of declaring and making
such Restricted Payment: (i) Holdings shall be in compliance with the applicable
Holdings Total Leverage Ratio set forth in Section 5.21(a) and its Fixed Charge
Coverage Ratio set forth in Section 5.21(b), in each case measured on a trailing
twelve (12) month basis, (ii) OBS shall be in compliance with its Fixed Charge
Coverage Ratio set forth in Section 5.21(c) and shall have maintained an OBS
Total Leverage Ratio of not more than 4.25 to 1.00, in each case measured on a
trailing twelve (12) month basis, (iii) OBS and its Subsidiaries shall have
maintained during the preceding twelve (12) month period unrestricted cash and
Cash Equivalents of not less than $50,000,000 after deducting therefrom any sums
outstanding under the



ABL Facility, and (iv) during the twelve (12) month period preceding the
declaration and making of such Restricted Payment and after giving effect
thereto on a Pro Forma Basis, no Event of Default shall have occurred;


(d)    so long as during the preceding twelve (12) month period the Loan Parties
were in compliance with the various financial covenants set forth in Section
5.21 and no Event of Default shall have occurred and is continuing or would
result therefrom, cash Restricted Payments by the Borrowers to Holdings at the
times and in the amounts needed to permit Holdings to repurchase or redeem
shares of its capital stock from directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Loan Party, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
amount of all such payments shall not exceed, in any period of twelve (12)
consecutive months, $2,500,000 and, in the aggregate, $5,000,000;


(e)    to the extent constituting a Restricted Payment, payments to Holdings
permitted pursuant to Section 6.09(e);


(f)    so long as no Event of Default then exists or would result therefrom, the
Borrowers may make Permitted Tax Distributions to Holdings;


(g)    to the extent constituting a Restricted Payment, dispositions of property
permitted pursuant to Section 6.06(k); and


(h)
payments permitted by Section 6.09(c).



Section 6.09 Transactions with Affiliates. Allow any Borrower to enter into,
directly or indirectly, any transaction or series of related transactions,
whether or not in the ordinary course of business, with any Affiliate of any
Borrower (other than between and among Borrowers to the extent permitted by this
Agreement), other than on terms and conditions at least as favorable to such
Borrower as would reasonably be obtained by such Borrower at that time in a
comparable arm’s-length transaction with a person other than an Affiliate,
except that the following shall be permitted:


(a)Restricted Payments permitted by Section 6.08;


(b)OSG Ship Management Inc. may enter into one or more management services
agreements with one or more Borrowers owning a Collateral Vessel;


(c)reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;


(d)
the Transactions as contemplated by, and in accordance with, the Transaction

Documents;


(e)
Affiliate transactions to the extent set forth on Schedule 6.09(e);



(f)
dispositions of property permitted pursuant to Section 6.06(k); and



(g)so long as no Event of Default then exists or would result therefrom, (i)
payments to Holdings in respect of any expenses for services provided by
Holdings to the Borrowers in the ordinary course of business and consistent with
past practices of the Borrowers (with such expenses to be



determined in good faith by the Board of Directors of Holdings); provided that
(x) to the extent such services are generally provided to Holdings’
Subsidiaries, any such expenses shall not exceed an amount reasonably allocable
to the Borrowers, and (y) such payments (or any services agreement pursuant to
which such payments are made) have been approved by a majority of the members of
the Board of Directors of the Borrower Representative, (ii) payments to Holdings
in respect of other intercompany trade claims incurred in the ordinary course of
the Borrowers’ business, and (iii) payments to Holdings in respect of any
intercompany Indebtedness owing to Holdings to the extent permitted by Section
6.01.


Section 6.10 Operating Leases. Allow the Borrowers to enter into operating
leases or charters (exclusive of the Aker-Chartered Vessels (as such term is
defined in the Security Agreement)) for which the annual operating rents or
charter hire exceeds $50,000,000 in any given year.


Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Certain Other Documents, etc. Allow any Borrower to directly or
indirectly:


(a)without the consent of the Required Lenders, make or offer to make (or give
any notice in respect thereof) any voluntary or optional payment or prepayment
on or redemption, retirement, defeasance, or acquisition for value of, or any
prepayment, repurchase or redemption, retirement, defeasance as a result of any
asset sale, change in control or similar event of, any Subordinated
Indebtedness;


(b)amend or modify, or permit the amendment or modification of, any provision of
any Additional Permitted Unsecured Debt Documents or any documents related to
Subordinated Indebtedness in any manner that is, or would reasonably be expected
to be, adverse in any material respect to the interests of any Agent or any
Lender (it being understood and agreed that, in any event, any amendment or
modification to any Additional Permitted Unsecured Debt Document which, in its
amended or modified form, shall no longer satisfy the requirements of the
definition of “Additional Permitted Unsecured Debt” contained herein shall not
be permitted); or


(c)(x) terminate, amend, modify (including electing to treat any Pledged
Interests (as defined in the Security Agreement and the Holdings Pledge
Agreement) as a “security” under Section 8-103 of the UCC) or change any of its
Organizational Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than any such
amendments, modifications or changes or such new agreements which are not, and
would not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or any Lender, or (y) amend or modify any tax sharing or
similar agreement without the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed).


Section 6.12 Limitation on Certain Restrictions on Borrowers. Allow any Borrower
to directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance, restriction or condition on the ability of any
Borrower to (i) pay Restricted Payments or make any other distributions on its
Equity Interests or any other interest or participation in its profits owned by
any Borrower, or pay any Indebtedness owed to any Borrower, (ii) make loans or
advances to any Borrower or (iii) transfer any of its properties to any
Borrower, except for such encumbrances, restrictions or conditions existing
under or by reason of:


(a)applicable mandatory Legal Requirements;


(b)
this Agreement and the other Term Loan Documents;




(c)
the ABL Loan Documents;



(d)
Additional Permitted Unsecured Debt Documents;



(e)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Borrower;


(f)customary provisions restricting assignment of any agreement entered into by
a Borrower in the ordinary course of business;


(g)customary restrictions and conditions contained in any agreement relating to
the sale or other disposition of any property pending the consummation of such
sale; provided, that (i) such restrictions and conditions apply only to the
property to be sold, and (ii) such sale or other disposition is permitted
hereunder; or


(h)any encumbrances or restrictions imposed by any amendments that are otherwise
permitted by the Term Loan Documents, of the contracts, instruments or
obligations referred to in clause
(c) or (d) above; provided, that such amendments are not materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment.


Section 6.13 Limitation on Issuance of Capital Stock. With respect to any
Subsidiary of OBS that is a Borrower, allow any such Subsidiary to issue any
Equity Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of the Borrowers in any
class of the Equity Interests of such Subsidiary and (ii) Subsidiaries of the
Borrowers formed or acquired after the Closing Date in accordance with this
Agreement may issue Equity Interests to the Borrowers. All Equity Interests
issued to a Loan Party in accordance with this Section 6.13 shall, to the extent
required by Sections 5.10 and 5.11 or any Security Document, be delivered to the
Collateral Agent for pledge pursuant to the applicable Security Document.


Section 6.14 Business. With respect to Holdings and the Borrowers, allow a
majority of their respective businesses to consist of engaging (directly or
indirectly) in any businesses other than the marine transportation services and
marine asset management businesses.


Section 6.15    [Reserved].


Section 6.16 Fiscal Periods. Change its fiscal year-end to a date other than
December 31, or its fiscal quarter-end to a date other than March 31, June 30,
September 30 and December 31.


Section 6.17 No Further Negative Pledge. Neither Holdings nor any Borrower shall
enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Borrower to create, incur, assume or suffer to exist any Lien
upon any of its properties or revenues, whether now owned or hereafter acquired,
or which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Term Loan Documents; (b) covenants in documents creating Liens permitted
by Section 6.02 prohibiting further Liens (other than Liens permitted under
Section 6.02(n)) on the properties encumbered thereby; (c) subject to the terms
of the Intercreditor Agreement, the ABL Loan Documents; and (d) any prohibition
or limitation that (i) exists pursuant to applicable Legal Requirements, (ii)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property pending the consummation of such sale;
provided, that (x) such restrictions apply only to such property to be sold or
disposed of, and (y) such sale



is permitted hereunder, (iii) consists of customary restrictions on the
assignment of leases, licenses and other contracts entered into in the ordinary
course of business, (iv) consists of Charter Contract Lien Restrictions with
respect to any Vessel, (v) consists of customary prohibitions or limitations in
joint venture agreements, pooling agreements and other similar agreements
restricting the pledge or assignment thereof or (vi) consists of other
contractual restrictions on pledges or assignments in agreements entered into in
the ordinary course of business solely to the extent such restrictions would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other applicable Legal Requirement
(including the Bankruptcy Code) or principles of equity.


Section 6.18 Anti-Terrorism Law; Anti-Money Laundering. Neither Holdings nor any
Borrower shall (a) directly or indirectly (i) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22 that would result in a violation
of Sanctions Laws, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order or any other Anti- Terrorism Law, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-
Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Loan Parties’ compliance with this Section
6.18).


(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result
that the making of the Credit Extensions would be in violation of Legal
Requirements.


Section 6.19 Embargoed Person. Neither Holdings nor any Borrower shall cause or
permit (a) any of the funds or properties of any Loan Party that are used to
repay the Term Loans to constitute property of, or be beneficially owned
directly or indirectly by, any person (individual or entity) with whom dealings
are restricted or prohibited under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC and/or any other similar list
maintained by any Sanctions Authority, or 50% or greater owned by any such
designated individual or entity that would result in a violation of Sanctions
Laws, or (b) any Embargoed Person to have any direct or indirect interest, of
any nature whatsoever in any Loan Party, with the result that the investment in
any Loan Party (whether directly or indirectly) is prohibited by applicable
Legal Requirements or the Credit Extensions are in violation of applicable Legal
Requirements.


Section 6.20 Restrictions on Chartering, etc. Allow any Borrower to (i) let a
Vessel or Chartered Vessel on demise charter for any period or (ii) enter into
any charter in respect of the Vessel or Chartered Vessel other than a Permitted
Charter.


ARTICLE VII GUARANTEE
Section 7.01 The Guarantee. The Guarantors hereby guarantee, as primary obligors
and not as sureties, to each Secured Party and their respective successors and
assigns, the prompt payment and performance in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of, premium (if any) and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under Title 11 of
the Bankruptcy Code) on the Initial Term Loan or any Incremental Term Loan made
by the Lenders to, and the Notes, if any, held by each Lender of, the



Borrowers, and all other Secured Obligations from time to time owing to the
Secured Parties by any Borrower in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby agree that if the Borrowers shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.


Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and performance and not
merely of collection and, to the fullest extent permitted by applicable Legal
Requirements, are absolute, irrevocable and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (except for payment in full in cash of the Guaranteed Obligations).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:


(a)at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;


(b)any of the acts mentioned in any of the provisions of this Agreement, the
other Term Loan Documents or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted;


(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Term Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or


(d)any Lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be valid,
perfected or to have the priority required under the Term Loan Documents.


The Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the
Borrowers or any Guarantor under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between the Borrowers
and the Secured Parties shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing,



absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrowers or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their successors and assigns, and shall inure to the benefit of
the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.


Section 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrowers in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.


Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against any of
the Borrowers or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness or other
Obligation of any Loan Party to a Guarantor shall be unsecured and fully
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Subordination Agreement.


Section 7.05 Remedies. The Guarantors agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and other
Term Loan Documents may be declared to be forthwith due and payable as provided
in Article VIII (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VIII) for purposes of Section
7.01, notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.


Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.


Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.


Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or



determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of subrogation
and contribution established in Sections 7.04 and 7.10, respectively) that is
valid and enforceable, not void or voidable and not subordinated to the claims
of other creditors as determined in such action or proceeding.


Section 7.09 Keepwell. Each Qualified ECP Guarantor hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under Section 7.01 in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.11, or otherwise
under Section 7.01, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.09 shall remain
in full force and effect until a discharge of Guaranteed Obligations. Each
Qualified ECP Guarantor intends that this Section 7.09 constitute, and this
Section 7.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 7.10    [Reserved].


ARTICLE VIII EVENTS OF DEFAULT
Section 8.01    Events of Default. Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):


(a)default shall be made in the payment of any principal of the Initial Term
Loan or any Incremental Term Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
(whether optional or mandatory) thereof or by acceleration thereof or otherwise;


(b)default shall be made in the payment of any interest on the Initial Term Loan
or any Incremental Term Loan or any Fee or any other amount (other than an
amount referred to in clause
(a)above) due under any Term Loan Document, when and as the same shall become
due and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for prepayment (whether optional or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of three (3) Business Days;


(c)    any representation or warranty made or deemed made by any Loan Party in
any Term Loan Document, or in any certificate, financial statement or other
instrument furnished in connection with or required to be given or delivered by
any Loan Party pursuant to any Term Loan Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or so
furnished;


(d)    default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in Section 5.01, Section
5.02(a), Section 5.03(a) (as it relates to a Loan Party), Section 5.04, Section
5.08, Section 5.10, Section 5.13, Section 5.14, Section 5.16, Section 5.19,
Section 5.20, Section 5.21, Section 5.22 or in Article VI;



(e)    default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in any Term Loan
Document (other than those specified in clause (a), (b) or (d) above) and such
default shall continue unremedied or shall not have been waived
(i) in the case of the Fee Letter, for a period of five (5) Business Days, and
(ii) in the case of any other covenant, condition or agreement for a period of
thirty (30) days after the earlier of (x) any Loan Party obtaining knowledge
thereof and (y) written notice thereof from the Administrative Agent or the
Required Lenders to the Borrowers;


(f)    any Loan Party shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of the ABL Facility or any other
Indebtedness (other than the Obligations), when and as the same shall become due
and payable beyond any applicable grace period, or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of the ABL Facility or such other Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
to purchase by the obligor; provided, that it shall not constitute an Event of
Default pursuant to this clause (f) unless such other Indebtedness (other than
that owed to the ABL Lenders under the ABL Facility) referred to in clauses (i)
and (ii) equals or exceeds $25,000,000 at any one time;


(g)    an Insolvency Proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or of a substantial part of the property of any Loan
Party, under the Bankruptcy Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar Legal Requirement, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Loan Party for a substantial part of the property of any Loan
Party; or (iii) the winding-up or liquidation of any Loan Party; and such
proceeding or petition shall continue undismissed for sixty (60) days or an
Order approving or ordering any of the foregoing shall be entered;


(h)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
Insolvency Proceeding or the filing of any petition described in clause (g)
above; (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Loan Party or for a substantial part of the property of any
Loan Party; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) except to the extent
permitted by Section 6.05, wind up or liquidate; or
(viii)
take any action for the purpose of effecting any of the foregoing;



(i)    one or more Orders for the payment of money in an aggregate amount of
$25,000,000 or more that are not covered by insurance from an unaffiliated
insurance company with an
A.M. Best financial strength rating of at least A- (it being understood that
even if such amounts are covered by insurance from such an insurance company,
such amounts shall count against such basket if responsibility for such amounts
has been denied by such insurance company or such insurance company has not been
promptly notified of such amounts) shall be rendered against any Loan Party or
any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Loan Party to enforce any such Order;



(j)one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;


(k)any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a valid, enforceable, perfected First Priority or Second
Priority (as applicable) (except as otherwise expressly provided in this
Agreement or such Security Document) Lien on and security interest in, all of
the Collateral (other than an immaterial portion) thereunder) in favor of the
Collateral Agent, or shall be asserted by or on behalf of any Loan Party not to
be, a valid, enforceable, perfected, First Priority or Second Priority (as
applicable) (except as otherwise expressly provided in this Agreement or such
Security Document) Lien on and security interest in the Collateral (other than
an immaterial portion) covered thereby;


(l)(x) any Term Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, (y) a proceeding shall be commenced by or on behalf of any Loan
Party or any Affiliate thereof, or by any Governmental Authority, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or (z) any Loan Party (directly or
indirectly) shall repudiate, revoke, terminate or rescind (or purport to do any
of the foregoing) or deny any portion of its liability or obligation for the
Obligations;


(m)the Intercreditor Agreement shall cease to be in full force and effect, or
shall cease to give the Collateral Agent or the Administrative Agent, as
applicable, for the benefit of the Secured Parties or the Lenders, Lien
priority, rights, powers and privileges purported to be created and granted
under the Intercreditor Agreement, or any Loan Party or any other party thereto
or any Affiliate thereof (in each case, other than any Agent or any Lender)
shall seek to establish the invalidity or unenforceability thereof; or


(n)
there shall have occurred a Change in Control;



then, and in every such event (other than an event with respect to the Borrowers
described in clause (g) or
(h)above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, take any or all of the following actions, at the same
or different times: (i) terminate forthwith the Term Commitments; (ii) declare
the Obligations then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Obligations so declared to be due and
payable, together with any Prepayment Fee and all accrued but unpaid interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Term Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Term Loan Document or
otherwise to the contrary notwithstanding; and (iii) exercise (and/or direct the
Collateral Agent to exercise) any and all of its (or the Collateral Agent’s)
other rights and remedies under applicable Legal Requirements, hereunder and
under the other Term Loan Documents; and in any event with respect to any Loan
Party described in clause (g) or (h) above, the Term Commitments shall
automatically terminate and the principal of the Obligations then outstanding,
together with any Prepayment Fee and all accrued but unpaid interest thereon and
any unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Term Loan Document, shall automatically become due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly



waived by the Loan Parties, anything contained herein or in any other Term Loan
Document or otherwise to the contrary notwithstanding.


In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent, the Administrative Agent or any Secured Party may be the
purchaser of any or all of such Collateral at any such sale or other disposition
and, in addition, the Collateral Agent or the Administrative Agent, as agent for
and representative of all of Secured Parties (but not any Lender or Lenders in
its or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or other disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale.


Section 8.02 Rescission. If at any time after termination of the Term
Commitments or acceleration of the maturity of the Initial Term Loan and/or any
Incremental Term Loans, the Loan Parties shall pay all arrears of interest and
Fees and all payments on account of principal of the Initial Term Loan and/or
any Incremental Term Loans owing by them that shall have become due otherwise
than by acceleration (with interest on principal and Fees and, to the extent
permitted by law, on overdue interest, at the rates specified herein) and all
Events of Default (other than non-payment of principal of and accrued Prepayment
Fee and interest on the Initial Term Loan and/or any Incremental Term Loans due
and payable solely by virtue of acceleration) shall be remedied or waived
pursuant to Section 11.02, then upon the written consent of the Required Lenders
(which may be given or withheld in their sole discretion) and written notice to
the Borrowers, the termination of the Term Commitments or the acceleration of
the Initial Term Loan and/or any Incremental Term Loans and their consequences
may be rescinded and annulled; but such action shall not affect any subsequent
Events of Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the other Secured Parties to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit any Loan Party
and do not give any Loan Party the right to require the Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met.


ARTICLE IX


APPLICATION OF COLLATERAL PROCEEDS


Section 9.01 Application of Proceeds. Subject to the provisions of the
Intercreditor Agreement, the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral, pursuant to the exercise by the Collateral Agent of its
remedies shall be applied, in full or in part, together with any other sums then
held by the Collateral Agent pursuant to this Agreement or any other Term Loan
Document, promptly by the Collateral Agent as follows:


(a)    First, to the indefeasible payment in full in cash of all reasonable and
documented out-of-pocket costs and expenses, and all fees, commissions and taxes
of such sale, collection or other realization (including compensation to the
Administrative Agent, the Collateral Agent, the Paying Agent and their
respective agents and counsel, and all expenses, liabilities and advances made
or incurred by the Administrative Agent, the Paying Agent and/or the Collateral
Agent in connection therewith and all amounts for which the Administrative
Agent, the Paying Agent or Collateral Agent are entitled to indemnification
pursuant to the provisions of any Term Loan Document), together with interest



on each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;


(b)    Second, to the indefeasible payment in full in cash of all other
reasonable costs and expenses of such sale, collection or other realization
(including compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;


(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal) and any
interest, Prepayment Fee or other fees and scheduled periodic payments on Bank
Product Obligations, in each case, equally and ratably in accordance with the
respective amounts thereof then due and owing (it being agreed that, for
purposes of applying this clause (c), all interest and all other amounts
described herein will be deemed payable in accordance with this Agreement
regardless of whether such claims are allowed in any proceeding described in
Section 8.01(g) or (h));


(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Secured Obligations (including principal on any Bank
Product Obligations then due and owing);


(e)    Fifth, to the indefeasible payment in full in cash, pro rata, to any
other Secured Obligations then due and owing, with any balance to be paid to the
Paying Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral; and


(f)    Sixth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.


In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.01, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.


ARTICLE X


THE PAYING AGENT, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


Section 10.01 Appointment. (a) Each Lender hereby irrevocably designates and
appoints (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to irrevocably designate and appoint) each of the
Paying Agent, the Administrative Agent and the Collateral Agent as an agent of
such Lender under this Agreement and the other Term Loan Documents. Each Lender
irrevocably authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to irrevocably authorize) each Agent, in such
capacity, through its agents or employees, to take such actions on its behalf
under the provisions of this Agreement and the other Term Loan Documents and to
exercise such powers and perform such duties as are delegated to such Agent by
the terms of this Agreement and the other Term Loan Documents, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article X are solely for the benefit of the Agents, the Lenders and the
Bank Product Providers, and no Loan Party shall have rights as a third party
beneficiary of any such provisions. Without limiting the generality of the
foregoing, the Agents are



hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and any rights of the Secured Parties
with respect thereto as contemplated by and in accordance with the provisions of
this Agreement and the other Term Loan Documents. In performing its functions
and duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for any Loan Party or any of their
respective Subsidiaries. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Paying Agent,
the Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.


(b) Each Lender irrevocably appoints each other Lender, and the Collateral Agent
irrevocably appoints the Administrative Agent, as its agent and bailee for the
purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the UCC
or otherwise), for the benefit of the Secured Parties, in assets in which, in
accordance with the UCC or any other applicable Legal Requirement, a security
interest can be perfected by possession or control. Should any Lender (other
than the Collateral Agent) obtain possession or control of any such Collateral,
such Lender shall notify the Collateral Agent thereof, and, promptly following
the Collateral Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions. The Lenders hereby acknowledge and agree (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge and authorize) that the Collateral Agent may act, subject
to and in accordance with the terms of the Intercreditor Agreement, as the
collateral agent for the Secured Parties.


Section 10.02 Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, any Loan Party
or any Affiliate thereof as if it were not an Agent hereunder and without duty
to account therefor to the Lenders.


Section 10.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Term Loan Documents. Without
limiting the generality of the foregoing,
(a)no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Term Loan Documents that such Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.02); provided, that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability, if the Agent is not indemnified to its satisfaction, or that is
contrary to any Term Loan Document or applicable Legal Requirements including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Insolvency Law or that may effect a foreclosure, modification or
termination of property of a Defaulting Lender under any Insolvency Law, and (c)
except as expressly set forth in the Term Loan Documents, no Agent shall have
any duty to disclose or shall be liable for the failure to disclose, any
information relating to any Loan Party or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other



number or percentage of the Lenders as shall be necessary, or as any Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 11.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final and non-appealable judgment of a court of
competent jurisdiction. No Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof describing
such Default or Event of Default is given to such Agent by the Borrowers or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Term Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Term Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Term Loan Document
or any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Term Loan Document. Each
party to this Agreement acknowledges and agrees that the Administrative Agent
and/or the Collateral Agent may from time to time use one or more outside
service providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Term Loan Documents and the notification to
the Administrative Agent and/or the Collateral Agent, of, among other things,
the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of the
Borrowers and the other Loan Parties. No Agent shall be liable for any action
taken or not taken by any such service provider. Neither any Agent nor any of
its officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by any Agent under or in connection with
any of the Term Loan Documents.


Section 10.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Term Loan
that by its terms must be fulfilled to the satisfaction of a Lender, each Agent
may presume that such condition is satisfactory to such Lender unless each Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Term Loan. Each Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.


Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Term Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.


Section 10.06    Successor Agent. Each Agent may resign as such at any time upon
at least ten
(10) days’ prior notice to the Lenders and the Borrowers and without notice to
the Bank Product



Providers. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrowers, so long as no Event of Default shall have
then occurred and be continuing, to appoint a successor Agent from among the
Lenders. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within ten (10) days after the retiring
Agent gives notice of its resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent, which successor shall be a commercial
banking institution or other finance company organized under the laws of the
United States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided, that if such retiring Agent is
unable to find a commercial banking institution or other finance company that is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective and the retiring (or retired) Agent shall be discharged from its
duties and obligations under the Term Loan Documents, and the Lenders shall
assume and perform all of the duties of the Agent under the Term Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent.


Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Term Loan
Documents. The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After an Agent’s resignation hereunder, the
provisions of this Article X, Section 11.03 and Sections 11.08 to 11.10 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.


Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender and Bank
Product Provider acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Affiliates and
based on such documents and information as it has deemed appropriate, conducted
its own independent investigation of the financial condition and affairs of the
Loan Parties and their Subsidiaries and made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has reviewed each document made available to it on the Platform
in connection with this Agreement and has acknowledged and accepted the terms
and conditions applicable to the recipients thereof (including any such terms
and conditions set forth, or otherwise maintained, on the Platform with respect
thereto). Each Lender (and each Bank Product Provider) also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their respective Affiliates and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Term Loan Document or related agreement or any document furnished
hereunder or thereunder.


Section 10.08 Name Agents. The parties hereto acknowledge that the Arranger, the
Syndication Agents, and the Documentation Agent hold their titles in name only,
and that such titles confer no additional rights or obligations relative to
those conferred on any Lender hereunder.


Section 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by the Borrowers or Holdings and without limiting the obligation of
the Borrowers or Holdings to do so), ratably according to their respective
outstanding Term Loans in effect on the date on which indemnification is sought
under this Section 10.09 (or, if indemnification is sought after the date upon
which all Term Loans shall have been paid in full, ratably in accordance with
such outstanding Term Loans and Term Commitments as in effect immediately prior
to such date), from and against any and all liabilities, obligations, losses,



damages, fines, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements of
any kind whatsoever that may at any time (whether before or after the payment of
the Term Loans) be imposed on, incurred by or asserted against such Agent or
Related Person in any way relating to or arising out of, the Term Commitments,
the Term Loans, this Agreement, any of the other Term Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, fines, penalties,
actions, claims, suits, judgments, litigations, investigations, inquiries or
proceedings, costs, expenses or disbursements that are found by a final and
non-appealable judgment of a court of competent jurisdiction to have directly
resulted solely and directly from such Agent’s or Related Person’s, as the case
may be, gross negligence or willful misconduct. The agreements in this Section
10.09 shall survive the payment of the Term Loans and all other amounts payable
hereunder and the termination of the Term Commitments.


Section 10.10 Withholding Taxes. To the extent required by any applicable Legal
Requirements, the Paying Agent or the Administrative Agent, as applicable, may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the Paying Agent
or the Administrative Agent, as applicable, without the applicable withholding
Tax being withheld from such payment and the Paying Agent or the Administrative
Agent, as applicable, has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Paying Agent or the Administrative Agent, as applicable, did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Paying Agent or the Administrative Agent, as
applicable, of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Paying Agent or the Administrative Agent, as applicable, reasonably determines
that a payment was made to a Lender pursuant to this Agreement without deduction
of applicable withholding tax from such payment, such Lender shall indemnify the
Paying Agent or the Administrative Agent, as applicable, fully for all amounts
paid, directly or indirectly, by the Paying Agent or Administrative Agent, as
applicable, as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs
and out-of-pocket expenses) incurred.


Section 10.11 Lender’s Representations, Warranties and Acknowledgements. (a)
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Loan Parties.
No Agent shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such appraisal on behalf
of Lenders or to provide any Lender with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Term Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender acknowledges that no Agent or
Related Person of any Agent has made any representation or warranty to it.
Except for documents expressly required by any Term Loan Document to be
transmitted by an Agent to the Lenders, no Agent shall have any duty or
responsibility (either express or implied) to provide any Lender with any credit
or other information concerning any Loan Party or any Affiliate of a Loan Party,
including the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of a Loan
Party, that may come in to the possession of an Agent or any of its Related
Persons.



(b)Each Lender, by delivering its signature page to this Agreement or an
Assignment and Acceptance Agreement, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Term Loan Document and each
other document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Closing Date.


Section 10.12    Security Documents and Guarantee.


(a)Each Secured Party hereby further authorizes the Administrative Agent or the
Collateral Agent, as applicable, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Guarantee, the Collateral and the Term Loan Documents; provided
that neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Bank Product Obligations with respect to
any Bank Product Agreement. Subject to Section 11.02, without further written
consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.02) have otherwise consented or (ii) release Holdings from its
Guarantee or with respect to which the Required Lenders (or such other Lenders
as may be required to give such consent under Section 11.02) have otherwise
consented.


(b)Anything contained in any of the Term Loan Documents to the contrary
notwithstanding, each Loan Party, the Paying Agent, the Administrative Agent,
the Collateral Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder and under any of the Term Loan Documents may be exercised
solely by the Paying Agent, the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from the Required Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.


(c)(i) Notwithstanding anything to the contrary contained herein or in any other
Term Loan Document, the Paying Agent, the Administrative Agent and the
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Lender, or any Affiliate of any Lender that is a party to any Bank
Product Agreement) take such actions as shall be required to release (i) its
security interest in any Collateral subject to any disposition permitted by the
Term Loan Documents, and (ii) to release any Immaterial Subsidiary from its
obligations under the Term Loan Documents upon its dissolution as contemplated
pursuant to Section 4.03 hereof, to the extent necessary to permit such
dissolution.



(ii)    Notwithstanding anything to the contrary contained herein or any other
Term Loan Document, when all Secured Obligations (other than Secured Obligations
in respect of any Bank Product Agreement and contingent indemnification
obligations for which no claim or demand has been made) have been paid in full
and all Term Commitments have terminated or expired, upon request of the
Borrowers, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Bank Product Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Term Loan Document, whether or not on
the date of such release there may be outstanding Secured Obligations in respect
of Bank Product Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrowers or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payment had not been made.


(d)The Agents shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.


Section 10.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any Insolvency Proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Term Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Loan Party) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:


(a)to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;


(b)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its respective agents and counsel and all other
amounts due the Administrative Agent under Sections 2.03 and 10.03) allowed in
such judicial proceeding; and


(c)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative



Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


Section 10.14 Ship Mortgage Trust . The Mortgage Trustee agrees and declares,
and each of the other Secured Parties acknowledges, that, subject to the terms
and conditions of this Section 10.14, the Mortgage Trustee holds the Trust
Property in trust for the Secured Parties absolutely. Each of the other Secured
Parties agrees that the obligations, rights and benefits vested in the Mortgage
Trustee shall be performed and exercised in accordance with this Section 10.14.
For the avoidance of doubt, the Mortgage Trustee shall have the benefit of all
of the provisions of this Agreement (including exculpatory and indemnification
provisions) benefiting it in its capacity as Collateral Agent for the Secured
Parties. In addition, the Mortgage Trustee and any attorney, agent or delegate
of the Mortgage Trustee may indemnify itself or himself out of the Trust
Property against all liabilities, costs, fees, damages, charges, losses and
expenses sustained or incurred by it or him in relation to the taking or holding
of any of the Trust Property or in connection with the exercise or purported
exercise of the rights, trusts, powers and discretions vested in the Mortgage
Trustee or any other such person by or pursuant to the Collateral Vessel
Mortgages or in respect of anything else done or omitted to be done in any way
relating to the Collateral Vessel Mortgages.


Section 10.15 Intercreditor Agreement. Without limiting the generality of the
foregoing, each Lender acknowledges and agrees that (a) such Lender has received
and reviewed a copy of the Intercreditor Agreement and any exhibits and
schedules thereto, (b) the Paying Agent, the Administrative Agent and the
Collateral Agent are authorized to execute, deliver and perform their
obligations under the Intercreditor Agreement on behalf of such Lender, (c) such
Lender is and shall be bound (as a Lender) in all respects by the terms and
conditions of the Intercreditor Agreement as if a direct signatory party
thereto, and (d) in the event of any conflict between the terms of the
Intercreditor Agreement and any other Term Loan Document, the terms of the
Intercreditor Agreement shall govern and control.


Section 10.16    Paying Agent.


(a)Each Lender hereby designates U.S. Bank National Association to act as the
Paying Agent for such Lender under this Agreement and the other Term Loan
Documents. Each Lender hereby irrevocably authorizes the Paying Agent to take
such action on its behalf under the provisions of this Agreement and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Paying Agent by the terms hereof
and thereof and such other powers as are reasonably incidental thereto. The
Paying Agent may perform any of its duties hereunder by or through its agents or
employees. The Paying Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers expressly contemplated hereby or the
other Term Loan Documents, except discretionary rights and powers expressly
contemplated hereby or by the other Term Loan Documents and which the Paying
Agent has been directed in writing by the Administrative Agent; provided,
however, that the Paying Agent shall not be required to take any action which
exposes the Paying Agent to liability or which is contrary to this Agreement or
the other Term Loan Documents or Applicable Law unless the Paying Agent is
furnished with an indemnification reasonably satisfactory to the Paying Agent
with respect thereto.



(b)The Paying Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement. Neither the Paying Agent nor any of its
officers, directors or employees shall be (i) liable for any action taken or
omitted by them as such hereunder or in connection herewith, unless caused by
their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), or (ii) responsible
in any manner for any recitals, statements, representations or warranties made
by Holdings or any Borrower or any officer thereof contained in this Agreement,
or in any of the other Term Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Paying Agent under or in connection with, this Agreement or any of the other
Term Loan Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the other
Term Loan Documents or for any failure of Holdings or any Borrower to perform
its obligations hereunder. The Paying Agent shall not be under any obligation to
the Administrative Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the other Term Loan Documents, or to inspect the
properties, books or records of Holdings or any Borrower. The duties of the
Paying Agent as respects the Term Loans to the Borrowers shall be mechanical and
administrative in nature; the Paying Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of the Administrative Agent or any
Lender (regardless of whether an Event of Default has occurred and is
continuing); and nothing in this Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon the Paying Agent any obligations in
respect of this Agreement except as expressly set forth herein. The Paying Agent
shall not, except as expressly set forth herein, have any duty to disclose, and
shall not be liable for the failure to disclose, any information (other than as
it relates to the Loan Commitments received by it or payments made by Holdings
or the Borrowers to it) relating to Holdings or any Borrower or any of their
Affiliates that is communicated to or obtained by the Person servicing as the
Paying Agent or any of its Affiliates in any capacity.




Without limiting the foregoing, the Paying Agent shall not be required to act
hereunder or to advance its own funds or otherwise incur any financial liability
in the performance of its duties or the exercise of its rights hereunder and
under any other agreements or documents to which it is a party, and shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
receive further assurances to its satisfaction from the Administrative Agent
and/or the Lenders of their indemnification obligations under and in accordance
with the provisions of Section 10.16(i) against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take or
refraining from taking any such action. The Paying Agent shall be fully
justified in requesting direction from the Administrative Agent in the event
this Agreement or any other Term Loan Document is silent or vague with respect
to such Paying Agent’s duties, rights or obligations. The Paying Agent shall not
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Administrative Agent or the Required Lenders, or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision. The
Paying Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to such Paying Agent by the Borrowers or the Administrative Agent.


(c)The Paying Agent and any of its respective officers, partners, directors,
employees or agents shall not be liable for any action taken or omitted by any
agent or attorney-in-fact under or in connection with any of the Term Loan
Documents except to the extent caused by the Paying Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable order. Without prejudice to the generality of the
foregoing, (i) the Paying Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or



document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected and free from liability in relying on opinions and judgments of
attorneys (who may be attorneys for the Loan Parties), accountants, experts and
other professional advisors selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, experts or professional advisors; (ii) no
Lender shall have any right of action whatsoever against the Paying Agent as a
result of the Paying Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Term Loan Documents in accordance with the
instructions of the Administrative Agent; (iii) the Paying Agent shall not incur
liability under or in respect of this Agreement or any other Term Loan Document
by relying on, acting upon (or by refraining from action in reliance on) any
notice, consent, certificate, instruction or waiver, report, statement, opinion,
direction or other instrument or writing (which may be delivered by telecopier,
email, cable or telex, if acceptable to it) believed by it to be genuine and
believe by it to be signed or sent by the proper party or parties; and (iv) the
Paying Agent shall not be liable for any action taken in good faith and
reasonably believed by it to be within the powers conferred upon it, or taken by
it pursuant to any direction or instruction by which it is governed, or omitted
to be taken by it by reason of the lack of direction or instruction required
hereby for such action (including without limitation for refusing to exercise
discretion or for withholding its consent in the absence of its receipt of, or
resulting from a failure, delay or refusal on the part of the Administrative
Agent to provide, written instruction to exercise such discretion). As to any
matters not expressly provided for by this Agreement or any matter that would
require the Paying Agent to exercise any discretion hereunder or under any Term
Loan Document, the Paying Agent shall not be obligated to advance, expend or
risk its own funds, or to take any action which in its reasonable judgment may
cause it to incur any expense or financial or other liability unless the Paying
Agent is furnished with a satisfactory indemnification from the Administrative
Agent with respect thereto. The Paying Agent shall not be responsible or liable
for delays or failures in performance resulting from acts beyond its control.
Such acts shall include, but not be limited to, acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters. The Paying Agent shall not be responsible for
any special, exemplary, punitive or consequential damages. The Paying Agent
shall have no duty to monitor the performance of any obligor under any Term Loan
Document nor shall it have any obligation or liability with respect to the
compliance with statutory or regulatory requirements related to any Loan.


(d)Independently and without reliance upon the Paying Agent or any other Lender,
each Lender has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of each Loan Party in
connection with the making and the continuance of the Term Loans hereunder and
the taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of each Loan Party. The Paying Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Term Loans or at any
time or times thereafter except as shall be provided by any Loan Party pursuant
to the terms hereof. The Paying Agent shall not be responsible to any Lender for
the financial condition of any Borrower, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or the other Term Loan Documents or the
financial condition of any Borrower, or the existence of any Default or Event of
Default.


The Paying Agent may resign on sixty (60) days’ written notice to the
Administrative Agent and upon such resignation, the Administrative Agent will
promptly designate a successor the Paying Agent reasonably satisfactory to the
Borrower Representative.


Any such successor Paying Agent shall succeed to the rights, powers and duties
of the Paying Agent, and the term “Paying Agent” shall mean such successor
Paying Agent effective upon its



appointment, and the former Paying Agent’s rights, powers and duties as the
Paying Agent shall be terminated, without any other or further act or deed on
the part of such former Paying Agent. After any Paying Agent’s resignation as
Paying Agent, the provisions of this Section 10.16 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the Paying Agent
under this Agreement.


(e)If the Paying Agent shall request instructions from the Administrative Agent
with respect to any act or action (including failure to act) in connection with
this Agreement or any other Term Loan Document, the Paying Agent shall be
entitled to refrain from such act or taking such action unless and until the
Paying Agent shall have received instructions from the Administrative Agent; and
the Paying Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, neither the Administrative Agent nor
the Lenders shall have any right of action whatsoever against the Paying Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Administrative Agent.


(f)The Paying Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, request, consent, note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order
or other document or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the other Term
Loan Documents and its duties hereunder, upon advice of counsel selected by it.
The Paying Agent shall not incur liability for relying thereon. In determining
compliance with any condition hereunder, the Paying Agent shall be entitled to
receive, and shall not incur any liability for relying upon, an officer’s
certificate or an opinion of counsel or both certifying as to compliance with
such condition. The Paying Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


(g)The Paying Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Term Loan Document by or through
any one or more sub- agents appointed by such Paying Agent. The Paying Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective agents. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the agents of the Paying
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Paying Agent. The Paying Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.


(h)The Paying Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder or under the other Term
Loan Documents, unless the Paying Agent has received notice from the
Administrative Agent or the Borrowers referring to this Agreement or the other
Term Loan Documents, describing such Default or Event of Default and stating
that such notice is a “notice of default”.


(i)To the extent the Paying Agent is not reimbursed and indemnified by the
Borrowers, each Lender will reimburse and indemnify the Paying Agent in
proportion to its respective portion of the Term Loans, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, fees (including reasonable legal fees, costs and expenses), costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Paying Agent in performing its duties
hereunder, or in any way relating to or arising out of



this Agreement or any other Term Loan Document and (whether brought by or
involving any third party, the Borrowers or the Lenders); provided that, the
Lenders shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Paying Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment).


(j)Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Paying Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its Paying Agents, this Agreement, the other Term Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures,
(2)any record-keeping, (3) comparisons with government lists, (4) customer
notices or (5) other procedures required under the CIP Regulations or such other
laws.


ARTICLE XI MISCELLANEOUS
Section 11.01    Notices.


(a)    Notices and other communications provided for herein shall, except as
provided in Section 11.01(b), be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission, as follows:
(i)    if to any Loan Party, to the Borrowers at: OSG Bulk Ships, Inc.
Two Harbour Place
302 Knights Run Avenue Suite 1200
Tampa, Florida 33602 Attention: Richard Trueblood Telephone No.: (813) 209-0699
Facsimile No.: (813) 221-2769 Email: dtrueblood@osg.com


and


Attention: Susan Allan Telephone No.: (813) 209-0620
Facsimile No.: (813) 221-2769 Email: sallan@osg.com



(ii)
if to the Administrative Agent, to it at:



PGIM, Inc.
c/o Prudential Capital Group - CAF 3350 Riverwood Parkway
Suite 1500
Atlanta, Georgia 30339 Attention: Managing Director Facsimile No.: (770)
701-2460


and


Attention: Vice President and Corporate Counsel Facsimile No.: (770) 701-2460


if to a Lender, to it at its address (or facsimile number) set forth on Annex I
or in the Assignment and Acceptance pursuant to which such Lender shall have
become a party hereto, and


(iii)
if to the Paying Agent, to it at:



U.S. Bank National Association 214 N. Tryon Street, 26th Floor Charlotte, NC
28202
Attention: Lisa Dowd
Email: lisa.dowd@usbank.com


Notice and other communications to the Lenders hereunder may (subject to Section
11.01(b)) be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to a Platform approved by the
Administrative Agent in its reasonable discretion. Any party hereto may change
its address, facsimile number or e-mail address for notice and other
communications hereunder by notice to the other parties hereto. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (including by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(b)    Each Loan Party hereby agrees that it will provide to the Administrative
Agent and the Lenders all information, documents and other materials that it is
obligated to furnish to the Administrative Agent and the Lenders pursuant to
this Agreement and any other Term Loan Document, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this



Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the e-mail address(es)
provided to the Borrowers by the Administrative Agent from time to time or in
such other form, including hard copy delivery thereof, as the Administrative
Agent shall require. In addition, each Loan Party agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in this
Agreement or any other Term Loan Document or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require. Nothing in
this Section 11.01 shall prejudice the right of the Agents, any Lender or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Term Loan Document in any other manner specified in this Agreement
or any other Term Loan Document or as any such Agent shall require.


(c)    To the extent consented to by the Administrative Agent in writing from
time to time, the Administrative Agent agrees that receipt of the Communications
by the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Term Loan Documents.


(d)    Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents or the Lenders by posting the
Communications on a Platform. The Platform and any Approved Electronic
Communications are provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform. In no event shall any Agent have any
liability to any Loan Party, any Lender or any other person for damages of any
kind, whether or not based on strict liability and including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
contract, tort or otherwise) arising out of or related to any Loan Party’s or
any Agent’s transmissions of Communications through the Internet (including the
Platform). Notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (a) of notification that
such notice or communication is available and identifying the website address
therefor. Each Loan Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.


(e)    The Administrative Agent and each Lender agrees that the receipt of the
Communications by the Administrative Agent and each such Lender at its e-mail
address or the posting of the Communications on the Platform shall constitute
effective delivery of the Communications to the Administrative Agent and each
Lender for purposes of the Term Loan Documents. Each Lender agrees to maintain
on the Platform a valid email address to which notices may be sent to such email
address, and that neither the Administrative Agent nor any other Agent shall be
liable for failure of any such Lender to maintain such an email address, or for
the future of any Platform to deliver information to any such email address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Term Loan
Document in any other manner specified in such Term Loan Document.



(f)    Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.


(g)
[Reserved].



Section 11.02 Waivers; Amendment. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Term Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent and the Lenders hereunder and under the other Term Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Term Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 11.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Term Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.


(b)Subject to Sections 11.02(c), 11.02(d) and 11.02(e), neither this Agreement
nor any other Term Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders or, in the case of any other Term Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided, that no such
agreement shall:


(i)    increase or extend the expiry date of the Term Commitment of any Lender
without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default (or any definition used, respectively,
therein) shall constitute an increase in or an extension of the expiry date of
the Term Commitment of any Lender for purposes of this clause (i));


(ii)    reduce the principal amount or premium, if any, of any Term Loan or
reduce the rate of interest thereon (other than waiver of any increase in the
rate of interest pursuant to Section 2.06(c)), or reduce any Fees payable
hereunder, or change the form or currency of payment of any Obligation, without
the written consent of each Lender directly affected thereby;


(iii)    postpone or extend the maturity of any Term Loan, or any scheduled date
of payment of or the installment otherwise due on the principal amount of any
Term Loan under Sections
2.08 and 2.09, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment (other than
a waiver of any increase in the rate of interest pursuant to Section 2.06(c))
without the written consent of each Lender directly affected thereby;


(iv)    change Section 11.04(b) in a manner which further restricts assignments
thereunder without the written consent of each Lender directly affected thereby
(provided that any amendment that clarifies any ambiguity or defect in the
definition or use of Disqualified Institutions shall require only the consent of
the Required Lenders and the Loan Parties);



(v)    change Section 2.13(b) or (c) or Section 9.01 in a manner that would
alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender;


(vi)    change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Term Loan Document (including this Section 11.02)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);


(vii)    release Holdings from its Guarantee, or limit its liability in respect
of such Guarantee, without the written consent of each Lender;


(viii)    except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;


(ix)    except as otherwise provided in the Intercreditor Agreement, subordinate
the Obligations under the Term Loan Documents to any other Indebtedness without
the written consent of each Lender; or


(x)    modify the protections afforded to an SPC pursuant to the provisions of
Section 11.04(h) without the written consent of such SPC;


provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent without
the prior written consent of the Administrative Agent or the Collateral Agent,
as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrowers, the Required Lenders and the Administrative Agent (and, if its rights
or obligations are affected thereby, the Collateral Agent) if (1) by the terms
of such agreement the Term Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment, (2) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of, premium, if
any, and interest accrued on each Term Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement, and
(3)
Section 2.16(b) is complied with.



(c)Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Term
Loan Document) enter into any amendment or waiver of any Term Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or assets so that the security interests therein comply with applicable
Legal Requirements.


(d)Notwithstanding the foregoing, if, following the Closing Date, the
Administrative Agent and the Borrowers shall have agreed in their sole and
absolute discretion that there is an ambiguity, inconsistency, manifest error or
any error or omission of a technical or immaterial nature, in each case, in



any provision of the Term Loan Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Term Loan Documents if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof (it
being understood that the Administrative Agent has no obligation to agree to any
such amendment).


(e)Further, notwithstanding the foregoing, any provision of this Agreement and
the other Term Loan Documents may be amended to effect any Incremental Loan
Amendment as, and to the extent, provided in Sections 2.16.


(f)Notwithstanding anything to the contrary contained herein, during such period
as a Lender is a Defaulting Lender, such Lender will not be entitled to vote in
respect of amendments and waivers hereunder or under any other Term Loan
Documents and the outstanding Term Loans of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that such Defaulting
Lender, and the amount of such Defaulting Lenders’ Term Loans, shall be included
for purposes of voting, and the calculation of voting, on the matters set forth
in Section 11.02(b)(i)-(iii) (including the granting of any consents and
waivers) only to the extent that any such matter disproportionately affects such
Defaulting Lender.


Section 11.03    Expenses; Indemnity. (a) The Loan Parties agree, jointly and
severally, to pay, promptly upon demand:


(i)    all reasonable and documented out-of-pocket costs and expenses incurred
by the Arranger, the Administrative Agent, the Collateral Agent, the
Documentation Agent, the Paying Agent, and the Syndication Agents, including the
reasonable and documented fees, disbursements and other charges of Advisors for
the Arranger, the Administrative Agent, the Collateral Agent, the Paying Agent,
the Documentation Agent, and the Syndication Agents in connection with the
syndication of the Term Loans and Term Commitments, the preparation,
negotiation, execution and delivery of the Term Loan Documents, the
administration of the Credit Extensions and Term Commitments (including with
respect to the establishment and maintenance of a Platform and including the
reasonable fees and disbursements of counsel as may be necessary or appropriate
in the judgment of the Agents, and the charges of IntraLinks, SyndTrak or a
similar service), the perfection and maintenance of the Liens securing the
Collateral and any actual or proposed amendment, supplement or waiver of any of
the Term Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated);


(ii)    all reasonable and documented out-of-pocket costs and expenses incurred
by the Arranger, the Administrative Agent, the Collateral Agent, the Paying
Agent, any other Agent or any Lender (including the fees, charges and
disbursements of Advisors for any of the foregoing) incurred in connection with
the enforcement or protection of its rights under the Term Loan Documents,
including its rights under this Section 11.03(a), or in connection with the Term
Loans made hereunder and the collection of the Obligations, including all such
costs and expenses incurred during any workout, restructuring or negotiations in
respect of the Obligations; provided that, in the case of charges of outside
counsel, such payment shall be limited to the reasonable and documented fees,
disbursements and charges of (x) one primary counsel for the Agents and the
Lenders (collectively with the Agents, taken as a group) and one primary counsel
for the Paying Agent, (y) one local counsel and foreign counsel in each relevant
jurisdiction for each of the Agents and the Lenders (collectively with the
Agents, taken as a group) and
(z)one maritime counsel in each relevant jurisdiction for each of the Agents and
the Lenders (collectively with the Agents, taken as a group) (and, in each case,
in the case of an actual or a potential conflict of interest, (A) one additional
counsel for each affected person (or group of similarly affected persons), (B)



one local counsel and/or regulatory counsel for each affected person (or group
of similarly affected persons) in any relevant jurisdiction and (C) one maritime
counsel for each affected person (or group of similar affected persons) in each
relevant jurisdiction;


(iii)    subject to Section 5.13, all reasonable and documented out-of-pocket
costs and expenses incurred by (or on behalf of) the Administrative Agent and
the Collateral Agent in respect of Vessel Appraisal fees and expenses; and


(iv)
all Other Taxes in respect of the Term Loan Documents.



(b)    The Loan Parties agree, jointly and severally, to indemnify the Agents,
each Lender and each Related Person of each of the foregoing (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, all reasonable and documented expenses (including reasonable and
documented fees, disbursements and other charges of one counsel for all
Indemnitees and, if necessary, one maritime counsel, local and foreign counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions for all Indemnitees (and, in the case of an
actual or potential conflict of interest of another firm of counsel (and
maritime counsel and one firm of local and foreign counsel in each appropriate
jurisdiction) for such affected Indemnitee))) and any and all claims, damages,
losses and liabilities, fees, fines, penalties, actions, judgments, suits and
related expenses, including reasonable Advisors fees, charges and disbursements
(collectively, “Claims”), incurred by or asserted against any Indemnitee,
directly or indirectly, arising out of, relating to or in connection with (i)
the execution, delivery, performance, administration or enforcement of the Term
Loan Documents or any agreement or instrument contemplated thereby or the
performance by the parties thereto of their respective obligations thereunder
including enforcement of any indemnification obligation, (ii) any actual or
proposed use of the proceeds of the Term Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, (iv) any actual or alleged presence or Release or
threatened Release of Hazardous Materials, on, at, under or from any property
(A) owned, leased or operated by any Loan Party or (B) formerly owned, leased or
operated by any Loan Party at the time of its ownership, lease or operations,
(v) any Environmental Claim or threatened Environmental Claim against any of the
Loan Parties relating to any Real Property, Vessel, Chartered Vessel or other
property currently or formerly owned, leased or operated by any of the Loan
Parties or relating to the operations of any of the Loan Parties, (vi) any
non-compliance with, or violation of, applicable Environmental Laws or
Environmental Permits by Loan Parties or its businesses, operations, Real
Property, Vessels, Chartered Vessels and other properties, (vii) the imposition
of any environmental Lien encumbering Real Property or Vessels or Chartered
Vessels owned, leased or operated by any Loan Party, (viii) the consummation of
the Transactions (including the syndication of the Initial Term Loan and the
Term Commitments) and the other transactions contemplated hereby, (ix) any
actual or prospective claim, action, suit, litigation, inquiry, investigation,
or other proceeding or preparation of a defense in connection with any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Loan Party or any of their respective subsidiaries,
affiliates or shareholders or otherwise, and regardless of whether any
Indemnitee is a party thereto, or (x) any violation by the Borrower of the
provisions of Chapter 535 of Title 46 of the United States Code; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses or other Claims
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted primarily from (i) the gross negligence or willful
misconduct of such Indemnitee or any of its Related Persons, (ii) a material
breach by such Indemnitee or any of its Related Persons or any of its or their
respective obligations under the Term Loan Documents or (iii) any claims brought
by an Indemnitee against another Indemnitee (other than against the
Administrative Agent or any other Agent in its capacity as such) not arising out
of any act or omission by any Loan Party or any Affiliate thereof.



(c)    The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Agents and any affected Lender (such consent not to be
unreasonably withheld), the Loan Parties will not enter into any settlement of a
Claim in respect of the subject matter of Section 11.03(b) and asserted against
an Indemnitee unless such settlement includes an explicit and unconditional
release from the party bringing such Claim of all Indemnitees and does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnitee.


(d)    The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Initial Term Loan and all Incremental Term Loans and any
other Secured Obligations, the release of Holdings and any other guarantor or of
all or any portion of the Collateral, the expiration of the Term Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Term Loan Document, or any investigation made by or on behalf of the
Agents or any Lender. All amounts due under this Section 11.03 shall be
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.


(e)    To the extent that the Loan Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents under clause (a) or (b) of this
Section 11.03 in accordance with Section 10.03, each Lender severally agrees to
pay to the Agents such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided, that the
unreimbursed Claim was incurred by or asserted against any of the Agents in its
capacity as such. For purposes of this clause (e), a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the principal amount of
outstanding Initial Term Loan and any Incremental Term Loans and unused Term
Commitments at the time.


(f)    To the fullest extent permitted by applicable Legal Requirements, no
party hereto shall assert, and each party hereto hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, exemplary, consequential, or punitive damages (including any loss of
profits, business or anticipated savings as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Term Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions or
any Term Loan or the use of the proceeds thereof; provided that such waiver of
special, punitive, indirect or consequential damages shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under this Section 11.03. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Term Loan
Documents or the transactions contemplated hereby or thereby.


(g)    All amounts due under this Section 11.03 shall be payable no later than
ten (10) Business Days after written demand (accompanied by an invoice or other
reasonable documentation) therefor; provided, however, that any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final and non-appealable judicial determination of a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
with respect to such payment pursuant to this Section 11.03.


Section 11.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted



hereby, except that the Loan Parties may not assign or otherwise transfer any of
their respective rights or obligations hereunder without the prior written
consent of the Administrative Agent, the Paying Agent, the Collateral Agent and
each Lender, which consent may be withheld in their respective sole discretion
(and any attempted assignment or transfer by any Loan Party without such consent
shall be null and void ab initio). Nothing in this Agreement or any other Term
Loan Document, express or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent expressly provided in clause (e) of
this Section 11.04 and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Term Loan Document.


(b)Any Lender shall have the right at any time to assign to one or more
assignees (other than any Loan Party or any Affiliate thereof or a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Commitment and the Term Loans at the
time owing to it); provided, that:


(i)    except in the case of (A) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (B) any assignment made in connection with the
primary syndication by the Arranger of the Term Commitments and the Initial Term
Loan, or (C) an assignment of the entire remaining amount of the assigning
Lender’s Term Commitment or its portion of the Initial Term Loan and any
Incremental Term Loans, the amount of the Term Commitment or the portion of the
Initial Term Loan or any Incremental Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (or, in the case of any assignment made in
connection with the primary syndication of the Term Commitments and the Initial
Term Loan by PGIM, Inc. and its Affiliates, $100,000); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amounts have
been met;


(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement;


(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of
$3,500 (unless such fee is waived by the Administrative Agent in its sole
discretion); provided, however, in the case of contemporaneous assignments by
any Lender to one or more Approved Funds, only a single processing and recording
fee shall be payable for such assignments;


(iv)    the assignee, if it shall not then be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;


(v)    the assignee shall represent and warrant to the Borrowers and the
Administrative Agent that it is an Eligible Assignee; and


(vi)    each of the Administrative Agent and (except (I) when an Event of
Default has occurred and is continuing or (II) in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) the Borrowers must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned); provided, that (i) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice



thereof and (ii) the consent of the Administrative Agent shall not be required
if such assignment is made to a Lender, an Affiliate of a Lender or an Approved
Fund.


Subject to acceptance and recording thereof pursuant to Section 11.04(d), from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement (provided, that any liability of the Borrowers to
such assignee under Section 2.11, 2.12 or 2.14 shall be limited to the amount,
if any, that would have been payable thereunder by the Borrowers in the absence
of such assignment, except to the extent any such amounts are attributable to a
Change in Law occurring after the date of such assignment), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.11, 2.12, 2.14 and 11.03.


(c)The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amount of
the Initial Term Loan and any Incremental Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrowers, the Administrative Agent, the Collateral Agent and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement and the other
Term Loan Documents, notwithstanding notice to the contrary. The Register shall
be available for inspection by the Borrowers, the Collateral Agent and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.


(d)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.04(b) and any written
consent to such assignment required by Section 11.04(b), the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 11.04(d). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with the requirements of
this Section 11.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.04(e).


(e)Any Lender shall have the right at any time, without the consent of, or
notice to the Borrowers, the Administrative Agent or any other person to sell
participations to any person (other than any Loan Party or any Affiliate thereof
or a natural person) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Term Commitment and its interest in the Initial Term Loan and any Incremental
Term Loans owing to it); provided, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Collateral Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Term
Loan Documents and to approve any amendment, modification or waiver of any
provision of the Term Loan



Documents; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) is described in clauses (i), (ii) or (iii) of
the proviso to Section 11.02(b) and (2) directly affects such Participant. Each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.04(b). To the extent permitted by Legal
Requirements, each Participant also shall be entitled to the benefits of Section
11.08 as though it were a Lender; provided, that such Participant agrees in
writing to be subject to Section 2.13(c) as though it were a Lender. Each Lender
shall, acting for this purpose as a “non-fiduciary” agent of the Borrowers,
maintain at one of its offices a register for the recordation of the names and
addresses of its Participants, and the amount and terms of its participations
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender (and the Borrowers, to the
extent that the Participant requests payment from the Borrowers) shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Term Loan Document) except
to the extent that such disclosure is necessary to establish that such
commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.


(f)A Participant shall not be entitled to receive any greater payment under
Section 2.11, 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of the Borrowers (which consent shall not be unreasonably withheld,
delayed or conditioned) or the greater payment results from a Change in Law
after the date the participation was sold to the Participant. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless such Participant agrees to comply with Section
2.14(f) as though it were a Lender (it being understood that the documentation
required in Section 2.14(f) shall be delivered to the participating Lender).


(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank, and this Section 11.04 shall not apply to any such
pledge or assignment of a security interest; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of the Borrowers the Administrative Agent or any
other person, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Term Loans and the Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.


(h)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of the Initial Term Loan or any Incremental Term Loan that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to this Agreement; provided, that (i) nothing herein shall constitute a
commitment by any SPC to make payment of its portion of the Initial Term Loan or
any Incremental Term Loan and (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Initial Term Loan or any



Incremental Term Loan, the Granting Lender shall be obligated to make such
Initial Term Loan or any Incremental Term Loan pursuant to the terms hereof;
provided further that nothing herein shall make the SPC a “Lender” for the
purposes of this Agreement, obligate the Borrowers or any other Loan Party or
the Administrative Agent to deal with such SPC directly, obligate the Borrowers
or any other Loan Party in any manner to any greater extent than they were
obligated to the Granting Lender, or increase costs or expenses of the
Borrowers. The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Term Loan Document. The making of its portion of the
Initial Term Loan or any Incremental Term Loan by an SPC hereunder shall utilize
the Term Commitment of the Granting Lender to the same extent, and as if, such
loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any state thereof. In addition, notwithstanding
anything to the contrary contained in this Section 11.04(h), any SPC may (i)
with notice to, but without the prior written consent of, the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Term Loans to the Granting Lender or to any
financial institutions (consented to by the Borrowers and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Term Loans and (ii) disclose on a
confidential basis any Material Non-Public Information relating to its Term
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.


(i)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar laws domestic or
foreign, federal, state, provincial or otherwise, based on or analogous or
similar to the Uniform Electronic Transactions Act.


(j)Any assignor Lender of all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Term Commitment and the Term
Loans at the time owing to it) or seller of a participation hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant Assignment and Acceptance or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution. None of the Agents shall have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions. Upon request by any Lender or prospective Lender, the
Administrative Agent shall be permitted to disclose to such Lender or
prospective Lender the identity of the Disqualified Institutions.


Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Term Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Term Loan Document shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Term Loan Documents and the making of any Term
Loans, regardless of



any investigation made by any such other party or on its behalf and
notwithstanding that the Agents or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Obligation is outstanding and so long as the Term Commitments have not expired
or terminated. The provisions of Article X and Sections 2.11, 2.12, 2.14, 11.03,
11.05, 11.09, 11.10 and 11.12 shall survive and remain in full force and effect
regardless of the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Term Loans, the expiration or
termination of the Term Commitments or the termination of this Agreement or any
provision hereof.


Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, Fee Letter
and the other Term Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent and/or the Arranger,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.


Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 11.08 Right of Setoff; Marshalling; Payments Set Aside. If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Legal Requirements, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of any Loan Party now or hereafter existing under this Agreement or any other
Term Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Term Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. None of any
Agent, any Lender shall be under any obligation to marshal any assets in favor
of any Loan Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Loan Party makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Insolvency Law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.



Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Term Loan Documents and any claims, controversy,
dispute or cause of action (whether sounding in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement or any other Term Loan
Document (except, as to any other Term Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, and governed by, the law of the State of
New York.


(b)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York , located in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Term Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by applicable Legal Requirements, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Term Loan Document or
otherwise shall affect any right that the Administrative Agent, the Collateral
Agent, any other Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Term Loan Document against
any Loan Party or its properties in the courts of any jurisdiction.


(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Legal Requirements, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Term Loan Document in
any court referred to in Section 11.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


(d)Each party to this Agreement (excluding the Paying Agent who shall be served
in accordance with applicable law) irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Term Loan Document,
in the manner provided for notices (other than facsimile or email) in Section
11.01. Nothing in this Agreement or any other Term Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.


Section 11.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO ANY TERM LOAN DOCUMENT, THE TRANSACTIONS OR THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.



Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 11.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Arranger and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ and Approved Funds’ directors, officers, employees,
agents, advisors and other representatives, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof,
and any failure of such persons acting on behalf of the Administrative Agent,
the Collateral Agent, an Arranger or a Lender to comply with this Section 11.12
shall constitute a breach of this Section 11.12 by the Administrative Agent, the
Collateral Agent, such Arranger or such Lender, as applicable), (b) to the
extent (i) requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners and the
SEC) or (ii) to the extent required by applicable Legal Requirements or by any
subpoena or similar legal process or in connection with any pledge or assignment
made pursuant to Section 11.04(g), provided that, solely to the extent permitted
by law and other than in connection with routine audits and reviews by
regulatory and quasi-regulatory authorities, such disclosing entity shall notify
the Borrowers as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding, (c) to any
other party to this Agreement, (d) in connection with the exercise of any
remedies under the Term Loan Documents or any suit, action or proceeding
relating to this Agreement or any other Term Loan Document or the enforcement of
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 11.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Term Loan or Loan Party
or (iv) any actual or prospective investor in an SPC, (f) with the consent of
the Borrowers, (g) to an investor or prospective investor in securities issued
by an Approved Fund of any Lender that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by an Approved Fund of any Lender or to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in securities issued by
an Approved Fund of any Lender in connection with the administration, servicing
and reporting on the assets serving as collateral for securities issued by such
Approved Fund (it being agreed that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information) or (h) to the
extent such Information (a) is publicly available at the time of disclosure or
becomes publicly available other than as a result of a breach of this Section
11.12 or (b) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrowers or any Subsidiary.
In addition, the Agents and the Lenders may disclose the existence of this
Agreement and the information about this Agreement to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Term Loans, market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agents and the Lenders in connection with the administrative and management of
this Agreement and the other Term Loan Documents. For the purposes of this
Section 11.12, “Information” shall mean all information received from Holdings
and the Borrowers relating to Holdings and the Borrowers or any of their
Subsidiaries or its business, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by Holdings and the Borrowers. Any person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person accords to its own confidential information.



Section 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with applicable Legal Requirements, the rate of interest payable in respect of
such Term Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Term Loan but were not
payable as a result of the operation of this Section 11.13 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Term
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.


Section 11.14 Assignment and Acceptance. Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Acceptance duly executed by such Lender, the Borrowers (if the
Borrowers’ consent to such assignment is required hereunder) and the
Administrative Agent.


Section 11.15 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:


(a)any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;


(b)any lack of validity or enforceability of any Term Loan Document or any other
agreement or instrument relating thereto against any Loan Party;


(c)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Term Loan Document or any other
agreement or instrument relating thereto;


(d)any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;


(e)any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Term Loan Document; or


(f)any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.


Section 11.16 Waiver of Defenses; Absence of Fiduciary Duties. (a) Each of the
Loan Parties hereby waives any and all suretyship defenses available to it as a
Guarantor arising out of the joint and several nature of its respective duties
and obligations hereunder (including any defense contained in Article VII).


(b)Each of the Loan Parties agrees that in connection with all aspects of the
transactions contemplated hereby or by the other Term Loan Documents and any
communications in connection therewith, the Loan Parties and their respective
Affiliates, on the one hand, and each Lender and Agent, on the other hand, will
have a business relationship that does not create, by implication or



otherwise, any fiduciary duty on the part of any Lender or any Agent or any of
their respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.


(c)Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Term Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Term Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby the exercise of
rights or remedies with respect thereto or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Term Loan Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.


Section 11.17 Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies the Loan Parties and Responsible
Officers thereof, which information includes the name, address and taxpayer
identification number of each Loan Party and other information that will allow
such Lender to identify such Loan Party and Responsible Officers in accordance
with the Patriot Act.


Section 11.18 Bank Product Providers. Each Bank Product Provider shall be deemed
a third party beneficiary hereof and of the provisions of the other Term Loan
Documents for purposes of any reference in a Term Loan Document to the parties
for whom the Administrative Agent is acting. The Administrative Agent hereby
agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed the Administrative Agent as its
agent and to have accepted the benefits of the Term Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Term Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to the Collateral Agent and the right to share
in payments and collections out of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, by virtue of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that the
Administrative Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Administrative Agent to determine or insure whether the amount of
any such reserve is appropriate or not. In connection with any such distribution
of payments or proceeds of Collateral, the Administrative Agent shall be
entitled to assume no amounts are due or owing to any Bank Product Provider
unless such Bank Product Provider has provided a written certification (setting
forth a reasonably detailed calculation) to the Administrative Agent as to the
amounts that are due and owing to it and such written certification is



received by the Administrative Agent a reasonable period of time prior to the
making of such distribution. The Administrative Agent shall have no obligation
to calculate the amount due and payable with respect to any Bank Products, but
may rely upon the written certification of the amount due and payable from the
relevant Bank Product Provider. In the absence of an updated certification, the
Administrative Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to the
Administrative Agent by such Bank Product Provider as being due and payable
(less any distributions made to such Bank Product Provider on account thereof).
The Borrowers may obtain Bank Products from any Bank Product Provider, although
the Borrowers are not required to do so. The Borrowers acknowledge and agree
that no Bank Product Provider has committed to provide any Bank Products and
that the providing of Bank Products by any Bank Product Provider is in the sole
and absolute discretion of such Bank Product Provider. Notwithstanding anything
to the contrary in this Agreement or any other Term Loan Document, no provider
or holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Term Loan Documents, including as to any matter relating
to the Collateral or the release of Collateral or Guarantors.


Section 11.19 EXCLUDED SWAP OBLIGATIONS. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN ANY OTHER TERM LOAN DOCUMENT, (I) ANY EXCLUDED
SWAP OBLIGATIONS SHALL BE EXCLUDED FROM (X) THE DEFINITION OF “SECURED
OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) CONTAINED HEREIN OR IN ANY SECURITY
DOCUMENT AND (Y) THE DEFINITION OF “GUARANTEED OBLIGATIONS” (OR ANY EQUIVALENT
DEFINITION) IN THE GUARANTEE OR IN ANY OTHER GUARANTEE OF THE GUARANTEED
OBLIGATIONS; (II) NO LIEN GRANTED PURSUANT TO ANY SECURITY DOCUMENT SHALL SECURE
ANY EXCLUDED SWAP OBLIGATIONS; AND (III) NO EXCLUDED SWAP OBLIGATIONS SHALL BE
GUARANTEED PURSUANT TO THE GUARANTEE OR ANY OTHER GUARANTEE OF THE GUARANTEED
OBLIGATIONS.


Section 11.20 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.


(a)EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS HAVE BEEN CREATED
ON THE COLLATERAL PURSUANT TO THE ABL LOAN DOCUMENTS, WHICH LIENS SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT. THE EXPRESS
TERMS OF THE INTERCREDITOR AGREEMENT SHALL PROVIDE, IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE TERM LOAN
DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.


(b)EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.


(c)THE PROVISIONS OF THIS SECTION 11.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS



AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF,
AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.


ARTICLE XII CROSS-GUARANTY
Section 12.01 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Collateral Agent and the Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to the Collateral Agent and the Lenders by each other Borrower.
Each Borrower agrees that its guaranty obligation hereunder is a continuing
guaranty of payment and performance and not of collection, that its obligations
under this Article XII shall not be discharged until payment and performance, in
full, of the Obligations has occurred, and that its obligations under this
Article XII shall be absolute and unconditional, irrespective of, and unaffected
by,


(a)the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Term Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;


(b)the absence of any action to enforce this Agreement (including this Article
XII) or any other Term Loan Document or the waiver or consent by the Collateral
Agent and the Lenders with respect to any of the provisions thereof;


(c)the existence, value or condition of, or failure to perfect its Lien against,
any security for the Obligations or any action, or the absence of any action, by
the Collateral Agent and the Lenders in respect thereof (including the release
of any such security);


(d)
the insolvency of any Loan Party; or



(e)any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.


Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.


Section 12.02 Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Collateral Agent or the Lenders to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Loan Party, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, such Borrower. It is agreed among each
Borrower, the Collateral Agent and the Lenders that the foregoing waivers are of
the essence of the transaction contemplated by this Agreement and the other Term
Loan Documents and that, but for the provisions of this Article XII and such
waivers, the Collateral Agent and the Lenders would decline to enter into this
Agreement.



Section 12.03    Benefit of Guaranty. Each Borrower agrees that the provisions
of this Article XII are for the benefit of the Collateral Agent and the Lenders
and their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the other Borrower and the Collateral
Agent or the Lenders, the obligations of such other Borrower under the Term Loan
Documents.


Section 12.04 Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Term Loan Document, and except as set
forth in Section 12.07, until all Obligations have been paid in full in cash,
each Borrower hereby expressly and irrevocably waives any and all rights at law
or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co- obligor. Each Borrower acknowledges and agrees
that this waiver is intended to benefit the Collateral Agent and the Lenders and
shall not limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Article XII, and that the Collateral Agent, the Lenders
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 12.04.


Section 12.05 Election of Remedies. If the Collateral Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Term Loan
Documents giving the Collateral Agent or such Lender a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, the Collateral Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Article XII.
If, in the exercise of any of its rights and remedies, the Collateral Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by the Collateral Agent or such
Lender and waives any claim based upon such action, even if such action by the
Collateral Agent or such Lender shall result in a full or partial loss of any
rights of subrogation that each Borrower might otherwise have had but for such
action by the Collateral Agent or such Lender. Any election of remedies that
results in the denial or impairment of the right of the Collateral Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. In the
event the Collateral Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Term Loan
Documents, the Collateral Agent or such Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by the
Collateral Agent or such Lender but shall be credited against the Obligations.
The amount of the successful bid at any such sale, whether the Collateral Agent,
Lender or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Article X,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which the
Collateral Agent or any Lender might otherwise be entitled but for such bidding
at any such sale.


Section 12.06 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Article XII (which liability is
in any event in addition to amounts for which such Borrower is primarily liable
under Article II) shall be limited to an amount not to exceed as of any date of
determination the greater of:


(a)the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and



(b)the amount that could be claimed by the Collateral Agent and the Lenders from
such Borrower under this Article XII without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from the other Borrower
under Section 12.07.


Section 12.07    Contribution with Respect to Guaranty Obligations.


(a)To the extent that any Borrower or any Guarantor shall make a payment under
Article VII hereof or this Article XII, as applicable, of all or any of the
Obligations (other than Loans made to that Borrower for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by the other Borrowers and/or the
Guarantors, exceeds the amount that any such Borrower or any such Guarantor
would otherwise have paid if each Borrower and each Guarantor had paid the
aggregate Obligations satisfied by such Guarantor Payment in the same proportion
that such Borrower’s or such Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Borrowers and each of the Guarantors
as determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations, such Borrower
and/or such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, the other Borrowers and the
other Guarantors for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.


(b)As of any date of determination, the “Allocable Amount” of each Borrower or
each Guarantor, as applicable, shall be equal to the maximum amount of the claim
that could then be recovered from such Guarantor under Article VII hereof or
from such Borrower under this Article XII without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.


(c)This Section is intended only to define the relative rights of the Borrowers
and the Guarantors and nothing set forth in this Section 12.07 is intended to or
shall impair the obligations of Borrowers or the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Agreement, including Section 7.01 and
Section 12.01. Nothing contained in this Section 12.07 shall limit the liability
of any Borrower to pay the Loans made directly or indirectly to that Borrower
and accrued interest, fees and expenses with respect thereto for which such
Borrower shall be primarily liable.


(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrowers to which such
contribution and indemnification is owing.


(e)The rights of the indemnifying Borrowers against other Loan Parties under
this Article XII shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.


Section 12.08 Liability Cumulative. The liability of Borrowers under this
Article XII is in addition to and shall be cumulative with all liabilities of
each Borrower to the Collateral Agent and the Lenders under this Agreement and
the other Term Loan Documents to which such Borrower is a party or in respect of
any Obligations or obligation of the other Borrower, without any limitation as
to amount,



unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.




(Signature Pages Follow)





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other authorized signatories
as of the day and year first above written.


OVERSEAS SHIPHOLDING GROUP, INC.,


Richard Trueblood Chief Financial Officer




OSG BULK SHIPS, INC. OSG AMERICA LLC
OSG AMERJCA OPERATING COMPANY LLC OSG SHIP MANAGEMENT, INC. MARITRANS GENERAL
PARTNER INC. AMERJCAN SIDPHOLDING GROUP, INC. JUNEAU TANKER CORPORATION
OSG CAR CARRJERS, INC.
VIVIAN TANKSHIPS CORPORATION
U.S. SHIPHOLDING GROUP, INC., as Borrowers
________________________________________
Richard Trueblood
Chief Financial Officer




OSG 192LLC 0SG209LLC
0SG2l4LLC
0SG244LLC
0SG254LLC
OSG COURAGEOUS LLC
OSG DELAWARE BAY LIGHTERING LLC OSG ENDURANCE LLC
OSG ENTERPRISE LLC
OSG HONOUR LLC OSG INTREPID LLC
OVERSEAS ST HOLDING LLC OVERSEASANACORTESLLC OVERSEAS BOSTON LLC OVERSEAS
HOUSTON LLC OVERSEAS LONG BEACH LLC OVERSEAS LOS ANGELES LLC OVERSEAS MARTINEZ
LLC OVERSEAS NEW YORK LLC





OVERSEAS NIK1SKI LLC OVERSEAS TAMPA LLC OVERSEAS TEXAS CITY LLC 0SG242LLC
0SG243 LLC
OSG COLUMBIA LLC OSG INDEPENDENCE LLC
OSG PRODUCT TANKERS, LLC
MAREMAR TANKER LLC OSG FREEDOM LLC 0SG252LLC
OSG NAVIGATOR LLC,
as Borrowers


By: __________________________
Richard Trueblood    
Authorized Signatory




MARITRANS OPERATING COMPANY L.P.,
as Borrower
By: Maritrans General Partner Inc.

--------------------------------------------------------------------------------




By: ___________________________
Richard Trueblood
Chief Financial Officer


OSG AMERICA L.P.,
as Borrower




By:    OSG America LLC,


Its General Partner


By: ________________________________


Richard Trueblood
Chief Financial Officer





OSG PRODUCT TANKERS II, LLC OSG PRODUCT TANKERS I, LLC,
By: ___________________________
Richard Trueblood
Management Committee Representative




OSG PRODUCT TANKERS MEMBER LLC OSG PRODUCT TANKERS AVTC, LLC OSG MARITRANS
PARENT LLC,


By:____________


Richard Trueblood
Manager






PGIM,INC.,
as Arranger




By:.    -------------
Name:
Title:




PGIM,INC.,
as Administrative Agent


By:     
Name: Title:




THE    PRUDENTIAL    INSURANCE    COMPANY    OF
AMERICA, as Co-Syndication Agent and a Lender


By:
_ _ Name:

Title:







OSG PRODUCT TANKERS II, LLC OSG PRODUCT TANKERS I, LLC,
as Borrowers


By:
Richard Trueblood

Management Committee Representative




OSG PRODUCT TANKERS MEMBER LLC OSG PRODUCT TANKERS AVTC, LLC OSG MARITRANS
PARENT LLC,
as Borrowers


By:
_ _

Richard Trueblood
Manager






PGIM, INC.,
as Arranger
By:
Name:
Title:


PGIM, INC.,
as Administrative Agent
By:
Name:
Title:


THE    PRUDENTIAL    INSURANCE    COMPANY    OF
AMERICA, as Co-Syndication Agent and a Lender






By:


Name:
Title:







PGIM, INC.,
as Collateral Agent and Mortgage Trustee


By:


Name:


Title:





GIBRALTAR UNIVERSAL LIFE REINSURANCE COMPANY,
as a Lender


By: PGIM, Inc., as investment manager






PICA HARTFORD LIFE & ANNUITY COMFORT TRUST,
as a Lender


By:
The Prudential Insurance Company of America, as Grantor





PICA HARTFORD LIFE INSURANCE COMFORT TRUST,
as a Lender


By:
The Prudential Insurance Company of America, as Grantor





PRUCO LIFE INSURANCE COMPANY,
as a Lender


By: PGIM, Inc.,
as investment manager







PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY,
as a Lender


By: PGIM, Inc.,
as investment manager




PRUDENTIAL UNIVERSAL REINSURANCE COMPANY,
as a Lender


By: PGIM, Inc.,
as investment manager









AB Private Credit Investors Corporation, as Documentation Agent and a Lender




By:
Name: Justin Grimm

Title: Vice President







AB Private Credit Investors Middle Market Direct Lending Fund, L.P.,
as a Lender


By: AB Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner


By:
Name: Justin Grimm

Title: Vice President







AB Private Credit Investors Middle Market Direct Lending Fund II, L.P.,
as a Lender


By: AB Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner




By:
Name: Justin Grimm

Title: Vice President



















ALLSTATE INSURANCE COMPANY
as a Lender




By:
Name:    Ryan Anderson
Title:    Authorized Signatory




By:
Name:    Jerry D. Zinkula
Title:    Authorized Signatory











ALLSTATE LIFE INSURANCE COMPANY
As a Lender


By: ______________________________________


Name:    Ryan Anderson

--------------------------------------------------------------------------------

Title: Authorized Signatory




By: ______________________________________


Name:    Jerry D. Zinkula

--------------------------------------------------------------------------------

Title: Authorized Signatory




Ally Bank,
As a Lender
By:
Name: W. Wakefield Smith
Title: Authorized Signatory









































































































--------------------------------------------------------------------------------








AXA Equitable Life Insurance Company, as a Lender




By:
Name: Justin Grimm

Title: Investment Officer



EAST WEST BANK,
By:
_ Name: Andy Gerot

Title: First Vice President







ENCINA EQUIP MENT FINANCE SPY, LLC
as a Lender




By:_________________
Name: Katherine Branch
Title: Duly Authorized Signatory







Investors Bank, as a Lender




By:     
Name: Sondra Rowland Title:    Senior Vice President





PEAPACK CAPITAL CORPORATION,
as a Lender
By:
Name: Robert Cobleigh
Title: President













































































REGIONS BANK,
as a Lender




By:___________________
Name: Joe Dancy
Title: Senior Vice President






--------------------------------------------------------------------------------















STONEBRIAR COMMERCIAL FINANCE LLC

--------------------------------------------------------------------------------

as a Lender


By:_____________________________


Name: Jeffrey L. Wilkison


Title: SVP & Chief Credit Officer

ANNEX I




Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







AXA Equitable Life Insurance Company


Name in which to register Notes (if different):     


$ 4,838,557.78    $ 4,838,557.78





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: JPMorgan Chase
Address of Bank: 270 Park Avenue, New York, NY 10017 ABA No.: 021000021
Account Name: AXA Equitable Middle Market Loan Account No.: 037-2-414797
Reference: (Details of Loan)


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023 " and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Briana Finkelstein
(*) E Mail:    abloannotices@abglobal.com
Phone:    (914) 993-2381
Fax:    (212) 848-2410




Attn:    Cosmo Valente
(*) E Mail:    Cosmo.Valente@abglobal.com
Phone:    (212) 969-6384






Markit

--------------------------------------------------------------------------------

Attn:    Billy Dechert
(*) E Mail:    alliance@markitwso.com
Phone:    972-560-5384
Fax:    201-215-9414




(3)
Address for all other communication and notices:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Briana Finkelstein
(*) E Mail:    abloannotices@abglobal.com
Phone:    (914) 993-2381
Fax:    (212) 848-2410



Attn:    Cosmo Valente
(*) E Mail:    Cosmo.Valente@abglobal.com
Phone:    (212) 969-6384






Markit

--------------------------------------------------------------------------------

Attn:    Billy Dechert
(*) E Mail:    alliance@markitwso.com
Phone:    972-560-5384
Fax:    201-215-9414


(4)
Lender Credit Contact(s) Name: Allen Mazerolle Title:

Address:
Telephone: 512-721-2950
Email address: allen.mazerolle@alliancebernstein.com


Name: Christopher Lanshe Title:
Address:
Telephone: (512) 721-2952
Email address: chris.lanshe@abglobal.com


Name: Justin Grimm Title:
Address:
Telephone: (512) 721-2915
Email address: Justin.Grimm@abglobal.com




(5)
Lender Operations Contact(s) Name: Cosmo Valente

Title:
Address:
Telephone: (212) 969-6384
Email address: Cosmo.Valente@abglobal.com


Name: Briana Finkelstein Title:
Address:
Telephone: (914) 993-2381
Email address: Briana.finkelstein@alliancebernstein.com


Name: Michael Coffee Title:
Address:
Telephone: (212) 848-2410
Email address: michael.coffee@alliancebernstein.com




(6)
Instructions and Address for Delivery of Notes: AXA Equitable Life Insurance
Company

1290 Avenue of the Americas



New York, N.Y. 10104
Law Department Attn: Dmitry Ivanov
212-314-3611


(7)
Tax Identification No.: 13-5570651



(8)
Signature Block:



AXA Equitable Life Insurance Company


By:     Name:
Title:


Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)





AB Private Credit Investors Middle Market Direct Lending
Fund, L.P.    $ 40,158,563.51    $ 40,158,563.51
Name in which to register Notes (if different):     


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: State Street Bank
Address of Bank: 1 Lincoln St. Boston, MA 02111 ABA No.: 011000028
Account Name: AB PRVT CRDT INV MMDL FUND L.P.
Account No.: 10948891
Reference: AB PRVT CRDT INV MMD FUND LP / ABMK / 10948891


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023 " and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Michael Coffee
(*) E Mail:    ABloannotices@abglobal.com Phone:    (212) 969-1623
Fax:    (212) 848-2410








State Street
Attn:    Christina Chen
(*) E Mail:    AB_ABMK@statestreet.com Phone:    (617) 662-9164


Fax:    (617) 375-4207


(3)
Address for all other communication and notices:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Michael Coffee
(*) E Mail:    ABloannotices@abglobal.com Phone:    (212) 969-1623
Fax:    (212) 848-2410








State Street



Attn:    Christina Chen
(*) E Mail:    AB_ABMK@statestreet.com Phone:    (617) 662-9164


Fax:    (617) 375-4207


(4)
Lender Credit Contact(s) Name: Allen Mazerolle Title:

Address:
Telephone: 512-721-2950
Email address: allen.mazerolle@alliancebernstein.com


Name: Christopher Lanshe Title:
Address:
Telephone: (512) 721-2952
Email address: chris.lanshe@abglobal.com


Name: Justin Grimm Title:
Address:
Telephone: (512) 721-2915
Email address: Justin.Grimm@abglobal.com




(5)
Lender Operations Contact(s) Name: Briana Finkelstein Title:

Address:
Telephone: (914) 993-2381
Email address: Briana.finkelstein@alliancebernstein.com


Name: Michael Coffee Title:
Address:
Telephone: (212) 848-2410
Email address: michael.coffee@alliancebernstein.com



(6)
Instructions and Address for Delivery of Notes:





Briana Finkelstein


C/O ALLIANCEBERNSTEIN
1345 AVENUE OF THE AMERICAS FL 37 NEW YORK, NY 10105-0302


(7)
Tax Identification No.: 47-3339324



(8)
Signature Block:



AB Private Credit Investors Middle Market Direct Lending Fund, L.P.
By: AB Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner
By:



--------------------------------------------------------------------------------

Name:
Title:


Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)





AB Private Credit Investors Middle Market Direct Lending
Fund II, L.P.    $ 5,458,236.72    $ 5,458,236.72
Name in which to register Notes (if different):     


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: State Street Bank
Address of Bank: 1 Lincoln St. Boston MA 02111 ABA No.: 011000028
Account Name: AB PCI MM Dir. Ldg Fund II LP - ABKCL.P. Account No.: 11136850
Reference: AB PCI MM Dir. Ldg Fund II LP - ABKC


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Michael Coffee
(*) E Mail:    ABloannotices@abglobal.com Phone:    (212) 969-1623
Fax:    (212) 848-2410








State Street
Attn:    Christina Chen
(*) E Mail:    AB_ABKC@StateStreet.com Phone:    (617) 662-9164


Fax:    (617) 946-4508


(3)
Address for all other communication and notices:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Michael Coffee
(*) E Mail:    ABloannotices@abglobal.com Phone:    (212) 969-1623
Fax:    (212) 848-2410








State Street
Attn:    Christina Chen
(*) E Mail:    AB_ABKC@StateStreet.com



Phone:    (617) 662-9164


Fax:    (617) 946-4508


(4)
Lender Credit Contact(s) Name: Allen Mazerolle Title:

Address:
Telephone: 512-721-2950
Email address: allen.mazerolle@alliancebernstein.com


Name: Christopher Lanshe Title:
Address:
Telephone: (512) 721-2952
Email address: chris.lanshe@abglobal.com


Name: Justin Grimm Title:
Address:
Telephone: (512) 721-2915
Email address: Justin.Grimm@abglobal.com




(5)
Lender Operations Contact(s) Name: Briana Finkelstein Title:

Address:
Telephone: (914) 993-2381
Email address: Briana.finkelstein@alliancebernstein.com


Name: Michael Coffee Title:
Address:
Telephone: (212) 848-2410
Email address: michael.coffee@alliancebernstein.com



(6)
Instructions and Address for Delivery of Notes:





Briana Finkelstein


C/O ALLIANCEBERNSTEIN
1345 AVENUE OF THE AMERICAS FL 37 NEW YORK, NY 10105-0302


(7)
Tax Identification No.: 82-4769886



(8)
Signature Block:



AB Private Credit Investors Middle Market Direct Lending Fund II, L.P.
By: AB Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner
By:     Name:
Title:


Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







AB Private Credit Investors Corporation


Name in which to register Notes (if different):     


$ 6,544,641.99    $ 6,544,641.99





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: State Street Bank
Address of Bank: 1 Lincoln St. Boston, MA 02111 ABA No.: 011000028
Account Name: AB Private Credit Investors Corporation ABIK Account No.: 10904951
Reference: AB Private Credit Investors Corporation / ABIK / 10904951


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Michael Coffee
(*) E Mail:    ABloannotices@abglobal.com Phone:    (212) 969-1623
Fax:    (212) 848-2410








State Street
Attn:    Christina Chen
(*) E Mail:    ABIK_AB@StateStreet.com Phone:    (617) 662-9164


Fax:    (617) 310-8650


(3)
Address for all other communication and notices:

AllianceBernstein L.P.
1345 Avenue of the Americas - 37th floor New York, NY 10105
Attn:    Michael Coffee
(*) E Mail:    ABloannotices@abglobal.com Phone:    (212) 969-1623
Fax:    (212) 848-2410








State Street



Attn:    Christina Chen
(*) E Mail:    ABIK_AB@StateStreet.com Phone:    (617) 662-9164


Fax:    (617) 310-8650


(4)
Lender Credit Contact(s) Name: Allen Mazerolle Title:

Address:
Telephone: 512-721-2950
Email address: allen.mazerolle@alliancebernstein.com


Name: Christopher Lanshe Title:
Address:
Telephone: (512) 721-2952
Email address: chris.lanshe@abglobal.com


Name: Justin Grimm Title:
Address:
Telephone: (512) 721-2915
Email address: Justin.Grimm@abglobal.com




(5)
Lender Operations Contact(s) Name: Briana Finkelstein Title:

Address:
Telephone: (914) 993-2381
Email address: Briana.finkelstein@alliancebernstein.com


Name: Michael Coffee Title:
Address:
Telephone: (212) 848-2410
Email address: michael.coffee@alliancebernstein.com



(6)
Instructions and Address for Delivery of Notes:





Briana Finkelstein


C/O ALLIANCEBERNSTEIN
1345 AVENUE OF THE AMERICAS FL 37 NEW YORK, NY 10105-0302


(7)
Tax Identification No.: 81-2491356



(8)
Signature Block:



AB Private Credit Investors Corporation


By:     Name:
Title:



 
Aggregate
 
Principal
Amount of Notes
Note
to be Purchased
Denomination(s)
 
Allstate Life Insurance Company
 
 
 


Name in which to register Notes (if
$15,000,000.00
$15,000,000.00
 
different):    
 
 
(1)
All payments on account of Notes held by such purchaser shall be
 
 
 
made by wire transfer of immediately available funds for credit to:
 
 
 
Name of Bank: Citibank, Federal Savings Bank
 
 
 
Address of Bank:
 
 
 
399 Park Avenue
 
 
 
New York, NY 10022
 
 
 
ABA No.: 021000089
 
 
 
Account Name: ALIC Loans Custody Account
 
 
 
Account No.: 3054-6995
 
 
 
Each such wire transfer shall set forth OSG Bulk Ships, Inc., a
 
 
 
reference to " Senior Notes due December 21, 2023" and the due
 
 
 
date and application (as among principal, interest and Obligations)
 
 
 
of the payment being made.
 
 
(2)
Address for all communications and notices related to payments:
 
 
 
Allstate Life Insurance Company
 
 
 
Investment Operations – Bank Loans
 
 
 
3075 Sanders Road, STE G6
 
 
 
Northbrook, IL 60062-7127
 
 
 
Telephone: (847) 402-3802
 
 
 
Fax: 1-214-461-8611
 
 
 
E-mail: 12144618611@tls.ldsprod.com
 
 
(3)
Address for all other communication and notices:
 
 
 
Allstate Life Insurance Company
 
 
 
3075 Sanders Road, Suite G5
 
 
 
Northbrook, Illinois 60062-7127
 
 
 
Telephone: 312-728-5456
 
 
 
Attn: Allen Dick
 
 
 
Allstate Life Insurance Company
 
 
 
3075 Sanders Road, Suite G5
 
 
 
Northbrook, Illinois 60062-7127
 
 
 
Telephone: 312-728-5515
 
 
 
Attn: Jerry Zinkula
 
 
(4)
Lender Credit Contact(s)
 
 
 
Name: Allen Dick
 
 
 
Title: Managing Principal
 
 
 
Address: 3075 Sanders Road, STE G5
 
 
 
Telephone: 312-728-5456
 
 
 
Email address: adick@allstate.com
 
 
 
Lender Credit Contact(s)
 
 
 
Name: Jerry Zinkula
 
 
 
Title: Vice President
 
 
 
Address: 3075 Sanders Road, STE G5
 
 
 
Telephone: 312-728-5515
 
 
 
E-mail: jzinkula@allstate.com
 
 




(5)
Lender Operations Contact(s)

Name: Investment Operations – Bank Loans Title:
Address: 3075 Sanders Road, STE G5 Telephone: 847-402-9265
Email address: 12144618611@tls.ldsprod.com


(6)
Instructions and Address for Delivery of Notes: Citibank, Federal Savings Bank

Citicorp Center
500 West Madison Street 6th Floor, Zone 4
Chicago, Illinois 60661-2591 Attn: Ellen Lorden
For Allstate Life Insurance Company/Safekeeping Account No. 846626




(7)
Tax Identification No.: 36-2554642



(8)
Signature Block:

Allstate Life Insurance Company By:     Name:
By:     Name:
Its Authorized Signatories



 
Aggregate
 
Principal
Amount of Notes
Note
to be Purchased
Denomination(s)
 
Allstate Insurance Company


$15,000,000.00


$15,000,000.00
 
Name in which to register Notes (if
 
 
 
different):    
 
 
(1)
All payments on account of Notes held by such purchaser shall be
 
 
 
made by wire transfer of immediately available funds for credit to:
 
 
 
Name of Bank: Citibank, Federal Savings Bank
 
 
 
Address of Bank:
 
 
 
399 Park Avenue
 
 
 
New York, NY 10022
 
 
 
ABA No.: 021000089
 
 
 
Account Name: AIC Loans Custody Account
 
 
 
Account No.: 3054-6944
 
 
 
Each such wire transfer shall set forth OSG Bulk Ships, Inc., a
 
 
 
reference to " Senior Notes due December 21, 2023" and the due
 
 
 
date and application (as among principal, interest and Obligations)
 
 
 
of the payment being made.
 
 
(2)
Address for all communications and notices related to payments:
 
 
 
Allstate Insurance Company
 
 
 
Investment Operations – Bank Loans
 
 
 
3075 Sanders Road, STE G6
 
 
 
Northbrook, IL 60062-7127
 
 
 
Telephone: (847) 402-3802
 
 
 
Fax: 1-214-461-8611
 
 
 
E-mail: 12144618611@tls.ldsprod.com
 
 
(3)
Address for all other communication and notices:
 
 
 
Allstate Insurance Company
 
 
 
3075 Sanders Road, Suite G5
 
 
 
Northbrook, Illinois 60062-7127
 
 
 
Telephone: 312-728-5456
 
 
 
Attn: Allen Dick
 
 
 
Allstate Insurance Company
 
 
 
3075 Sanders Road, Suite G5
 
 
 
Northbrook, Illinois 60062-7127
 
 
 
Telephone: 312-728-5515
 
 
 
Attn: Jerry Zinkula
 
 
(4)
Lender Credit Contact(s)
 
 
 
Name: Investment Operations – Bank Loans
 
 
 
Title:
 
 
 
Address: 3075 Sanders Road, STE G5
 
 
 
Telephone: 847-402-9265
 
 
 
Email address: 12144618611@tls.ldsprod.com
 
 
(5)
Lender Operations Contact(s)
 
 
 
Name: Investment Operations – Bank Loans
 
 
 
Title:
 
 
 
Address: 3075 Sanders Road, STE G5
 
 
 
Telephone: 847-402-9265
 
 
 
Email address: 12144618611@tls.ldsprod.com
 
 




(6)
Instructions and Address for Delivery of Notes: Citibank, Federal Savings Bank

Citicorp Center
500 West Madison Street 6th Floor, Zone 4
Chicago, Illinois 60661-2591 Attn: Ellen Lorden
For Allstate Insurance Company/Safekeeping Account No. 846626




(7)
Tax Identification No.: 36-0719665_



(8)
Signature Block:

Allstate Insurance Company By:     Name:
By:     Name:
Its Authorized Signatories


Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







Ally Bank


Name in which to register Notes (if different): N/A


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: JP Morgan Chase Bank, N.A. - NY Address of Bank: New York, NY


Wire ABA No.: 021-000-021 ACH ABA No.: 072-000-326


$36,000,000.00    $36,000,000.00







Account Name: Ally Bank
Account No.: 361-324-984 [(in the case of payments on account of the Note
originally issued in the principal amount of $N/A)]1


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.
(2)
Address for all communications and notices related to payments: 300 Park Avenue,
Fourth Floor

New York, NY 10022


(3)
Address for all other communication and notices:







(4)
Lender Credit Contact(s) Name: Field Smith Title:

Address: 300 Park Avenue, Fourth Floor New York, NY 10022
Telephone: (212)-884-7168
Email address: Field.Smith@Ally.com


(5)
Lender Operations Contact(s) Name: Grace Meyer

Title:
Address: 300 Park Avenue, Fourth Floor New York, NY 10022
Telephone: (212)-884-7133
Email address: Grace.Meyer@Ally.com

















--------------------------------------------------------------------------------

1 Only if more than one note is required.



(6)
Instructions and Address for Delivery of Notes:



N/A




(7)
Tax Identification No.: 20-1001796



(8)
Signature Block: Ally Bank



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







EAST WEST BANK


Name in which to register Notes (if different):     


$30,000,000.00    $30,000,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank:    East West Bank
Address of Bank: 9033 Flair Drive, El Monte, CA 91731 ABA No.:    322 070 381
Account Name:    East West Bank Account No.:    242833-187
REF:    Attn: Paul Castaneda


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments: 2475 Northwinds
Parkway

Suite 330
Alpharetta, GA 30009


(3)
Address for all other communication and notices: 2475 Northwinds Parkway

Suite 330
Alpharetta, GA 30009


(4)
Lender Credit Contact(s) Name: Kyle Adkison

Title: Assistant Vice President
Address: 2475 Northwinds Pkwy, Ste 330, Alpharetta, GA 30009
Telephone: 678-459-1238
Email address: kyle.adkison@eastwestbank.com


(5)
Lender Operations Contact(s) Name: Andy Gerot

Title: First Vice President
Address: 2475 Northwinds Pkwy, Ste 330, Alpharetta, GA 30009
Telephone: 678-459-1234
Email address: andy.gerot@eastwestbank.com



(6)
Instructions and Address for Delivery of Notes: Overnight to:

East West Bank Attn: Andy Gerot
2475 Northwinds Parkway
Suite 330
Alpharetta, GA 30009




(7)
Tax Identification No.: 95-2795851



(8)
Signature Block:



East West Bank


By:     Name: Andy Gerot
Title: First Vice President


Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)





ENCINA EQUIPMENT FINANCE SPV, LLC    $14,000,000.00    $14,000,000.00
Name in which to register Notes (if different):     


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: The Huntington National Bank Address of Bank: 7 Easton Oval;
Columbus, OH 43219 ABA No.: 044000024
Account Name: ENCINA EQUIPMENT FINANCE SPV, LLC
(Depository Account) Account No.: 01893424232


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments: ENCINA EQUIPMENT
FINANCE SPV, LLC

1221 Post Road East, Suite 303
Westport, CT 06880


(3)
Address for all other communication and notices: ENCINA EQUIPMENT FINANCE SPV,
LLC 1221 Post Road East, Suite 303

Westport, CT 06880


(4)
Lender Credit Contact(s) Name: Katherine Branch Title: Managing Director

Address: 1221 Post Road East, Suite 303, Westport, CT 06880 Telephone:
475-289-7812
Email address: kbranch@encinacapital.com


(5)
Lender Operations Contact(s) Name: James Giaquinto Title: Managing Director

Address: 1221 Post Road, East, Suite 303, Westport, CT 06880 Telephone:
475-289-7805
Email address: jgiaquinto@encinacapital.com



(6)
Instructions and Address for Delivery of Notes:



ENCINA EQUIPMENT FINANCE SPV, LLC
1221 Post Road East, Suite 303
Westport, CT 06880




(7)
Tax Identification No.: 82-1795986



(8)
Signature Block: ENCINA EQUIPMENT FINANCE SPV, LLC, as a Lender



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







Investors Bank


Name in which to register Notes (if different):     


$14,000,000.00    $14,000,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: Investors Bank
Address of Bank: 101 Wood Avenue South, Iselin, NJ 08830 ABA No.: 221272031
Account Name: Investors Bank Equipment Finance Account No.: 1000800384


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.
(2)
Address for all communications and notices related to payments: Investors Bank

99 Wood Avenue South
Iselin, NJ 08830 Attn: Julie Pannullo
(3)
Address for all other communication and notices: Investors Bank

99 Wood Avenue South Iselin, NJ 08830
Attn: Kenneth L. Walters




(4)
Lender Credit Contact(s) Name: Sondra Rowland

Title: Senior Vice President/Credit Leader Address: 99 Wood Avenue South,
Iselin, NJ 08830 Telephone: 732-476-1716
Email address: srowland@investorsbank.com


(5)
Lender Operations Contact(s) Name: Julie Pannullo

Title: Vice President/Operations Leader
Address: 99 Wood Avenue South, Iselin, NJ 08830 Telephone: 732-476-1717
Email address: jpannullo@investorsbank.com



(6)
Instructions and Address for Delivery of Notes:



Investors Bank
99 Wood Avenue South Iselin, NJ 08830
Attn: Julie Pannullo






(7)
Tax Identification No.: 22-1368780



(8)
Signature Block:



Sondra Rowland Senior Vice President


Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







PEAPACK CAPITAL CORPORATION


Name in which to register Notes (if different):     


$24,000,000.00    $24,000,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: Peapack-Gladstone Bank
Address of Bank: 500 Hills Drive, Bedminster, NJU 07921-1538 ABA No.:
021-205-237
Account Name: Peapack Capital Corporation Account No.: 400171618




Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments: Peapack Capital
Corporation

500 Hills Drive
Bedminster, NJ 07921-0700 Attn: Chief Operating Officer


(3)
Address for all other communication and notices: Peapack Capital Corporation

500 Hills Drive
Bedminster, NJ 07921-0700 Attn: Chief Operating Officer


(4)
Lender Credit Contact(s) Name: Dennis Magarro Title: Senior Vice President

Address: 500 Hills Drive, Bedminster, NJ 07921-0700 Telephone: 508-630-0326
Email address: DMagarro@pgbank.com


(5)
Lender Operations Contact(s) Name: Dennis Smith

Title: SVP & COO
Address: 500 Hills Drive, Bedminster, NJ 07921-0700 Telephone: 508-630-0325
Email address: DSmith@pgbank.com



(6)
Instructions and Address for Delivery of Notes: Overnight Courier to:



Peapack Capital Corporation 500 Hills Drive
Bedminster, NJ 07921-0700 Attn: Heidi Smith




(7)
Tax Identification No.: 47-4823585



(8)
Signature Block:



Robert Cobleigh President
Peapack Capital Corporation


Aggregate Principal Amount of Notes to be Purchased


Note Denomination(s)







GIBRALTAR UNIVERSAL LIFE REINSURANCE COMPANY

$900,000.00    $900,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Citibank N.A.
New York, NY
ABA No.: 021000089
Account Name: Citibank N.A. NY Trust and Custody Operations Account No.:
36859933
(in the case of payments on account of the Note originally issued in the
principal amount of $900,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302 " and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.
(2)
Address and all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(3)
Address for all other communications and notices:



Gibraltar Universal Life Reinsurance Company c/o Prudential Capital Group
3350 Riverwood Parkway SE Suite 1500
Atlanta, GA 30339




Attention: Managing Director
cc: Vice President and Corporate Counsel




(4)
Lender Credit Contacts



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500



Atlanta, GA 30339 Telephone:770-701-2419
Email address: jennifer.riffle@prudential.com


Name: JP Yarid
Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address: JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 81-4923311




(8)
Signature Block:



GIBRALTAR UNIVERSAL LIFE REINSURANCE COMPANY


By: PGIM, Inc., as investment manager




By:
Vice President








Aggregate Principal Amount of Notes
to be Purchased




Note Denomination(s)





PICA HARTFORD LIFE & ANNUITY COMFORT TRUST    $1,100,000.00    $1,100,000.00


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



The Bank Of New York Mellon New York, NY
ABA No.: 021000018
Account Name: PICA Hartford Life & Annuity Comfort Trust Account No.: 2483588400
(in the case of payments on account of the Note originally issued in the
principal amount of $1,100,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address and all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations
655 Broad St. 14th Floor - South Tower Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(3)
Address for all other communications and notices:



PICA Hartford Life & Annuity Comfort Trust c/o Prudential Capital Group
3350 Riverwood Parkway SE Suite 1500
Atlanta, GA 30339




Attention: Managing Director
cc: Vice President and Corporate Counsel



(4)
Lender Credit Contact



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2419
Email address: jennifer.riffle@prudential.com


Name: JP Yarid
Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address: JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 22-1211670






(8)
Signature Block

PICA HARTFORD LIFE & ANNUITY COMFORT TRUST


By: The Prudential Insurance Company of America, as Grantor




By:
Vice President








Aggregate Principal Amount of Notes to be Purchased


Note Denomination(s)





PICA HARTFORD LIFE INSURANCE COMFORT TRUST    $1,100,000.00    $1,100,000.00


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



The Bank Of New York Mellon New York, NY
ABA No.: 021000018
Account Name: PICA Hartford Life Insurance Comfort Trust Account No.: 2483668400
(in the case of payments on account of the Note originally issued in the
principal amount of $1,100,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.


(2)
Address for all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(3)
Address for all other communications and notices:



PICA Hartford Life Insurance Comfort Trust c/o Prudential Capital Group
3350 Riverwood Parkway SE Suite 1500
Atlanta, GA 30339




Attention: Managing Director
cc: Vice President and Corporate Counsel



(4)
Lender Credit Contact



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2419
Email address: jennifer.riffle@prudential.com


Name: JP Yarid
Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address: JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 22-1211670




(8)
Signature Block:

PICA HARTFORD LIFE INSURANCE COMFORT TRUST


By: The Prudential Insurance Company of America, as Grantor




By:
Vice President



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)





PRUCO LIFE INSURANCE COMPANY    $1,900,000.00    $1,900,000.00


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank, NA2 New York, NY
ABA No.: 021000021
Account Name: PRUCO Life Insurance Company Account No.: P86192 (please do not
include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $1,900,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address for all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations
655 Broad St. 14th Floor - South Tower Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(3)
Address for all other communications and notices:



Pruco Life Insurance Company c/o Prudential Capital Group 3350 Riverwood Parkway
SE Suite 1500
Atlanta, GA 30339


Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Lender Credit Contact



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2419



--------------------------------------------------------------------------------

2 If Sender’s account is with JPMorgan Chase, use the following wiring
instructions: JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
Account No.: 900-9000-168
Account Name: North American Insurance FFC Account No.: P86192
FFC Account Name: PRUCO Life Insurance Company
(in the case of payments on account of the Note originally issued in the
principal amount of $1,900,000.00)



Email address: jennifer.riffle@prudential.com


Name: JP Yarid
Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address: JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 22-1944557



(8)
Signature Block:

PRUCO LIFE INSURANCE COMPANY


By: PGIM, Inc., as investment manager




By:
Vice President



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

$6,095,000.00    $6,095,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank, NA3,4 New York, NY
ABA No.: 021000021
Account Name: PRIAC - DC Non-Trust - Privates Account No.: P86329 (please do not
include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $6,095,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address for all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com




(3)
Address for all other communications and notices:



Prudential Retirement Insurance and Annuity Company c/o Prudential Capital Group
3350 Riverwood Parkway SE Suite 1500
Atlanta, GA 30339







--------------------------------------------------------------------------------

3 If Sender’s account is with JPMorgan Chase, use the following wiring
instructions: JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
Account No.: 900-9000-168
Account Name: North American Insurance FFC Account No.: P86329
FFC Account Name: PRIAC - DC Non-Trust - Privates
(in the case of payments on account of the Note originally issued in the
principal amount of $6,095,000.00)


4 If Sender’s account is with JPMorgan Chase, use the following wiring
instructions: JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
Account No.: 900-9000-168
Account Name: North American Insurance FFC Account No.: P30851
FFC Account Name: PURC Privates Custody Account
(in the case of payments on account of the Note originally issued in the
principal amount of $8,940,000.00)



Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Lender Credit Contact



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2419
Email address: jennifer.riffle@prudential.com


Name: JP Yarid
Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address: JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 06-1050034



(8)
Signature Block:



PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By: PGIM, Inc., as investment manager



By:
Vice President



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)





PRUDENTIAL UNIVERSAL REINSURANCE COMPANY    $12,030,000.00    $3,090,000.00
$8,940,000.00
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Citibank N.A.
New York, NY
ABA No.: 021000089
Account Name: Citibank N.A. NY Trust and Custody Operations Account No.:
36859933
(in the case of payments on account of the Note originally issued in the
principal amount of $3,090,000.00)


Account Name: PURC Privates Custody Account Account No.: P30851 (please do not
include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $8,940,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address for all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(3)
Address for all other communications and notices:



Prudential Universal Reinsurance Company c/o Prudential Capital Group
3350 Riverwood Parkway SE Suite 1500
Atlanta, GA 30339




Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Lender Credit Contact



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2419
Email address: jennifer.riffle@prudential.com Name: JP Yarid



Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address:JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 90-1009745





(8)
Signature Block

PRUDENTIAL UNIVERSAL REINSURANCE COMPANY


By: PGIM, Inc., as investment manager




By:
Vice President



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank, NA5,6,7 New York, NY
ABA No.: 021000021
Account Name: Prudential Separate Account Group Annuity (SAGA)
Account No.: P01320 (please do not include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $17,500,000.00)


Account Name: Intl Paper II Privates
Account No.: P70935 (please do not include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $3,400,000.00)


Account Name: Project Shasta 1.0 SA PRT TM Account No.: P76343 (please do not
include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $3,700,000.00)


Account Name: Prudential Managed Portfolio Account No.: P86188 (please do not
include spaces)
(in the case of payments on account of the Note originally issued in the
principal amount of $12,275,000.00)

$36,875,000.00    $17,500,000.00
$3,400,000.00
$3,700,000.00
$12,275,000.00











5 If Sender’s account is with JPMorgan Chase, use the following wiring
instructions: JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
Account No.: 900-9000-168
Account Name: North American Insurance FFC Account No.: P01320
FFC Account Name: Prudential Separate Account Group Annuity (SAGA)
(in the case of payments on account of the Note originally issued in the
principal amount of $17,500,000.00)


6 If Sender's account is with JPMorgan Chase, use the following wiring
instructions: JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
Account No.: 900-9000-168
Account Name: North American Insurance FFC Account No.: P70935
FFC Account Name: Intl Paper II Privates
(in the case of payments on account of the Note originally issued in the
principal amount of $3,400,000.00)


7 If Sender's account is with JPMorgan Chase, use the following wiring
instructions: JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
Account No.: 900-9000-168
Account Name: North American Insurance FFC Account No.: P86188
FFC Account Name: Prudential Managed Portfolio
(in the case of payments on account of the Note originally issued in the
principal amount of $12,275,000.00)



Each such wire transfer shall set forth the name of the Company, a reference to
"Senior Notes due December 21, 2023, Security No. INV12302" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address for all communications and notices related to payments: Melynda Berrios
PGIM, Inc.

Associate Manager, Investment Operations
655 Broad St. 14th Floor - South Tower Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com


(3)
Address for all other communications and notices:



The Prudential Insurance Company of America c/o Prudential Capital Group
3350 Riverwood Parkway SE Suite 1500
Atlanta, GA 30339




Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Lender Credit Contact



Name: Jennifer L. Riffle Title: Vice President
Address: Prudential Capital Group 3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2419
Email address: jennifer.riffle@prudential.com


Name: JP Yarid
Title: Investment Analyst Address: Prudential Capital Group
3350 Riverwood Parkway, Suite 1500
Atlanta, GA 30339 Telephone:770-701-2435
Email address: JP.Yarid@prudential.com
(5)
Lender Operations Contact Melynda Berrios PGIM, Inc.

Associate Manager, Investment Operations 655 Broad St. 14th Floor - South Tower
Newark, NJ 07102
Telephone: 973-367-7233
Facsimile: 800-224-2278
Email: pim.tm.deal.management@prudential.com



(6)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



PGIM, Inc.
655 Broad Street
14th Floor - South Tower Newark, NJ 07102


Attention: Trade Management Manager


(b)
Send copy by email to:



Michael Fierro michael.fierro@prudential.com (404) 870-3753


and Private.Disbursements@Prudential.com
(7)
Tax Identification No.: 22-1211670



(8)
Signature Block



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By:
Vice President



Aggregate Principal Amount of Notes to be Purchased




Note Denomination(s)







REGIONS BANK


Name in which to register Notes (if different): Regions Bank


$20,000,000.00    $20,000,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: Regions Bank
Address of Bank:1900 5th Avenue North Birmingham, AL 35203 ABA No.: 062005690
Account Name: Commercial Loan Services

--------------------------------------------------------------------------------

Account No.: 1102450400320 [(in the case of payments on account of the Note
originally issued in the principal amount of
$ )]8


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments:

Regions Bank 201 Milan Parkway Birmingham, AL 35211






(3)
Address for all other communication and notices:

Regions Bank 1900 5th Avenue North Birmingham, AL 35203




(4)
Lender Credit Contact(s) Name: Doug Combs Title: Director

Address: 615 South College Street Charlotte, NC 28202 Telephone: 704.941.6671
Email address: Doug.Combs@regions.com


(5)
Lender Operations Contact(s) Name: Valencia Jackson Title: Vice President

Address: 201 Milan Parkway Birmingham, AL 35211 Telephone: 205.420.7436
Email address: sncservices@regions.com

























--------------------------------------------------------------------------------

8 Only if more than one note is required.



(6)
Instructions and Address for Delivery of Notes: 615 South College Street
Charlotte, NC 28202





(7)
Tax Identification No.: _63-0371391



(8)
Signature Block: Doug Combs



Aggregate Principal Amount of Notes to be Purchased




Note Denomination







STONEBRIAR COMMERCIAL FINANCE LLC


Name in which to register Notes (if different):     


$40,000,000.00    $40,000,000.00





(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



Name of Bank: UMB Bank, NA Address of Bank: Kansas City, MO ABA No.: 101000695
Account Name: Stonebriar Commercial Finance Account No.: 9872216067


Each such wire transfer shall set forth OSG Bulk Ships, Inc., a reference to "
Senior Notes due December 21, 2023" and the due date and application (as among
principal, interest and Obligations) of the payment being made.


(2)
Address for all communications and notices related to payments: Stonebriar
Commercial Finance LLC Attn: Brady Carrington 5601 Granite Parkway, Suite 1350

Plano, TX 75024 billing@stonebriarcf.com
(3)
Address for all other communication and notices: Stonebriar Commercial Finance
LLC

Attn: General Counsel 5601 Granite Parkway, Suite 1350 Plano, TX 75024
notices@stonebriarcf.com


(4)
Lender Credit Contact Name: Harrison Smith Title: Credit Analyst

Address: 5601 Granite Parkway, Suite 1350, Plano, TX 75024
Telephone: 469 609 8500
Email address: Harrison.Smith@StonebriarCF.com


(5)
Lender Operations Contact Name: Harrison Smith Title: Credit Analyst

Address: 5601 Granite Parkway, Suite 1350, Plano, TX 75024
Telephone: 469 609 8500
Email address: Harrison.Smith@StonebriarCF.com



(6)
Instructions and Address for Delivery of Notes: Stonebriar Commercial Finance
LLC

Attn: Jason Schwartz
5601 Granite Parkway, Suite 1350, Plano, TX 75024




(7)
Tax Identification No.: 98-1249436



(8)
Signature Block:



STONEBRIAR COMMERCIAL FINANCE LLC


By:     Name:         Title:         



Term Loan Credit Agreement: Disclosure Schedules Table of Contents
Schedule 1.01(a)
--
Vessels
Schedule 1.01(b)
--
Approved Classification Societies
Schedule 1.01(f)
--
Mortgaged Property
Schedule 1.01(h)
--
Indebtedness to be Refinanced
Schedule 1.01(i)
--
Unrestricted Subsidiaries
Schedule 3.05(b)
--
Real Property
Schedule 3.07(a)
--
Equity Interests
Schedule 3.07(c)
--
Corporate Organizational Chart
Schedule 3.07(d)(i)
--
Immaterial Subsidiaries
Schedule 3.14
--
Taxes
Schedule 3.20
--
Insurance
Schedule 6.01(c)
--
Existing Indebtedness
Schedule 6.02(c)
--
Existing Liens
Schedule 6.04(b)
--
Existing Investments
Schedule 6.09(e)
--
Certain Affiliate Transactions
Schedule 6.09(f)
--
Certain Affiliate Transactions - Intercompany Claims




Schedule 1.01(a) Vessels


All Vessels shown on this schedule are documented under the laws of the United
States.


Term Loan Priority Collateral Vessels


Vessel Name
US Official No.
Description
Documented Owner
Overseas Cascade
1221232
Shuttle Tanker
Overseas ST Holding LLC
OSG Vision
1216365
ATB Tug
OSG Delaware Bay Lightering LLC
OSG Horizon
1229614
ATB Tug
OSG Delaware Bay Lightering LLC
OSG 350
1223554
ATB Barge
OSG Delaware Bay Lightering LLC
OSG 351
1229615
ATB Barge
OSG Delaware Bay Lightering LLC
Overseas Chinook
1226143
Shuttle Tanker
Overseas ST Holding LLC
OSG Courageous
1231405
ATB Tug
OSG Courageous LLC
OSG Endurance
1231406
ATB Tug
OSG Endurance LLC
OSG Honour
565902
ATB Tug
OSG Honour LLC
OSG Enterprise
587753
ATB Tug
OSG Enterprise LLC
OSG 244
532585
ATB Barge
OSG 244 LLC
OSG 214
565314
ATB Barge
OSG 214 LLC
OSG 209
624039
ATB Barge
OSG 209 LLC





ABL Priority Collateral Vessels




Vessel Name
US Official Number
Description
Documented Owner
OSG Independence
620723
ATB Tug
OSG Independence LLC
OSG Columbia
641135
ATB Tug
OSG Columbia LLC
OSG 242
636104
ATB Barge
OSG 242 LLC
OSG 243
646669
ATB Barge
OSG 243 LLC




Demise Chartered Vessels




Vessel Name
US Official Number
Description
Bareboat Charterer
Overseas Anacortes
1225545
Aker BBCP
Overseas Anacortes LLC
Overseas Boston
1207239
Aker BBCP
Overseas Boston LLC
Overseas Houston
1190626
Aker BBCP
Overseas Houston LLC
Overseas Long Beach
1197822
Aker BBCP
Overseas Long Beach LLC
Overseas Los Angeles
1197824
Aker BBCP
Overseas Los Angeles LLC
Overseas Martinez
1223293
Aker BBCP
Overseas Martinez LLC
Overseas Nikiski
1215187
Aker BBCP
Overseas Nikiski LLC
Overseas New York
1197823
Aker BBCP
Overseas New York LLC
Overseas Tampa
1225533
Aker BBCP
Overseas Tampa LLC
Overseas Texas City
1207236
Aker BBCP
Overseas Texas City LLC




Schedule 1.01(b) Approved Classification Societies


1.
American Bureau of Shipping



2.
DNV GL



3.
Lloyd’s Register



4.
ClassNK




Schedule 1.01(f) Mortgaged Property


None.



Schedule 1.01(h) Indebtedness to be Refinanced
1. Term Loan Credit Agreement dated as of August 5, 2014, as amended, among
Holdings, OSG Bulk Ships, Inc., the other guarantors party thereto, the lenders
party thereto and Jefferies Finance LLC, as Administrative Agent, Collateral
Agent and Mortgage Trustee.



Schedule 1.01(i) Unrestricted Subsidiaries








 
Company
1.
Mykonos Tanker LLC
2.
Santorini Tanker LLC
 
Total




Schedule 3.05(b) Real Property


1.
Newark, Delaware - Lease



•
Property - 111 Continental Drive Newark, Delaware Suite 402 (2,541 RSF)



•
Tenant - OSG Ship Management, Inc.



•
Use - Office Space

•
Term - 55 Months –10-01-2015 to 03-31-2020 (1st Amendment/ extended term)



2.
Tampa, FL – Lease



•
Property - Two Harbor Place 302 Knights Run Tampa, Florida 12th Floor (14,710 Sq
Ft)



•
Tenant - OSG America L.P.



•
Use - Office Space



•    Term - 10-01-2010 to 08-31-2023 (Amendment Six was effective 03-01-2017)


3.
Hillsborough County, FL – Lease



•
Property - 3.2 Acres referred to as Terminal Area (Guy N. Verger Blvd. And Barge
Ave.) Hillsborough County, Florida



•
Tenant - Maritrans Operating Company L.P.



•
Use - Warehouse

•
Term – 01-01-2015 to 12-31-2024 (2nd lease extension option exercised)






Schedule 3.07(a) Equity Interest






No




Company




Jurisdiction


Principal Immediate Owner
Number of Each Class of Equity Interests Authorized
Number of Each Class of Equity Interests Outstanding
Equity Interests covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights
1.
Maritrans General Partner Inc.
Delaware
OSG Maritrans Parent LLC
N/A
100% Interest
N/A
2.
Maritrans Operating Company L.P.
Delaware
Maritrans General Partner Inc.
OSG Maritrans Parent LLC
N/A
.01% GP Interest
99.99% LP Interest
N/A
3.
OSG 192 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
4.
OSG 209 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
5.
OSG 214 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
6.
OSG 242 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
7.
OSG 243 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
8.
OSG 244 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
10.
OSG 254 LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
11.
OSG America LLC
Delaware
OSG Bulk Ships, Inc.
N/A
100% LLC Interest
N/A










No




Company




Jurisdiction


Principal Immediate Owner
Number of Each Class of Equity Interests Authorized
Number of Each Class of Equity Interests Outstanding
Equity Interests covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights
12.
OSG America L.P.
Delaware
General Partner: OSG America LLC Limited Partner: OSG Bulk Ships, Inc.
N/A
612,245 GP Units
15,002,250 Common LP
Units 15,000,000
Subordinated LP Units
N/A
13.
OSG America Operating Company LLC
Delaware
OSG America L.P.
N/A
100% LLC Interest
N/A
14.
OSG Bulk Ships, Inc.
New York
Overseas Shipholding Group, Inc.
10,000 Common Shares
7,600 Common Shares
N/A
15.
OSG Columbia LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
16.
OSG Courageous LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
17.
OSG Delaware Bay Lightering LLC
Delaware
OSG Bulk Ships, Inc.
N/A
100% LLC Interest
N/A
18.
OSG Endurance LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
19.
OSG Enterprise LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
20.
OSG Honour LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
21.
OSG Independence LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A










No




Company




Jurisdiction


Principal Immediate Owner
Number of Each Class of Equity Interests Authorized
Number of Each Class of Equity Interests Outstanding
Equity Interests covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights
22.
OSG Intrepid LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
23.
OSG Maritrans Parent LLC
Delaware
OSG Bulk Ships, Inc.
N/A
100% LLC Interest
N/A
24.
OSG Product Tankers, LLC
Delaware
OSG Product Tankers I, LLC OSG Product
N/A
75% LLC Interest
25% LLC Interest
N/A
25.
OSG Product Tankers I, LLC
Delaware
OSG Product Tankers II, LLC OSG Product Tankers Member LLC
N/A
80% LLC Interest
20% LLC Interest
N/A
26.
OSG Product Tankers II, LLC
Delaware
OSG Product Tankers Member LLC
N/A
100% LLC Interest
N/A
27.
OSG Product Tankers Member LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
29.
OSG Product Tankers AVTC, LLC
Delaware
OSG Bulk Ships, Inc.
N/A
100% LLC Interest
N/A
30.
OSG Ship Management, Inc.
Delaware
OSG Bulk Ships, Inc.
1,000 Common Shares
100 Common Shares
N/A
31.
Overseas Shipholding Group, Inc.
Delaware
N/A
To be determined after the Closing Date
To be determined after the Closing Date
To be determined after the Closing Date
32.
Overseas ST Holding LLC
Delaware
OSG Product Tankers AVTC, LLC
N/A
100% LLC Interest
N/A
33
Overseas Anacortes LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A










No




Company




Jurisdiction


Principal Immediate Owner
Number of Each Class of Equity Interests Authorized
Number of Each Class of Equity Interests Outstanding
Equity Interests covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights
34.
Overseas Boston LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
35.
Overseas Houston LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
36.
Overseas Long Beach LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
37.
Overseas Los Angeles LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
38.
Overseas Martinez LLC
Delaware
OSG Bulk Ships, Inc.
N/A
100% LLC Interest
N/A
39.
Overseas New York LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
40.
Overseas Nikiski LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A
41.
Overseas Tampa LLC
Delaware
OSG Bulk Ships, Inc.
N/A
100% LLC Interest
N/A
42.
Overseas Texas City LLC
Delaware
OSG America Operating Company LLC
N/A
100% LLC Interest
N/A




Schedule 3.07(d)(i)


Corporate Organizational Chart (see attached document)



KEY : ** Vessel Leased from by AMSC
Black Text / No color - Considered for dissolution/inactive


CORPORATION




Overseas Shipholding Group, Inc. (0017) (Del)






LIMITED LIABILITY COMPANY:
Pass thru entity


OSG Bulk Ships, Inc. (0046) (NY)













OSG 204 LLC


OSG Financial Corp. (0136) (Del)
(Del)

LIMITED PARTNERSHIP









Overseas Gulf Coast LLC (Del)

JOINT VENTURE







Overseas Sun Coast LLC (Del)


OSG Ship Management, Inc. (2020) (Del)




OSG America LLC (0619) (Del)






Mykonos Tanker LLC (0793) (Del)







OSG America L.P. (0620) (Del)






Santorini Tanker LLC (0794) (Del)





OSG America Operating Company LLC (0639) (Del)








Alaska Tanker Company LLC (37.5%) (Del)








Overseas Martinez LLC (0418) (Del)**















OSG 192 LLC
(0777) (Del)








OSG 209 LLC
(0549) (Del)








OSG 214 LLC
(0545) (Del)








OSG 242 LLC
(0552) (Del)








OSG 243 LLC
(0551) (Del)








OSG 244 LLC
(0546) (Del)










OSG 252 LLC
(0547) (Del)












OSG 254 LLC

Maremar Tanker LLC (0799) (Del)










OSG Endurance LLC (0574) (Del)








OSG Honour LLC (0534) (Del)








OSG Enterprise LLC (0538) (Del)








OSG Columbia LLC (0542) (Del)








OSG Independence LLC (0540) (Del)








OSG Courageous LLC (0573) (Del)












OSG Navigator LLC (0536) (Del)












OSG Freedom LLC (0539) (Del)








Overseas Houston LLC (0411) (Del)**








Overseas Long Beach LLC (0412) (Del)**






































OSG Product Tankers Member LLC
(0654) (Del)






Overseas Anacortes LLC (0419) (Del)**








Overseas Boston LLC (0416) (Del)**








Overseas Los Angeles LLC (0413) ( Del )**








Overseas New York LLC (0414) (Del)**










Overseas Nikiski LLC (0417) (Del)**










Overseas Texas City LLC (0415) (Del)**












OSG Product Tankers II, LLC (0409) (Del)








































American Shipholding Group, Inc.
(0217) (NY)






Juneau Tanker Corporation (0012) (NY)








OSG Car Carriers, Inc. (0091/0217) (NY)






Vivian Tankships Corporation (0031) (NY)












U. S. Shipholding Group, Inc. (0092) (NY)




Overseas Tampa LLC (0420/0811) (Del)**








OSG Delaware Bay Lightering LLC Owns: OSG Vision (0570); OSG Horizon (0571); OSG
350 (0575); OSG 351 (0576)
(Del)


















OSG Product Tankers AVTC LLC (0646) (Del)












Overseas ST Holding LLC
Owns: Overseas Cascade(shuttle)(0644) Overseas Chinook (shuttle)(0645) (Del)














OSG Maritrans Parent LLC (0565) (Del)




Maritrans General Partner Inc. (0567) (Del)




Maritrans Operating Company L.P. Parent: 99.99%
General Parner: 0.01%
(0568) (Del)



(0548) ( Del)

OSG Product Tankers I, LLC (0409) (Del)





OSG Intrepid LLC (0537) (Del)






OSG Product Tankers, LLC (0410) (Del)








Schedule 3.07(d)(i) Immaterial Subsidiaries




 
Company
1.
American Shipholding Group, Inc.
2.
Juneau Tanker Corporation
3.
Maremar Tanker LLC
4.
OSG 192 LLC
5.
OSG 252 LLC
6.
OSG 254 LLC
7.
OSG America LLC
8.
OSG America LP
9.
OSG Car Carriers, Inc.
10.
OSG Freedom LLC
11.
OSG Intrepid LLC
12.
OSG Navigator LLC
13.
U.S. Shipholding Group, Inc.
14.
Vivian Tankships Corporation
 
Total




Schedule 3.14 Taxes
The Internal Revenue Service (“IRS”) filed claims against Holdings in bankruptcy
totaling approximately
$256 million for taxable years 2012 and earlier. The IRS’s claims related
primarily to additional U.S. federal income tax, and interest thereon, owed by
the Holdings consolidated group in respect of deemed distributions by OIN under
section 956 of the Code on account of a 2006 credit agreement entered into by
Holdings, Administrative Borrower and OIN as “joint and several” obligors. The
IRS claims were allowed and paid upon Holdings’ emergence from bankruptcy.
Agreement has been reached with the IRS regarding the Holdings consolidated
group’s U.S. federal income tax liability for taxable years 2013 - 2015.


Holdings has filed Forms 8886, Reportable Transaction Disclosure Statements, in
respect of the following transactions:


Tax Year of Transaction
Name of Reportable Transaction & Description
2004
Pae Tec Company - Book Dividend


Holdings holds an indirect interest in Blackstone CCC Capital Partners L.P.
Blackstone CCC Capital Partners L.P. has a preferred stock investment in Paetec
Company. For book purposes, Blackstone CCC Capital Partners L.P. has recognized
accrued dividend income from its investment. There were no proceeds received in
connection with this book income. For tax purposes, the dividend is not
currently taxable pursuant to Section 301 and Section 305. Holdings’ share of
this dividend was $22,544.
2005
Section 988 Loss – Blackstone FI Communications Partners (Cayman) LP


Holdings holds an indirect interest in Blackstone FI Communications Partners
(Cayman) LP. Blackstone FI Communications Partners (Cayman) LP has an investment
in Kabe BW Holdings GmbH. Kabel BW Holdings GmbH realized a Section 988 loss.
Holdings’ share of this loss is $826.
2009
Section 165 Loss from Contract Termination Agreement – Vessel Abandonment


Holdings terminated construction agreements in 2009 with Bender Shipbuilding &
Repair Co., Inc. Holdings had “qualified basis” of $44,446,340 with respect to
the construction in progress of six articulated tug barges and two tugs.
Holdings realized a Section 165 loss for 2009 with respect to the terminated
construction agreements.




2009
Section 165 Transaction – Ripplewood Partners LP (Reader’s Digest)


Holdings holds an indirect interest in Ripplewood Partners LP. Ripplewood
Partners LP recorded a Section 165 loss as a result of the worthlessness of an
investment. Holdings share of this loss is $197,891.
2011
Section 165 Transaction – Blackstone FI Capital Partner (Crowley Data, LLC)


Holdings holds an indirect interest in Blackstone FI Capital Partner. Blackstone
FI Capital Partner has investment in Crowley Data, LLC. Crowley Data, LLC
realized a Section 165 in 2011. Holdings’ share of the loss is $23,107.
2011
Section 165 Transaction – Blackstone FC Communications Partnership (Cumulus
Media Partners, LLC)


Holdings holds an indirect interest in Blackstone FC Communications Partnership.
Blackstone FC Communications Partnership has an investment in Cumulus Media
Partners, LLC. Cumulus Media Partners, LLC realized a Section 165 loss in 2011.
Holdings’ share of the loss is $48,939.
2013
Section 165 Transaction – Blackstone GT Communications Partnership (Green Park
Luxembourg Holding I SARL)


Holdings holds an indirect interest in Blackstone GT Communications Partnership.
Blackstone GT Communications Partnership has an investment in Green Park
Luxembourg Holding I SARL. Green Park Luxembourg Holding I SARL realized a
Section 165 loss in 2013. Holdings’ share of the loss is $3,008.




Schedule 3.20 Insurance
This Schedule 3.20 shall be read together with the provisions of Section 2.4 of
the Security Agreement and its Exhibit 6 (Notice of Assignment) and Annex I
thereto (Loss Payable Clauses). In the event of a conflict, the provisions of
the Security Agreement shall control.


References to Loan Party in this Schedule 3.20 mean a Loan Party which is the
owner of a Collateral Vessel.


Policies Required




1
Each Loan Party shall, at its own expense, keep each Collateral Vessel insured
with insurers having a rating of “A-“ or better by A.M. Best and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably satisfactory to the Collateral Agent (it being
understood that Marsh and Willis are satisfactory) and under forms of policies
approved by the Collateral Agent against the risks indicated below:



1.1
Marine and war risk hull and machinery insurance in an amount in U.S. dollars on
an agreed value basis equal to, except as otherwise approved in writing by the
Collateral Agent,



1.1.1
in the case of each Term Loan Priority Collateral Vessel, the greater of (x) the
value of such Term Loan Priority Collateral Vessel based on its most recent
Vessel Appraisal and



(y) an amount which, when aggregated with such insured value of the other Term
Loan Priority Collateral Vessels (if the other Term Loan Priority Collateral
Vessels are then subject to a Collateral Vessel Mortgage, and net of any loss
suffered in a Casualty Event), is equal to 120% of the then aggregate amount of
the then outstanding Term Loans, and


1.1.2
in the case of each ABL Priority Collateral Vessel, the value of such ABL
Priority Collateral Vessel based on the most recent Vessel Appraisal.



1.2
Marine and war risk protection and indemnity insurance or equivalent insurance
(including coverage against liability arising out of the operation of each
Collateral Vessel, and insurance against liability arising out of pollution,
spillage or leakage), in an amount not less than the greater of:



1.2.1
the maximum amount available, as that amount may from time to time change, from
members of the International Group of Protection and Indemnity Associations (the
“International Group”) or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades; and




1.2.2
the amounts required by the applicable laws or regulations of the United States
of America or any jurisdiction in which each Collateral Vessel may be trading
from time to time.



2
The Loan Parties shall arrange for the placement of mortgagee’s interest
insurance (including extended mortgagee interest-additional perils-pollution) on
market standard terms and conditions in an amount not less than 120% of the
aggregate amount of the then outstanding Term Loans.



2.1
The Loan Parties have no interest or entitlement in respect of such mortgagee’s
interest policies, provided that the proceeds thereof shall be applied to the
payment of the “Indebtedness hereby secured” as defined in the Collateral Vessel
Mortgages.



2.2
The Loan Parties shall on demand pay to the Collateral Agent all reasonable
costs of such insurance.



Policy Terms and Conditions


2
The marine and war risk insurance required by this Schedule 3.20 shall have
deductibles and franchises not in excess of US$1,000,000 per occurrence and be
subject to annual aggregate deductibles no higher than US$1,000,000, unless
otherwise approved by the Collateral Agent.



3
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral Agent.



4
Each policy of marine and war risk hull and machinery insurance with respect to
the Collateral Vessels shall provide that the Collateral Agent in its capacity
as mortgagee and security trustee shall be a named insured and a loss payee.



5
Each entry in a marine and war risk protection and indemnity club with respect
to each Collateral Vessel shall note the interest of the Collateral Agent as
loss payee.



6
The Collateral Agent and each of its successors and assigns shall not be
responsible for the payment of any premiums, club calls, assessments or any
other obligations arising under, or for the representations and warranties made
by a Loan Party in, any policy or certificate of entry described in Sections 1.1
and 1.2 above.



7
The marine and war risk hull and machinery insurance required hereby shall
provide that no cancellation, material reduction in amount or material reduction
in coverage thereof shall be effective until at least fourteen (14) days notice
is given to the Collateral Agent; provided that such notice period shall be at
least seven (7) days in respect of cancellation or termination of war risk
insurance (or such time as may otherwise be in effect from time to time), and
ten (10) days in the case of cancellation for non-payment of premium.



8
The marine and war risk hull and machinery insurance required hereby shall
contain provisions waiving underwriters’ rights of subrogation thereunder
against any assured named in such policy and any assignee of said assured.




Information and Reports


10
Each Loan Party shall deliver to the Collateral Agent certified copies of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained on the Collateral Vessel owned by such Loan Party. The Collateral
Agent shall be under no duty or obligation to verify the adequacy or existence
of any such insurance or any such policies, endorsement or riders.



11
Each Loan Party agrees that, unless the insurances by their terms provide that
they cannot cease (by reason of nonrenewal or otherwise) without the Collateral
Agent being informed and having the right to continue the insurance by paying
any premiums not paid by such Loan Party, evidence of payment of premiums or
other amounts due for required insurance shall be delivered to the Collateral
Agent at least two (2) business days before the date on which such payments or
any installment thereof are due.



12
Each Loan Party will furnish the Collateral Agent from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Collateral Agent (it being understood that
Marsh and Willis are satisfactory) with respect to the hull and machinery and
war risk insurance carried, and the protection & indemnity entry maintained, on
the Collateral Vessel owned by such Loan Party, together with such broker’s
opinion as to the adequacy thereof and compliance in all material respects with
the provisions of this Schedule 3.20.



13
Each Loan Party shall promptly provide the Collateral Agent with any information
which the Collateral Agent reasonably requests for the purpose of obtaining or
preparing any report from an independent marine insurance consultant as to the
adequacy of the insurances effected or proposed to be effected in accordance
with this Schedule 3.20 as of the date hereof or in connection with any renewal
thereof, and such Loan Party shall upon demand indemnify the Collateral Agent in
respect of all reasonable fees and other expenses incurred by or for the account
of the Collateral Agent in connection with any such report; provided the
Collateral Agent shall be entitled to such indemnity only for one such report
during any period of twelve months.



Letters of Undertaking


14
The marine insurance broker placing the marine and war risk hull and machinery
insurance shall furnish the Collateral Agent with a letter of undertaking
containing terms and subject to such conditions as are customary in the New York
market and agreeing, either in its own name or by causing the policies to be
appropriately endorsed, as appropriate:



14.1
to cause to be endorsed on each and every policy as and when the same is issued
a notice of assignment and loss payable clause in substantially the forms of
Exhibit 6, Annex I to the Security Agreement or otherwise satisfactory to the
Collateral Agent;



14.2
to promptly advise the Collateral Agent of any expiration, termination,
alteration or cancellation of any policy, or upon the request of the Collateral
Agent, of any default in the payment of any premium or call, and to provide or
cause to be provided an opportunity of paying any unpaid premium or call, such
right being exercisable by the Collateral Agent on an individual not on a fleet
basis; and




14.3
not to set off against any sum recoverable in respect of a claim against a
Collateral Vessel, any sum claimed by the marine insurance broker or the
underwriters in respect of any other vessel.



15
The protection and indemnity association or club, with respect to protection and
indemnity cover, shall furnish the Collateral Agent with its standard form
letter of undertaking consenting to the mortgage on each Collateral Vessel (if
such consent is required by its rules) and containing its standard form of loss
payable clause and standard form notice of cancellation for nonpayment clause.



Payment of Claims


16
Unless the Collateral Agent shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Collateral Agent for
distribution first to itself and thereafter to the relevant Loan Party or others
as their interests may appear. Nevertheless, until otherwise required by the
Collateral Agent by notice to the underwriters upon the occurrence and
continuance of a Default or an Event of Default:



16.1
amounts payable under any insurance on the Collateral Vessel owned by such Loan
Party with respect to protection and indemnity risks may be paid directly to
such Loan Party to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or to the person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged;



16.2
amounts payable under any insurance with respect to such Collateral Vessel
involving any damage to such Collateral Vessel in an amount (net of deductibles)
less than US$5,000,000 in the aggregate may be paid by underwriters directly for
the repair, salvage or other charges involved or, if such Loan Party shall have
first fully repaired the damage or paid all of the salvage or other charges, may
be paid to such Loan Party as reimbursement therefor; and



16.3
notwithstanding the terms of any loss payable clause or notice of assignment,
the marine insurance broker shall be empowered to:



16.3.1
pay all returns of premium to the Loan Parties or to their order;



16.3.2
arrange for collision or salvage guarantees, or both, to be given in the event
of bail or other security being required in order to prevent to arrest of a
Collateral Vessel, or to secure the release of a Collateral Vessel from arrest
following a casualty; and



16.3.3
where a guarantee has been given as aforesaid and the guarantor has paid any sum
under the guarantee in respect of such claim, to pay directly to the guarantor
out of the proceeds of insurance a sum equal to the sum so paid.



17
In case any underwriter proposes to pay less on any claim than the amount
thereof, each Loan Party shall forthwith inform the Collateral Agent, and if an
Event of Default or an actual or constructive total loss or a compromised or
arranged total loss or requisition of title of any Collateral Vessel has
occurred and is continuing, the Collateral Agent shall have the exclusive right
to negotiate and agree to any compromise.



Application of Proceeds



18
All amounts paid to the Collateral Agent in respect of any insurance on a
Collateral Vessel shall be disposed of as follows (after deduction of the
expenses of the Collateral Agent in collecting such amounts):



18.1
any amount which might have been paid at the time, in accordance with the
provisions of paragraph 16 above, directly to the Loan Party that owns such
Collateral Vessel or others shall be paid by the Collateral Agent to, or as
directed by, such Loan Party;



18.2
all amounts paid to the Collateral Agent in respect of a Casualty Event of the
Collateral Vessel shall be applied by the Collateral Agent in accordance with
Section 2.10(b)(v) of this Agreement; and



18.3
if an Event of Default shall have occurred and be continuing, all other amounts
paid to the Collateral Agent in respect of any insurance on such Collateral
Vessel may, in the Collateral Agent’s sole discretion, be held and applied to
the prepayment of the Secured Obligations or to the making of needed repairs or
other work on such Collateral Vessel, or to the payment of other claims incurred
by the Loan Party that owns such Collateral Vessel relating to the Collateral
Vessel, or may be paid to such Loan Party or whosoever may be entitled thereto.



Insurance Covenants


19
Each Loan Party agrees that it will not execute or permit or willingly allow to
be done any act by which any insurance may be suspended, impaired or cancelled,
and that it will not permit or allow the Collateral Vessel owned by such Loan
Party to undertake any voyage or run any risk or transport any cargo which may
not be permitted by the policies in force, without having previously notified
the Collateral Agent in writing and insured such Collateral Vessel by additional
coverage to extend to such voyages, risks, passengers or cargoes.



20
Each Loan Party will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on such Loan Party or the
Collateral Vessel owned by such Loan Party with respect to pollution by the
United States of America or any other competent state or nation or political
subdivision of any thereof and will maintain all certificates or other evidence
of financial responsibility as may be required by any such law, convention,
regulation, proclamation or order with respect to the trade in which such
Collateral Vessel is from time to time engaged and the cargo carried by it.



Coordination Between First and Second Mortgage Interests


21
During any time when a Collateral Vessel is subject to both the first and second
preferred ship mortgages contemplated by this Agreement, compliance with the
terms of the insurance requirements pertaining to the first preferred ship
mortgage shall be deemed compliance with the terms of the insurance requirements
pertaining to the second preferred ship mortgage.




Schedule 5.15 Post-Closing Matter


1.Within ten (10) Business Days following the Closing Date, the Borrowers shall
cause that certain Amended and Restated Blocked Account Control Agreement dated
as of December 21, 2018, by and among OSG Bulk Ships, Inc., Wells Fargo Bank,
National Association, PGIM, Inc. and JPMorgan Chase Bank, N.A. to be amended to
cover a new account into which Petrobras America Inc. (“Petrobras”) shall be
directed to pay all charter hire with respect to the OVERSEAS CASCADE under that
certain Time Charter Party dated October 4, 2007 by and between Petrobras and
Overseas ST Holding LLC.


2.Within thirty (30) Business Days following the Closing Date, the Borrowers
shall cause Petrobras to execute and deliver to the Mortgagee Trustee the quiet
enjoyment agreement substantially in the form of Exhibit R to the Term Loan
Credit Agreement.



Schedule 6.01(c) Existing Indebtedness
None



Schedule 6.02(c) Existing Liens


TYPE


LOCATION
FILE DATE


FILE #


DEBTOR
SECURED PARTY
Secured Party Description




UCC-1
Initial


Delaware Department of State




4/15/2016




20162247656


OSG SHIP MANAGEMENT, INC.


SYSCO GENERAL FLORIDA, INC.




Food supplier for vessels




Schedule 6.04(b) Existing Investments


Name of Investee


Borrower
Carrying Amount of Investment as of September 30,
2018
Percentage of Ownership Interest of Borrower
Place of Incorporation of Investee




Alaska Tanker Company, LLC


OSG America Operating Company LLC




$37,500




37.50%




Delaware




Schedule 6.09(e) Certain Affiliate Transactions
A formal cost sharing agreement between OSG entities is being contemplated.
Currently there are processes and controls in place for cost sharing between
entities.


Transferring Mykonos LLC and Santorini LLC from OSG Bulk Ships, Inc. to a
subsidiary of Overseas Shipholding Group, Inc.


Transferring OSG Ship Management from OSG Bulk Ships, Inc. to Overseas
Shipholding Group, Inc.



Schedule 6.09(f)


Certain Affiliate Transactions – Intercompany Claims


None



